UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT ACCOUNTANTS FOR THE YEARS ENDED DECEMBER 31, 2 Address: No. 3 Li-Hsin Road II, Hsinchu Science Park, Hsinchu City, Taiwan, R.O.C. Telephone: 886-3-578-2258 The reader is advised that these consolidated financial statements have been prepared originally in Chinese. In the event of a conflict between these financial statements and the original Chinese version or difference in interpretation between the two versions, the Chinese language financial statements shall prevail. 1 AUDIT REPORT OF INDEPENDENT ACCOUNTANTS English Translation of a Report Originally Issued in Chinese To United Microelectronics Corporation We have audited the accompanying consolidated balance sheets of United Microelectronics Corporation and subsidiaries (collectively, the “Company”) as of December 31 , 2013 , December 31, 2012 and January 1, 2012 , the related consolidated statements of comprehensive income, consolidated statements of changes in equity, and cash flows for the years ended December 31, 2013 and 2012. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. Certain investments, which were accounted for under the equity method based on the financial statements of the investees, were audited by other independent accountants. Our audit, insofar as it related to the investments accounted for under the equity method balances of NT$3,972 million, NT$4,213 million and NT$4,379 million, which represented 1.34%, 1.49% and 1.56% of the total consolidated assets as of December 31 , 2013 , December 31, 2012 and January 1, 2012, respectively, the related shares of investment income from the associates and joint ventures amounted to NT$180 million and NT$57 million, which represented 1.25% and 0.89% of the consolidated income from continuing operations before income tax for the years ended December 31, 2013 and 2012, respectively, and the related shares of other comprehensive income (loss) from the associates and joint ventures amounted to NT$254 million and NT$(169) million, which represented 2.08% and 7.26% of the consolidated total comprehensive income (loss), for the years ended December 31, 2013 and 2012, respectively, are based solely on the reports of other independent accountants. We conducted our audits in accordance with auditing standards generally accepted in the Republic of China and “Guidelines for Certified Public Accountants’ Examination and Reports on Financial Statements”, which require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management as well as evaluating the overall consolidated financial statement presentation. We believe that our audits and the reports of other independent auditors provide a reasonable basis for our opinion. In our opinion, based on our audits and the reports of other independent accountants, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of United Microelectronics Corporation and subsidiaries as of December 31, 2013, December 31, 2012 and January 1, 2012 , and the consolidated results of their operations and their cash flows for the years ended December 31, 2013 and 2012, in conformity with the requirements of the Guidelines Governing the Preparation of Financial Reports by Securities Issuers and International Financial Reporting Standards (IFRS), International Accounting Standards, Interpretations developed by the International Financial Reporting Interpretations Committee which are endorsed by Financial Supervisory Commission of the Republic of China. We have audited and expressed a modified unqualified opinion on the stand alone financial statements of United Microelectronics Corporation for the years ended December 31, 2013 and 2012. ERNST & YOUNG Taiwan Republic of China March 12, 2014 Notice to Readers The accompanying consolidated financial statements are intended only to present the consolidated financial position, results of operations and cash flows in accordance with accounting principles and practices generally accepted in the Republic of China and not those of any other jurisdictions. The standards, procedures and practices to audit such consolidated financial statements are those generally accepted and applied in the Republic of China. 2 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2013, December 31, 2012 and January 1, 2012 (Expressed in Thousands of New Taiwan Dollars) As of Assets Notes December 31, December 31, January 1, Current assets Cash and cash equivalents 4, 6(1) $ 50,830,678 $ 42,488,490 $ 49,062,128 Financial assets at fair value through profit 4, 6(2), 12(6) 633,264 655,994 695,931 or loss, current Available-for-sale financial assets, current 4, 6(5), 12(6) 2,134,379 4,330,880 5,124,780 Held-to-maturity financial assets, current 4 - - 13,524 Notes receivable 4 194,939 25,308 74,572 Accounts receivable, net 4, 6(3) 16,624,352 16,220,832 14,390,541 Accounts receivable-related parties, net 4, 7 2,854 81,741 130,553 Other receivables 4 725,083 768,991 653,542 Current tax assets 4 54,626 77,861 84,566 Inventories, net 4, 5, 6(4) 13,993,259 13,023,710 12,703,706 Prepayments 1,604,349 1,918,783 791,243 Non-current assets held for sale 4 - 313,171 583 Other current assets 1,998,441 121,370 28,331 Total current assets 88,796,224 80,027,131 83,754,000 Non-current assets Financial assets at fair value through profit 4, 6(2), 12(6) 60,441 72,706 119,711 or loss, noncurrent Available-for-sale financial assets, noncurrent 4, 5, 6(5), 7, 12(6) 19,556,141 19,975,737 23,444,547 Financial assets measured at cost, noncurrent 4, 6(6) 4,085,292 3,162,118 3,053,958 Investments accounted for under the equity method 4, 6(7) 8,441,836 11,769,748 11,225,174 Property, plant and equipment 4, 5, 6(8), 8 162,352,900 159,943,805 141,861,562 Intangible assets 4, 6(9) 4,739,647 2,798,159 1,483,781 Deferred tax assets 4, 5, 6(21) 2,692,223 3,354,582 3,649,591 Prepayment for equipments 409,860 343,869 10,319,826 Deposits-out 8 1,289,975 1,377,327 1,316,904 Prepayment for investments - 34,803 44,392 Other assets-others 3,478,290 178,720 1,044,412 Total non-current assets 207,106,605 203,011,574 197,563,858 Total assets $ 295,902,829 $ 283,038,705 $ 281,317,858 (continued) 3 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2013, December 31, 2012 and January 1, 2012 (Expressed in Thousands of New Taiwan Dollars) As of Liabilities and Equity Notes December 31, December 31, January 1, Current liabilities Short-term loans 6(10) $ 4,643,573 $ 5,772,615 $ 9,411,877 Financial liabilities at fair value through profit or loss, current 4, 5, 6(11), 12(6) 1,928 767,605 741,531 Notes and accounts payable 7,414,188 6,265,920 5,010,222 Other payables 11,052,981 10,961,670 9,771,320 Payables on equipment 6,700,743 5,382,395 8,517,694 Current tax liabilities 4 961,169 1,191,790 514,977 Current portion of long-term liabilities 4, 6(12), 6(13) 16,545,226 8,887,006 8,002,051 Other current liabilities 884,162 891,511 870,104 Total current liabilities 48,203,970 40,120,512 42,839,776 Non-current liabilities Bonds payable 4, 6(12) 19,979,354 21,932,193 11,984,404 Long-term loans 6(13), 8 8,435,851 10,222,620 9,110,982 Deferred tax liabilities 4, 5, 6(21) 2,517,144 1,642,205 415,777 Accrued pension liabilities 4, 5, 6(14) 3,797,785 4,239,243 3,965,752 Deposits-in 321,856 153,745 105,617 Other liabilities-others 205,693 197,147 336,009 Total non-current liabilities 35,257,683 38,387,153 25,918,541 Total liabilities 83,461,653 78,507,665 68,758,317 Equity attributable to the parent company Capital 4, 5, 6(15), 6(16) Common stock 126,920,817 129,518,055 130,843,416 Capital collected in advance 25,682 3,038 1,140 Additional paid-in capital 4, 5, 6(12), 6(15), 6(16) Premiums 43,156,776 44,043,498 44,499,645 Treasury stock transactions 1,216,920 2,011,469 787,465 The differences between the fair value of the consideration paid or received from acquiring 280,308 5,445 - or disposing subsidiaries and the carrying amounts of the subsidiaries Employee stock options 266,314 353,879 580,933 Stock options 406,136 486,235 491,876 Retained earnings 6(15) Legal reserve 5,248,824 4,476,570 3,442,856 Unappropriated earnings 27,189,160 20,013,666 21,631,463 Other components of equity 4 Exchange differences on translation of foreign operations (5,271,199) (5,588,631) (2,214,959) Unrealized gains or losses on available-for-sale financial assets 11,046,696 11,600,066 14,331,187 Treasury stock 4, 6(15) (2,365,246) (4,963,389) (6,223,357) Total equity attributable to the parent company 208,121,188 201,959,901 208,171,665 Non-controlling interests 6(15) 4,319,988 2,571,139 4,387,876 　 　 Total equity 212,441,176 204,531,040 212,559,541 Total liabilities and equity $ 295,902,829 $ 283,038,705 $ 281,317,858 The accompanying notes are an integral part of the consolidated financial statements. 4 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the years ended December 31, 2013 and 2012 (Expressed in Thousands of New Taiwan Dollars, Except for Earnings per Share) For the years ended December 31, Notes 2013 2012 Operating revenues 4, 5, 7, 14 Sales revenues $ 120,503,074 $ 113,503,713 Less: Sales returns and discounts (602,089) (1,030,561) Net sales 119,900,985 112,473,152 Other operating revenues 3,910,651 3,201,611 Net operating revenues 123,811,636 115,674,763 Operating costs 4, 6(4), 6(14) 6(16), 6(17), 14 Costs of goods sold (97,674,976) (93,931,976) Other operating costs (2,573,685) (2,433,515) Operating costs (100,248,661) (96,365,491) Gross profit 23,562,975 19,309,272 Unrealized sales profit (loss) - (89) Realized sales profit (loss) - 365 　　 Gross profit-net 23,562,975 19,309,548 Operating expenses 4, 6(14), 6(16) 6(17), 7, 14 Sales and marketing expenses (3,247,000) (2,748,807) General and administrative expenses (3,665,472) (3,130,441) Research and development expenses (12,493,051) (9,786,506) Subtotal (19,405,523) (15,665,754) Net other operating income and expenses 4, 6(18) (125,332) (2,790,775) Operating income 4,032,120 853,019 Non-operating income and expenses Other income 4, 6(19) 1,091,309 1,243,822 Other gains and losses 4, 6(19) 1,821,862 3,983,147 Finance costs 6(19) (678,406) (538,269) Share of profit or loss of associates and joint ventures 4, 6(7), 14 748,601 715,528 Bargain purchase gain 4, 6(23) 7,153,529 - Exchange gain, net 4 192,779 120,337 Subtotal 10,329,674 5,524,565 Income from continuing operations before income tax 14,361,794 6,377,584 Income tax expense 4, 5, 6(21), 14 (2,256,834) (2,145,983) Net income 12,104,960 4,231,601 Other comprehensive income (loss) 6(20) Exchange differences on translation of foreign operations (154,613) (2,802,004) Unrealized loss on available-for-sale financial assets (856,326) (2,589,508) Actuarial gain (loss) on defined benefit plans 6(14) 456,478 (525,243) Share of other comprehensive income of associates and joint ventures 4 481,381 (425,307) Income tax related to components of other comprehensive income 4, 6(21) 227,217 (211,400) Total other comprehensive income (loss), net of tax 154,137 (6,553,462) Total comprehensive income (loss) $ 12,259,097 $ (2,321,861) Net income attributable to: Stockholders of the parent $ 12,630,203 $ 6,177,127 Non-controlling interests (525,243) (1,945,526) $ 12,104,960 $ 4,231,601 Comprehensive income (loss) attributable to: Stockholders of the parent $ 12,773,120 $ (371,173) Non-controlling interests (514,023) (1,950,688) $ 12,259,097 $ (2,321,861) Earnings per share (NTD) 4, 6(22) Earnings per share-basic $ 1.01 $ 0.49 Earnings per share-diluted $ 0.95 $ 0.47 The accompanying notes are an integral part of the consolidated financial statements. 5 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the years ended December 31, 2013 and 2012 (Expressed in Thousands of New Taiwan Dollars) Capital Retained Earnings Exchange Differences on Translation of Foreign Operations Unrealized Gain or Loss on Available-for-Sale Financial Assets Notes Common Stock Collected in Advance Additional Paid-in Capital Legal Reserve Unappropriated Earnings Treasury Stock Total Non-Controlling Interests Total Equity Balance as of January 1, 2012 6(15) $ 130,843,416 $ 1,140 $ 46,359,919 $ 3,442,856 $ 21,631,463 $ (2,214,959) $ 14,331,187 $ (6,223,357) $ 208,171,665 $ 4,387,876 $ 212,559,541 Appropriation and distribution of 2011 retained earnings 6(15) Legal reserve - - - 1,033,714 (1,033,714) - Cash dividends - (6,316,435) - - - (6,316,435) - (6,316,435) Net income in 2012 6(15) - 6,177,127 - - - 6,177,127 (1,945,526) 4,231,601 Other comprehensive income (loss), net of tax in 2012 6(15), 6(20) - (443,507) (3,373,672) (2,731,121) - (6,548,300) (5,162) (6,553,462) Total comprehensive income (loss) - 5,733,620 (3,373,672) (2,731,121) - (371,173) (1,950,688) (2,321,861) Share-based payment transaction 4, 5, 6(15), 6(16) 253,983 1,898 212,998 - 468,879 - 468,879 Convertible bonds repurchased - - (6,403) - (6,403) - (6,403) Treasury stock cancelled 4, 6(15) (1,579,344) - 319,376 - 1,259,968 - - - Share of changes in net assets of associates and joint ventures accounted for usingequity method - - 2,878 - 9,312 - - - 12,190 - 12,190 Adjustments arising from changes in percentage of ownership in subsidiaries 4, 6(15) - - 2,567 - (10,580) - - - (8,013) 165,774 157,761 Adjustments for dividends subsidiaries received from parent company - - 8,036 - 8,036 - 8,036 Decrease in non-controlling interests 6(15) - (31,823) (31,823) Others - - 1,155 - 1,155 - 1,155 Balance as of December 31, 2012 6(15) 129,518,055 3,038 46,900,526 4,476,570 20,013,666 (5,588,631) 11,600,066 (4,963,389) 201,959,901 2,571,139 204,531,040 Appropriation and distribution of 2012 retained earnings 6(15) Legal reserve - - - 772,254 (772,254) - Cash dividends - (5,061,310) - - - (5,061,310) - (5,061,310) Net income in 2013 6(15) - 12,630,203 - - - 12,630,203 (525,243) 12,104,960 Other comprehensive income (loss), net of tax in 2013 6(15), 6(20) - 378,855 317,432 (553,370) - 142,917 11,220 154,137 Total comprehensive income (loss) - 13,009,058 317,432 (553,370) - 12,773,120 (514,023) 12,259,097 Share-based payment transaction 4, 5, 6(15), 6(16) 402,762 22,644 46,073 - 471,479 - 471,479 Convertible bonds repurchased 4, 6(12) - - (74,360) - (74,360) - (74,360) Treasury stock acquired 4, 6(15) - (2,245,445) (2,245,445) - (2,245,445) Treasury stock cancelled 4, 6(15) (3,000,000) - (1,843,588) - 4,843,588 - - - Share of changes in net assets of associates and joint ventures accounted for using equity method - - 22,951 - 22,951 - 22,951 Adjustments arising from changes in percentage of ownership in subsidiaries 4, 6(15) - - 251,136 - 251,136 (600,009) (348,873) Adjustments for dividends subsidiaries received from parent company - - 6,534 - 6,534 - 6,534 Increase in non-controlling interests 6(15) - 2,862,881 2,862,881 Others - - 17,182 - 17,182 - 17,182 Balance as of December 31, 2013 6(15) $ 126,920,817 $ 25,682 $ 45,326,454 $ 5,248,824 $ 27,189,160 $ (5,271,199) $ 11,046,696 $ (2,365,246) $ 208,121,188 $ 4,319,988 $ 212,441,176 The accompanying notes are an integral part of the consolidated financial statements. 6 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the years ended December 31, 2013 and 2012 (Expressed in Thousands of New Taiwan Dollars) For the years ended December 31, 2013 2012 Cash flows from operating activities: Net income before tax $ 14,361,794 $ 6,377,584 Adjustments to reconcile net income before tax to net cash provided by operating activities: Depreciation 37,241,788 35,118,398 Amortization 1,190,524 723,770 Bad debt expenses (reversal) (36,821) (12,059) Net loss (gain) of financial assets at fair value through profit or loss (191,686) 617,841 Interest expense 596,232 458,007 Interest revenue (301,726) (211,371) Dividend revenue (789,583) (1,032,451) Share-based payment 28,337 195,905 Share of profit of associates and joint ventures (748,601) (715,528) Gain on disposal of property, plant and equipment (40,897) (386,561) Gain on disposal of investments (2,195,070) (4,830,419) Impairment loss on financial assets 1,275,775 683,487 Impairment loss on non-financial assets 56,693 3,496,131 Gain on reacquisition of bonds (83,629) (105,106) Exchange loss (gain) on financial assets and liabilities 208,493 (117,602) Exchange loss (gain) on long-term liabilities 190,737 (103,406) Bargain purchase gain (7,153,529) - Amortization of deferred income (44,101) (101,248) Exchange gain on disposal of non-current assets held for sale - (279) Income and expense adjustments 29,202,936 33,677,509 Changes in operating assets and liabilities: Financial assets and liabilities at fair value through profit or loss 460 80,909 Notes receivable and accounts receivable 886,762 (1,882,697) Other receivables 89,343 39,022 Inventories (112,589) (479,630) Prepayments 373,795 (648,202) Other current assets (1,889,239) (95,711) Notes and accounts payable 845,365 1,341,039 Other payables (176,478) 1,036,798 Other current liabilities (16,168) 123,726 Accrued pension liabilities 15,020 (195,377) Other liabilities-others 62,928 159,303 Cash generated from operations 43,643,929 39,534,273 Interest received 282,564 214,841 Dividend received 808,564 1,089,222 Interest paid (446,070) (341,100) Income tax paid (816,526) (99,287) Net cash provided by operating activities 43,472,461 40,397,949 (continued) 7 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the years ended December 31, 2013 and 2012 (Expressed in Thousands of New Taiwan Dollars) For the years ended December 31, 2013 2012 Cash flows from investing activities: Acquisition of financial assets at fair value through profit or loss $ (79,758) $ (22,220) Proceeds from disposal of financial assets at fair value through profit or loss 104,302 - Acquisition of available-for-sale financial assets (733,034) (1,291,681) Proceeds from disposal of available-for-sale financial assets 2,965,245 5,257,003 Proceeds from maturity of held-to-maturity financial assets - 13,524 Acquisition of financial assets measured at cost (1,263,269) (597,853) Proceeds from disposal of financial assets measured at cost 84,120 513,424 Acquisition of investments accounted for under the equity method (8,560) (281,695) Proceeds from disposal of investments accounted for under the equity method 161 1,705 Decrease in prepayment for investments 34,803 - Proceeds from capital reduction and liquidation of investments 372,550 299,845 Acquisition of subsidiaries (net of cash acquired) 2,641,314 (1,525) Net cash paid for disposal of subsidiaries (93,284) (241,261) Acquisition of non-current assets held for sale - (313,171) Acquisition of property, plant and equipment (32,911,352) (52,185,910) Proceeds from disposal of property, plant and equipment 576,634 1,157,822 Increase in deposits-out (184,306) (764,415) Decrease in deposits-out 277,333 696,309 Acquisition of intangible assets (2,881,754) (1,354,142) Increase in other assets-others (430,857) (41,848) Decrease in other assets-others 13,548 32,799 Net cash used in investing activities (31,516,164) (49,123,290) Cash flows from financing activities: Increase in short-term loans 13,149,006 13,480,075 Decrease in short-term loans (14,371,089) (17,024,565) Proceeds from bonds issued 10,000,000 10,000,000 Bonds issuance costs (12,010) (12,830) Redemption of bonds (2,153,438) (139,408) Proceeds from long-term loans 2,737,337 17,062,355 Repayments of long-term loans (6,199,532) (13,942,144) Increase in deposits-in 171,267 64,294 Decrease in deposits-in (33,865) (9,092) Cash dividends (5,061,303) (6,316,420) Exercise of employee stock options 442,423 266,116 Treasury stock acquired (2,245,445) - Proceeds from disposal of treasury stock 967 4,207 Acquisition of subsidiaries (343,989) - Change in non-controlling interests (4,618) 155,161 Net cash provided by (used in) financing activities (3,924,289) 3,587,749 Effect of exchange rate changes on cash and cash equivalents 310,180 (1,436,046) Net increase (decrease) in cash and cash equivalents 8,342,188 (6,573,638) Cash and cash equivalents at beginning of period 42,488,490 49,062,128 Cash and cash equivalents at end of period $ 50,830,678 $ 42,488,490 Investing activities partially paid by cash: Cash paid for acquiring property, plant and equipment Increase in property, plant and equipment $ 34,140,108 $ 49,068,718 Add: Effect of acquisition of subsidiaries 89,592 - Add: Payable at beginning of period 5,382,395 8,517,694 Less: Effect of disposal of subsidiaries - (18,107) Less: Payable at end of period (6,700,743) (5,382,395) Cash paid $ 32,911,352 $ 52,185,910 The accompanying notes are an integral part of the consolidated financial statements. 8 UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS For the Years Ended December 31, 2013 and 2012 (Expressed in Thousands of New Taiwan Dollars unless Otherwise Specified) 1. HISTORY AND ORGANIZATION United Microelectronics Corporation (UMC) was incorporated in Republic of China ( R.O.C. ) in May 1980 and commenced operations in April 1982. UMC is a full service semiconductor wafer foundry, and provides a variety of services to satisfy customer needs. UMC’s ordinary shares were publicly listed on the Taiwan Stock Exchange (TSE) in July 1985 and its American Depositary Shares (ADSs) were listed on the New York Stock Exchange (NYSE) in September 2000. 2. DATE AND PROCEDURES OF AUTHORIZATION OF FINANCIAL STATEMENTS FOR ISSUE The consolidated financial statements of UMC and its subsidiaries (the “Company”) for the years ended December 31, 2013 and 2012 were authorized for issue in accordance with a resolution of the Board of Directors’ meeting on March 12, 2014. 3. NEWLY ISSUED OR REVISED STANDARDS AND INTERPRETATIONS (1) Standards or interpretations issued, revised or amended, which are recognized by the Financial Supervisory Commission (FSC), but not yet adopted by the Company at the date of issuance of the Company’s financial statements, are listed below: International Financial Reporting Standard 9, “Financial Instruments(IFRS 9)”: IFRS 9 which is divided in three distinct phases is designed by the International Accounting Standards Board (IASB) to eventually replace International Accounting Standard 39 “Financial Instruments: Recognition and Measurement” (IAS 39) in its entirety. The first phase relates to the classification and measurement of financial assets and liabilities. The IASB is working on the remaining phase relating to impairment. However companies adopting IFRSs, IASs, and Interpretations developed by the International Financial Reporting Interpretations Committee (IFRIC) or the former Standing Interpretations Committee (SIC) as recognized by the FSC (collectively referred to as “TIFRS”) may not early adopt IFRS 9. Adopting the first phase of IFRS 9 will have an impact on the Company’s classification and measurement of its financial assets, but will not have an impact on the classification and measurement of its financial liabilities. The impact of adopting the remaining two phases of IFRS 9 on the Company can not be determined at this stage. 9 (2) Standards issued by IASB but not yet recognized by FSC: No. The projects of Standards or Interpretations Effective for annual periods beginning on or after IFRS 1 First-time Adoption of International Financial Reporting Standards - Limited Exemption from Comparative IFRS 7 Disclosures for First-time Adopters July 1, 2010 Improvements to International Financial Reporting Standards (issued in 2010) IFRS 1 First-time Adoption of International Financial Reporting Standards January 1, 2011 IFRS 3 Business Combinations January 1, 2011 IFRS 7 Financial Instruments: Disclosures January 1, 2011 IAS 1 Presentation of Financial Statements January 1, 2011 IAS 34 Interim Financial Reporting January 1, 2011 IFRIC 13 Customer Loyalty Programmes January 1, 2011 IFRS 7 Financial Instruments: Disclosures- Transfers of Financial Assets July 1, 2011 IFRS 1 First-time Adoption of International Financial Reporting Standards - Severe Hyperinflation and Removal of Fixed Dates for First-time Adopter July 1, 2011 IAS 12 Deferred Taxes: Recovery of Underlying Assets January 1, 2012 IFRS 10 Consolidated Financial Statements January 1, 2013 IFRS 11 Joint Arrangements January 1, 2013 IFRS 12 Disclosures of Interests in Other Entities January 1, 2013 IAS 27 Separate Financial Statements January 1, 2013 IAS 28 Investments in Associates and Joint Ventures January 1, 2013 IFRS 13 Fair Value Measurement January 1, 2013 IAS 19 Employee Benefits January 1, 2013 IAS 1 Presentation of Items of Other Comprehensive Income July 1, 2012 IFRIC 20 Stripping Costs in the Production Phase of a Surface Mine January 1, 2013 IFRS 7 Disclosures - Offsetting Financial Assets and Financial Liabilities January 1, 2013 IFRS 1 Government Loans January 1, 2013 Improvements to International Financial Reporting Standards (2009-2011 cycle): 10 No. The projects of Standards or Interpretations Effective for annual periods beginning on or after IFRS 1 First-time Adoption of International Financial Reporting Standards January 1, 2013 IAS 1 Presentation of Financial Statements January 1, 2013 IAS 16 Property, Plant and Equipment January 1, 2013 IAS 32 Financial Instruments: Presentation January 1, 2013 IAS 34 Interim Financial Reporting January 1, 2013 IAS 32 Financial Instruments: Presentation - Offsetting Financial Assets and Financial Liabilities January 1, 2014 IFRS 10, 12 & IAS 27 Investment Entities January 1, 2014 IAS 36 Impairment of Assets January 1, 2014 IFRIC 21 Levies January 1, 2014 IAS 39 Novation of Derivatives and Continuation of Hedge Accounting January 1, 2014 IFRS 9 Financial Instruments - Hedge Accounting - IAS 19 Defined Benefit Plans: Employee Contributions July 1, 2014 Improvements to International Financial Reporting Standards (2010-2012 cycle) IFRS 2 Share-based Payment July 1, 2014 IFRS 3 Business Combinations July 1, 2014 IFRS 8 Operating Segments July 1, 2014 IFRS 13 Fair Value Measurement - IAS 16 Property, Plant and Equipment July 1, 2014 IAS 24 Related Party Disclosures July 1, 2014 IAS 38 Intangible Assets July 1, 2014 Improvements to International Financial Reporting Standards (2011-2013 cycle) IFRS 1 First-time Adoption of International Financial Reporting Standards - IFRS 3 Business Combinations July 1, 2014 IFRS 13 Fair Value Measurement July 1, 2014 IAS 40 Investment Property July 1, 2014 IFRS 14 Regulatory Deferral Accounts January 1, 2016 11 The potential effects of adopting the standards or interpretations issued by IASB but not yet recognized by FSC on the Company’ financial statements in future periods are summarized as below: (1) IFRS 3 “Business Combinations” Under the amendment, IFRS 3 (as revised in 2008) do not apply to contingent consideration that arose from business combinations whose acquisition dates precede the application of IFRS 3 (as revised in 2008). Furthermore, the amendment limits the scope of the measurement choices for non-controlling interest. Only the components of non-controlling interests that are present ownership interests that entitle their holders to a proportionate share of the entity’s net assets, in the event of liquidation could be measured at either fair value or at the present ownership instruments’ proportionate share of the acquiree’s identifiable net assets. Other components of non-controlling interest are measured at their acquisition date fair value. The amendment also requires an entity in a business combination to account for the replacement of the acquiree’s share-based payment transactions (when the acquirer is not obliged to do so) as new share-based payment awards in the post-combination financial statements. Outstanding share-based payment transactions that the acquirer does not exchange for its share-based payment transactions: if vested — they are part of non-controlling interest; if unvested — they are measured at market based value as if granted at acquisition date, and allocated between NCI and post-combination expense. These amendments became effective for annual periods beginning on or after 1 July, 2010. (2) IAS 34 “Interim Financial Reporting” The amendment clarifies that if a user of an entity's interim financial report have access to the most recent annual financial report of that entity, it is unnecessary for the notes to an interim financial report to provide relatively insignificant updates to the information that was reported in the notes in the most recent annual financial report. Furthermore the amendment requires additional disclosures of financial instruments and contingent liabilities/assets. The amendment became effective for annual periods beginning on or after January 1, 2011. (3) IFRS 7 “Financial Instruments: Disclosures” The amendment emphasizes the interaction between quantitative and qualitative disclosures and the nature and extent of risks associated with financial instruments so that users of financial statements will have a better understanding. The amendment became effective for annual periods beginning on or after January 1, 2011. 12 (4) IFRS 7 “Financial Instruments: Disclosures” (Amendment) The amendment requires additional quantitative and qualitative disclosures relating to transfers of financial assets, when financial assets are derecognized in their entirety, but the entity has a continuing involvement in them, or when financial assets are not derecognized in their entirety. The amendment became effective for annual periods beginning on or after July 1, 2011. (5) IFRS 10 “Consolidated Financial Statements” IFRS 10 “ Consolidated Financial Statements”(IFRS 10) replaces the portion of IAS 27 “ Consolidated and Separate Financial Statements ” (IAS 27) that addresses the accounting for consolidated financial statements and SIC-12 “Consolidation-Special Purpose Entities”. The changes introduced by TIFRS 10 primarily relate to the elimination of the perceived inconsistency between IAS 27 and SIC-12 by introducing a new integrated control model. That is, IFRS 10 primarily relates to whether to consolidate another entity, but does not change how an entity is consolidated. The standard became effective for annual periods beginning on or after January 1, 2013. (6) IFRS 11 “Joint Arrangements” IFRS 11 “Joint Arrangements” replaces IAS 31 “ Interests in Joint Ventures ” and SIC-13 “Jointly Controlled Entities-Non-Monetary Contributions by Venturers”. The changes introduced by IFRS 11 primarily relate to increase comparability within IFRSs by removing the choice for accounting for jointly controlled entities under the proportionate consolidation method, so that the structure of the arrangement is no longer the most important factor when determining the classification as a joint operation or a joint venture (an investment classified as a joint venture is accounted for in accordance with IAS 28 “Investments in Associates and Joint Ventures”), which then determines the accounting. The standard became effective for annual periods beginning on or after January 1, 2013. (7) IFRS 12 “Disclosures of Interests in Other Entities” IFRS 12 “Disclosures of Interests in Other Entities” primarily integrates and makes consistent the disclosure requirements for subsidiaries, joint arrangements, associates and unconsolidated structured entities and present those requirements in a single IFRS. The standard became effective for annual periods beginning on or after January 1, 2013. (8) IFRS 13 “Fair Value Measurement” IFRS 13 “Fair Value Measurement” (IFRS 13) primarily relates to defining fair value, setting out in a single IFRS framework for measuring and disclosing fair values to reduce complexity and improve consistency in applying fair value measurement. However, IFRS 13 does not change existing requirements in other IFRSs as to when the fair value measurement or related disclosure is required. The standard became effective for annual periods beginning on or after January 1, 2013. 13 (9) IAS 19 “Employee Benefits” (Revised) The revision includes: (1)For defined benefit plans, the ability to defer the recognition of actuarial gains and losses (i.e., the corridor approach) has been removed. Actuarial gains and losses will be recognized in other comprehensive income as they occur. (2)Amounts recorded in profit or loss are limited to current and past service costs, gains or losses on settlements, and net interest income (expense) on the pension asset or liability. (3)New disclosures include quantitative information about the sensitivity of the defined benefit obligation to reasonably possible changes in each significant actuarial assumption. (4)Termination benefits will be recognized at the earlier of when the offer of termination cannot be withdrawn, or when the related restructuring costs are recognized under IAS 37 “ Provisions, Contingent Liabilities and Contingent Assets ” . The revised standard became effective for annual periods beginning on or after January 1, 2013. (10) IAS 1 “Presentation of Financial Statements” The amendment clarifies that an entity will present an analysis of other comprehensive income for each component of equity, either in the statement of changes in equity or in the notes to the financial statements. The amendment became effective for annual periods beginning on or after January 1, 2011. (11) Presentation of Items of Other Comprehensive Income (Amend IAS 1 “Presentation of Financial Statements”) The amendments to IAS 1 change the grouping of items presented in other comprehensive income. Items that would be reclassified (or recycled) to profit or loss at certain points in the future would be presented separately from items that will never be reclassified. The amendment became effective for annual periods beginning on or after July 1, 2012. (12) IAS 34 “Interim Financial Reporting” The amendment clarifies the requirements in IAS 34 relating to segment information for total assets and liabilities for each reportable segment to enhance consistency with the requirements in IFRS 8 “Operating Segments”. Besides, total assets and liabilities for a particular reportable segment need to be disclosed only when the amounts are regularly provided to the chief operating decision maker and there has been a material change in the total amount disclosed in the entity’s previous annual financial statements for that reportable segment. The amendment became effective for annual periods beginning on or after January 1, 2013. 14 (13) IFRS 10 “Consolidated Financial Statements” (Amendment) The amendments related to Investment Entities provide an exception to the consolidation requirements in IFRS 10 and require investment entities to account for particular subsidiaries at fair value through profit or loss, rather than consolidating them. The amendments also set out disclosure requirements for investment entities. The amendment is effective for annual periods beginning on or after January 1, 2014. (14) IAS 36 “Impairment of Assets” (Amendment) This amendment relates to the amendment issued in May 2011 and requires entities to disclose the recoverable amount of an asset (including goodwill) or a cash-generating unit when an impairment loss has been recognized or reversed during the period. The amendment also requires detailed disclosure of how the fair value less costs of disposal has been determined when an impairment loss has been recognized or reversed, including valuation techniques used, level of fair value hierarchy of assets and key assumptions used in the measurements. The amendment is effective for annual periods beginning on or after January 1, 2014. (15) IFRIC 21 “Levies” This interpretation provides guidance on when to recognize a liability for a levy imposed by a government (both for levies that are accounted for in accordance with IAS 37 “Provisions, Contingent Liabilities and Contingent Assets” and those where the timing and amount of the levy is certain). The interpretation is effective for annual periods beginning on or after January 1, 2014. (16) IAS 39 “Financial Instruments: Recognition and Measurement” (Amendment) - Novation of Derivatives and Continuation of Hedge Accounting Under the amendment, there would be no need to discontinue hedge accounting if a hedging derivative was novated, provided certain criteria are met. The interpretation is effective for annual periods beginning on or after January 1, 2014. (17) IFRS 9 “Financial Instruments”-Hedge accounting The IASB announced amendments to the accounting requirements for financial instruments, which include: (1) a substantial overhaul of IAS 39 hedge accounting that will allow entities to better reflect their risk management activities in the financial statements; (2) changes to address that the “own credit” not recognized in profit or loss. This amendment may be applied in isolation without the need to change any other accounting for financial instruments; and (3) remove the 1 January 2015 mandatory effective date of IFRS 9. 15 (18) IFRS 8 “Operating Segments” The amendments require an entity to disclose the judgements made by management in applying the aggregation criteria to operating segments. The amendments also clarify that an entity shall only provide reconciliations of the total of the reportable segments’ assets to the entity’s assets if the segment assets are reported regularly to the Chief Operating Decision Maker (CODM). The amendment is effective for annual periods beginning on or after 1 July 2014. (19) IFRS 13 “Fair Value Measurement” The amendment to the Basis for Conclusions of IFRS 13 clarifies that when deleting paragraph B5.4.12 of IFRS 9 Financial Instruments and paragraph AG79 of IAS 39 Financial Instruments: Recognition and Measurement as consequential amendments from IFRS 13 Fair Value Measurement, the IASB did not intend to change the measurement requirements for short-term receivables and payables. (20) IAS 24 “Related Party Disclosures” The amendment clarifies that an entity providing key management personnel services to the reporting entity or to the parent of the reporting entity is a related party of the reporting entity. The amendment is effective for annual periods beginning on or after 1 July 2014. (21) IFRS 1 “First-time Adoption of International Financial Reporting Standards” The amendment clarifies that an entity, in its first IFRS financial statements, has the choice between applying an existing and currently effective IFRS or applying early a new or revised IFRS that is not yet mandatorily effective, provided that the new or revised IFRS permits early application. (22) IFRS 13 “Fair Value Measurement” The amendment clarifies that paragraph 52 of IFRS 13 includes a scope exception for measuring the fair value of a group of financial assets and financial liabilities on a net basis. The objective of this amendment is to clarify that this portfolio exception applies to all contracts within the scope of IAS 39 Financial Instruments: Recognition and Measurement or IFRS 9 Financial Instruments, regardless of whether they meet the definitions of financial assets or financial liabilities as defined in IAS 32 Financial Instruments: Presentation. The amendment is effective for annual periods beginning on or after 1 July 2014. The abovementioned standards and interpretations issued by IASB have not yet been recognized by FSC at the date of issuance of the Company’s financial statements, and the local effective dates are to be determined by FSC. As the Company is still currently determining the potential impact of the standards and interpretations listed under (1)~(22), it is not practicable to estimate their impact on the Company’s consolidated financial statements at this point in time. All other standards and interpretations have no material impact on the Company. 16 4. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (1) Statement of Compliance The Company’s consolidated financial statements as of and for the years ended December 31, 2013 and 2012 were prepared in accordance with Regulations Governing the Preparation of Financial Reports by Securities Issuers (Regulations), IFRSs, IASs, IFRIC and SIC, which are recognized by FSC, and IFRS 1. (2) Basis of Preparation The consolidated financial statements have been prepared on a historical cost basis, except for financial instruments measured at fair value. (3) General Description of Reporting Entity a. Principles of consolidation Subsidiaries are fully consolidated from the date of acquisition (the date on which the Company obtains control), and continue to be consolidated until the date that such control ceases. The financial statements of the subsidiaries are prepared for the same reporting period as the parent company, using consistent accounting policies. All intra-group balances, transactions, unrealized gains and losses and dividends resulting from intra-group transactions are eliminated in full. A change in the ownership interest of a subsidiary, without a change of control, is accounted for as an equity transaction. Total comprehensive income of subsidiaries is attributed to the owners of the parent and to the non-controlling interests even if this results in the non-controlling interests having a deficit balance. If the Company loses control over a subsidiary, the Company derecognizes the assets and liabilities of the subsidiary, as well as any non-controlling interests previously recorded by the Company. A gain or loss is recognized in profit or loss and is calculated as the difference between: a. the aggregate of the fair value of consideration received and the fair value of any retained interest at the date when control is lost; and b. the previous carrying amount of the assets (including goodwill), and liabilities of the subsidiary and any non-controlling interest. A gain or loss previously recognized in the other comprehensive income would be reclassified to profit or loss or transferred directly to retained earnings if required by other TIFRSs. The fair value of any investment retained in the former subsidiary at the date when control is lost is regarded as the cost on initial recognition of an investment. 17 b. The consolidated entities are as follows: As of December 31, 2013 and December 31, 2012: Percentage of ownership (%) As of Investor Subsidiary Business nature December 31, 2013 December 31, 2012 UMC UMC GROUP (USA) (UMC-USA) IC Sales 100.00 100.00 UMC UNITED MICROELECTRONICS (EUROPE) B.V. (UME BV) Marketing support activities 100.00 100.00 UMC UMC CAPITAL CORP. Investment holding 100.00 100.00 UMC GREEN EARTH LIMITED Investment holding 100.00 100.00 UMC TLC CAPITAL CO., LTD. (TLC) New business investment 100.00 100.00 UMC UMC NEW BUSINESS INVESTMENT CORP. (NBI) Investment holding 100.00 100.00 UMC UMC INVESTMENT (SAMOA) LIMITED Investment holding 100.00 100.00 UMC FORTUNE VENTURE CAPITAL CORP. (FORTUNE) Consulting and planning for investment in new business 100.00 100.00 UMC UMC GROUP JAPAN IC Sales 100.00 - UMC UMC KOREA CO., LTD. Marketing support activities 100.00 - UMC OMNI GLOBAL LIMITED (OMNI) Investment holding 100.00 - UMC BEST ELITE INTERNATIONAL LIMITED (BE) Investment holding 86.88 - UMC WAVETEK MICROELECTRONICS CORPORATION (WAVETEK) GaAs Foundry service 74.69 - UMC NEXPOWER TECHNOLOGY CORP. (NEXPOWER) Sales and manufacturing of solar power batteries 44.16 44.16 UMC UMC JAPAN (UMCJ) Sales and manufacturing of integrated circuits - 100.00 FORTUNE UNITRUTH INVESTMENT CORP. (UNITRUTH) Investment holding 100.00 100.00 FORTUNE TOPCELL SOLAR INTERNATIONAL CO., LTD. (TOPCELL) Sales and manufacturing of solar power cell 26.04 8.79 FORTUNE ALLIANCE OPTOTEK CORP. (ALLIANCE) Design and manufacturing of LED 21.77 - 18 Percentage of ownership (%) As of Investor Subsidiary Business nature December 31, 2013 December 31, 2012 FORTUNE NEXPOWER Sales and manufacturing of solar power batteries 5.99 5.05 UNITRUTH ALLIANCE Design and manufacturing of LED 6.86 - UNITRUTH NEXPOWER Sales and manufacturing of solar power batteries 2.25 2.25 UNITRUTH TOPCELL Sales and manufacturing of solar power cell 1.03 3.80 UMC CAPITAL CORP. UMC CAPITAL (USA) Investment holding 100.00 100.00 UMC CAPITAL CORP. ECP VITA PTE. LTD. Insurance 100.00 100.00 TLC SOARING CAPITAL CORP. Investment holding 100.00 100.00 TLC ALLIANCE Design and manufacturing of LED 45.88 - TLC NEXPOWER Sales and manufacturing of solar power batteries 5.87 5.87 TLC TOPCELL Sales and manufacturing of solar power cell 2.37 8.79 SOARING CAPITAL CORP. UNITRUTH ADVISOR (SHANGHAI) CO., LTD. Investment holding and advisory 100.00 100.00 UMC INVESTMENT (SAMOA) LIMITED UMC (BEIJING) LIMITED Marketing support activities 100.00 100.00 NBI TERA ENERGY DEVELOPMENT CO., LTD. (TERA ENERGY) Energy Technical Services 100.00 100.00 NBI EVERRICH ENERGY CORP. (EVERRICH) Solar engineering integrated design services 100.00 89.38 NBI UNISTARS CORP. (UNISTARS) High brightness LED packages 78.02 72.04 NBI TOPCELL Sales and manufacturing of solar power cell 62.38 48.53 NBI WAVETEK GaAs Foundry service - 74.69 19 Percentage of ownership (%) As of Investor Subsidiary Business nature December 31, 2013 December 31, 2012 EVERRICH EVERRICH ENERGY INVESTMENT (HK) LIMITED (EVERRICH-HK) Investment holding 100.00 100.00 EVERRICH SMART ENERGY ENTERPRISES LIMITED (SMART ENERGY) Investment holding 100.00 100.00 EVERRICH-HK EVERRICH (SHANDONG) ENERGY CO., LTD. Solar engineering integrated design services 100.00 100.00 SMART ENERGY SMART ENERGY SHANDONG CORPORATION Solar engineering integrated design services 100.00 100.00 TERA ENERGY TERA ENERGY USA INC. Solar project 100.00 100.00 OMNI UNITED MICROTECHNOLOGY CORPORATION Research and development 100.00 - WAVETEK WAVETEK MICROELECTRONICS INVESTMENT (HK) LIMITED Investment holding 100.00 100.00 WAVETEK WAVETEK MICROELECTRONICS INVESTMENT (SAMOA) LIMITED (WAVETEK-SAMOA) Investment holding 100.00 - WAVETEK-SAMOA WAVETEK MICROELECTRONICS CORPORATION (USA) Sales and marketing service 100.00 - NEXPOWER NPT HOLDING LIMITED Investment holding 100.00 100.00 NEXPOWER SOCIALNEX ITALIA 1 S.R.L. Photovoltaic power plant 100.00 100.00 NPT HOLDING LIMITED NLL HOLDING LIMITED Investment holding 100.00 100.00 BE INFOSHINE TECHNOLOGY LIMITED (INFOSHINE) Investment holding 100.00 - INFOSHINE OAKWOOD ASSOCIATES LIMITED (OAKWOOD) Investment holding 100.00 - OAKWOOD HEJIAN TECHNOLOGY (SUZHOU) CO., LTD. Sales and manufacturing of integrated circuits 100.00 - ALLIANCE LIGHT HOUSE GLOBAL INCORP. (LIGHT HOUSE) Investment holding 100.00 - LIGHT HOUSE ALLIANCE OPTOTEK DONGGUAN CO., LTD. LED lighting manufacturing and sale 100.00 - 20 As of January 1, 2012: Percentage of ownership (%) As of Investor Subsidiary Business nature January 1, 2012 UMC UMC-USA IC Sales 100.00 UMC UME BV Marketing support activities 100.00 UMC UMC CAPITAL CORP. Investment holding 100.00 UMC GREEN EARTH LIMITED Investment holding 100.00 UMC TLC New business investment 100.00 UMC NBI Investment holding 100.00 UMC UMC INVESTMENT (SAMOA) LIMITED Investment holding 100.00 UMC FORTUNE Consulting and planning for investment in new business 100.00 UMC UMCJ Sales and manufacturing of integrated circuits 100.00 UMC NEXPOWER Sales and manufacturing of solar power batteries 44.16 FORTUNE UNITRUTH Investment holding 100.00 FORTUNE TOPCELL Sales and manufacturing of solar power cell 8.81 FORTUNE NEXPOWER Sales and manufacturing of solar power batteries 5.05 UNITRUTH TOPCELL Sales and manufacturing of solar power cell 3.81 UNITRUTH NEXPOWER Sales and manufacturing of solar power batteries 2.25 UMC CAPITAL CORP. UMC CAPITAL (USA) Investment holding 100.00 UMC CAPITAL CORP. ECP VITA LTD. Insurance 100.00 TLC SOARING CAPITAL CORP. Investment holding 100.00 TLC TOPCELL Sales and manufacturing of solar power cell 8.81 TLC NEXPOWER Sales and manufacturing of solar power batteries 5.87 21 Percentage of ownership (%) As of Investor Subsidiary Business nature January 1, 2012 SOARING CAPITAL CORP. UNITRUTH ADVISOR (SHANGHAI) CO., LTD. Investment holding and advisory 100.00 NBI GREEN FIELD (SAMOA) LIMITED Investment holding 100.00 NBI TERA ENERGY Energy Technical Services 100.00 NBI EVERRICH Solar engineering integrated design services 90.61 NBI UNISTARS High brightness LED packages 72.83 NBI WAVETEK GaAs Foundry service 72.16 NBI UNITED LIGHTING OPTO-ELECTRONIC INC. (UNITED LIGHTING) LED lighting manufacturing and sale 55.25 NBI TOPCELL Sales and manufacturing of solar power cell 48.66 UNITED LIGHTING UNITED LIGHTING OPTO-ELECTRONIC INVESTMENT (HK) LIMITED Investment holding 100.00 UNITED LIGHTING POWER LIGHT INVESTMENTS LIMITED (POWER LIGHT (SAMOA)) Investment holding 100.00 POWER LIGHT (SAMOA) BAO LIN (SHANDONG) GUANG DIAN KE JI YOU XIAN GONGSI Sales and manufacturing of LED lighting 100.00 WAVETEK WAVETEK MICROELECTRONICS INVESTMENT (HK) LIMITED Investment holding 100.00 EVERRICH EVERRICH-HK Investment holding 100.00 EVERRICH SMART ENERGY Investment holding 100.00 EVERRICH-HK EVERRICH (SHANDONG) ENERGY CO., LTD. Solar engineering integrated design services 100.00 SMART ENERGY SMART ENERGY SHANDONG CORPORATION Solar engineering integrated design services 100.00 GREEN FIELD (SAMOA) LIMITED NEW BUSINESS REALTY (SAMOA) LIMITED Investment holding 100.00 22 Percentage of ownership (%) As of Investor Subsidiary Business nature January 1, 2012 NEXPOWER NEWENERGY HOLDING LIMITED Investment holding 100.00 NEXPOWER NPT HOLDING LIMITED Investment holding 100.00 NEWENERGY HOLDING LIMITED FUTUREPOWER HOLDING LIMITED Investment holding 100.00 FUTUREPOWER HOLDING LIMITED NEXPOWER (SHANDONG) ENERGY CO., LTD. Sales and manufacturing of photovoltaic batteries and photovoltaic modules 100.00 NPT HOLDING LIMITED NLL HOLDING LIMITED Investment holding 100.00 (4) Business Combinations and Goodwill Business combinations are accounted for using the acquisition method. The consideration transferred, the identifiable assets acquired and liabilities assumed are measured at the acquisition date fair value. For each business combination, the acquirer measures the non-controlling interest in the acquiree either at fair value or at the non-controlling interest’s proportionate share of the acquiree’s identifiable net assets. Acquisition-related costs are expensed as incurred and are classified under administrative expenses. When the Company acquires a business, it assesses the assets acquired and liabilities assumed for appropriate classification and designation in accordance with the contractual terms, economic circumstances and pertinent conditions as at the acquisition date. This includes the separation of embedded derivatives in host contracts held by the acquiree. If the business combination is achieved in stages, the acquisition date fair value of the acquirer’s previously held equity interest in the acquiree is remeasured at fair value as at the acquisition date through profit or loss. Any contingent consideration to be transferred by the acquirer will be recognized at fair value at the acquisition date. Subsequent changes to the fair value of the contingent consideration which is deemed to be an asset or liability, will be recognized in accordance with IAS 39, either in profit or loss or other comprehensive income. If the contingent consideration is classified as equity, it should not be remeasured until it is finally settled within equity. 23 Goodwill is initially measured at cost, being the excess of the aggregate of the consideration transferred and the amount recognized for non-controlling interest over the net identifiable assets acquired and liabilities assumed. If the fair value of the net assets acquired is in excess of the aggregate consideration transferred, the difference is recognized as a gain on bargain purchase. After initial recognition, goodwill is measured at cost less any accumulated impairment losses. For the purpose of impairment testing, goodwill acquired in a business combination is, from the acquisition date, allocated to each cash-generating unit that is expected to benefit from the combination, irrespective of whether other assets or liabilities of the acquiree are assigned to those units. Each unit or groups of units to which the goodwill is so allocated represents the lowest level within the Company at which the goodwill is monitored for internal management purposes and can not be larger than an operating segment before aggregation. Where goodwill forms part of a cash-generating unit and part of the operation within that unit is disposed, the goodwill associated with the operation disposed is included in the carrying amount of the operation. Goodwill disposed in these circumstance is measured based on the relative values of the operation disposed and the portion of the cash-generating unit retained. (5) Foreign Currency Transactions The Company’s consolidated financial statements are presented in New Taiwan Dollars (NTD), which is also the parent company’s functional currency. Each entity in the Company determines its own functional currency and items included in the financial statements of each entity are measured using that functional currency. Transactions in foreign currencies are initially recorded by the Company’s entities at their respective functional currency rates prevailing at the transaction date. Monetary assets and liabilities denominated in foreign currencies are translated at the functional currency closing rates of exchange at the reporting date. Non-monetary items measured at fair value in foreign currencies are translated using the exchange rates at the date when the fair value is determined. Non-monetary items that are measured at historical cost in foreign currencies are translated using the exchange rates as at the dates of the initial transactions. All exchange differences arising on the settlement of monetary items or on translating monetary items are taken to profit or loss in the period in which they arise except for the following: 24 a. Exchange differences arising from foreign currency borrowings for an acquisition of a qualifying asset to the extent that they are regarded as an adjustment to interest costs are included in the borrowing costs that are eligible for capitalization. b. Foreign currency derivatives within the scope of IAS 39 are accounted for based on the accounting policy for financial instruments. c. Exchange differences arising on a monetary item that is part of a reporting entity’s net investment in a foreign operation are recognized initially in other comprehensive income and reclassified from equity to profit or loss upon disposal of such investment. When a gain or loss on a non-monetary item is recognized in other comprehensive income, any exchange component of that gain or loss is recognized in other comprehensive income. When a gain or loss on a non-monetary item is recognized in profit or loss, any exchange component of that gain or loss is recognized in profit or loss. (6) Translation of Foreign Currency Financial Statements The assets and liabilities of foreign operations are translated into NTD at the closing rate of exchange prevailing at the reporting date and their income and expenses are translated at an average exchange rate for the period. The exchange differences arising on the translation are recognized in other comprehensive income. On disposal of a foreign operation, the cumulative amount of the exchange differences relating to that foreign operation, recognized in other comprehensive income and accumulated in the separate component of equity, is reclassified from equity to profit or loss when the gain or loss on disposal is recognized. On parti al disposal of a subsidiary that includes a foreign operation that does not result in a loss of control, the proportionate share of the cumulative amount of the exchange differences recognized in other comprehensive income is re-attributed to the non-controlling interests in that foreign operation. In partial disposal of an associate or jointly controlled entity that includes a foreign operation that does not result in a loss of significant influence or joint control, only the proportionate share of the cumulative amount of the exchange differences recognized in other comprehensive income is reclassified to profit or loss. Any goodwill and any fair value adjustments to the carrying amounts of assets and liabilities arising from the acquisition of a foreign operation are treated as assets and liabilities of the foreign operation and expressed in its functional currency. 25 (7) Current and Non-current Distinction An asset is classified as current when: a. the Company expects to realize the asset, or intends to sell or consume it, in its normal operating cycle; b. the Company holds the asset primarily for the purpose of trading; c. the Company expects to realize the asset within twelve months after the reporting period; or d. the asset is cash or a cash equivalent unless the asset is restricted from being exchanged or used to settle a liability for at least twelve months after the reporting period. All other assets are classified as non-current. A liability is classified as a current when: a. the Company expects to settle the liability in normal operating cycle; b. the Company holds the liability primarily for the purpose of trading; c. the liability is due to be settled within twelve months after the reporting period; or d. the Company does not have an unconditional right to defer settlement of the liability for at least twelve months after the reporting date. Terms of a liability that could, at the option of the counterparty, result in its settlement by the issue of equity instruments do not affect its classification. All other liabilities are classified as non-current. (8) Cash Equivalents Cash equivalents are short-term, highly liquid investments that are readily convertible to known amounts of cash and with maturity dates that do not present significant risks on changes in value resulting from changes in interest rates, including time deposits with original maturities of three months or less and repurchase agreements collateralized by government bonds and corporate bonds. (9) Financial Instruments Financial assets and financial liabilities are recognized when the Company becomes a party to the contractual provisions of the instrument. The Company determines the classification of its financial assets at initial recognition. In accordance with IAS 39 and the Regulations , financial assets of the Company are classified as financial assets at fair value through profit or loss, available-for-sale financial assets, held-to-maturity financial assets and notes, accounts and other receivables . 26 Purchase or sale of financial assets and liabilities are recognized using trade date accounting. All financial assets are recognized initially at fair value plus, in the case of investments not at fair value through profit or loss, directly attributable costs. Financial Assets a. Classification and subsequent measurement i. Financial assets at fair value through profit or loss Financial assets at fair value through profit or loss are comprised of financial assets held for trading and financial assets designated upon initial recognition at fair value through profit or loss. Financial assets acquired for the purpose of selling or repurchasing in the near term, and derivative financial instruments that are not designated as hedging instruments in hedge accounting are classified as financial assets at fair value through profit or loss. Financial assets at fair value through profit or loss are measured at fair value with changes in fair value recognized in profit or loss. ii. Available-for-sale financial assets Available-for-sale investments are those non-derivative financial assets that are designated as available-for-sale or are not classified as financial assets at fair value through profit or loss, held-to-maturity financial assets, or loans and receivables. Available-for-sale financial investments are subsequently measured at fair value. Other than impairment losses and foreign exchange gains and losses arising from monetary financial assets which are recognized in profit or loss, subsequent measurement of available-for-sale equity instrument financial assets are recognized in other comprehensive income until the investment is derecognized, at which time the cumulative gain or loss is recognized in profit or loss. If equity instrument investments do not have quoted prices in an active market and their fair value cannot be reliably measured, then they are classified as financial assets measured at cost on the balance sheet. 27 iii. Held-to-maturity financial assets Non-derivative financial assets with fixed or determinable payments and fixed maturities are classified as held-to-maturity when the Company has positive intention and ability to hold them to maturity. After initial measurement held-to-maturity financial assets are measured at amortized cost using the effective interest rate (EIR) method, less impairment. Amortized cost is calculated by taking into account any discount or premium on acquisition and fees or transaction costs that are an integral part of the EIR. The EIR method amortization and impairment, if any, is recognized in profit or loss. iv. Notes, accounts and other receivables Notes and accounts receivable are creditors’ rights as a result of sales of goods or services. Other receivables are any receivable not classified as notes and accounts receivable. Notes, accounts and other receivables are initially measured and recognized at their fair values. After initial recognition, the notes, accounts and other receivables are subsequently measured at amortized cost using the effective interest method, less impairment. Short-term notes, accounts and other receivables with no stated effective interest rate are measured at the original amount if the effect of discounting is immaterial. b. Derecognition of financial assets A financial asset is derecognized when: i. the contractual rights to receive cash flows from the asset have expired; ii. the Company has transferred assets and substantially all the risks and rewards of the asset have been transferred; or iii. the Company has neither transferred nor retained substantially all the risks and rewards of the asset, but has transferred control of the asset. On derecognition of a financial asset in its entirety, the difference between the carrying amount and the consideration received or to be received including any cumulative gain or loss that had been recognized in other comprehensive income is recognized in profit or loss. 28 If the transferred asset is part of a larger financial asset and the part transferred qualifies for derecognition in its entirety, the Company allocates the previous carrying amount of the larger financial asset between the part that continues to be recognized and the part that is derecognized, based on the relative fair values of those parts on the date of the transfer. The difference between the carrying amount allocated to the part derecognized and the sum of the consideration received for the part derecognized and any cumulative gain or loss allocated that had been recognized in other comprehensive income, is recognized in profit or loss. A cumulative gain or loss that had been recognized in other comprehensive income is allocated between the part that continues to be recognized and the part that is derecognized, based on the relative fair values of those parts. c. Impairment policy The carrying amount of a financial asset is reduced as a result of impairment, except for accounts receivable for which the carrying amount is reduced through use of an allowance account . When an account receivable is deemed to be uncollectible, it is written off from the allowance account. i. Notes, accounts and other receivables The Company first assesses at each reporting date whether objective evidence of impairment exists for notes, accounts and other receivables that are individually significant. If there is objective evidence that an impairment loss has occurred, the amount of impairment loss is assessed individually. For notes, accounts and other receivables other than those mentioned above, the Company groups those assets with similar credit risk characteristics and collectively assess them for impairment. If, in a subsequent period, the amount of the impairment loss decreases, and the decrease can be related objectively to an event occurring after the impairment was recognized, the previously recognized impairment loss is reversed and recognized through profit or loss. The reversal shall not result in a carrying amount of notes, accounts and other receivables that exceeds what the amortized cost would have been had the impairment not been recognized at the date the impairment is reversed. ii Other financial assets The Company assesses, at each reporting date, whether there is objective evidence that a financial asset or a group of financial assets is impaired. A financial asset or a group of financial assets is deemed to be impaired if, and only if, there is objective evidence of impairment as a result of one or more loss events that has occurred since the initial recognition of the asset (an incurred “loss event”) and that loss event has an impact on the estimated future cash flows of the individual financial asset or a set of financial assets. 29 For equity investments classified as available-for-sale, objective evidence of an impairment would include a significant or prolonged decline in the fair value of the investment below its cost. When there is objective evidence of an impairment for available-for-sale equity securities, the full amount of the losses previously recognized in other comprehensive income is recycled to profit or loss. Impairment losses on equity investments recognized cannot be reversed through profit or loss. Any subsequent increases in their fair value after impairment are recognized in other comprehensive income. Financial Liabilities a. Classification and subsequent measurement The Company classifies the instrument issued as a financial liability or an equity instrument in accordance with the substance of the contractual arrangement and the definitions of a financial liability and an equity instrument. i. Financial liabilities at fair value through profit or loss Financial liabilities at fair value through profit or loss include financial liabilities held for trading and financial liabilities designated upon initial recognition as at fair value through profit or loss. Gains or losses on the subsequent measurement of liabilities held for trading including interest paid are recognized in profit or loss. ii. Financial liabilities carried at amortized cost Financial liabilities measured at amortized cost include interest bearing loans and borrowings that are subsequently measured using the EIR method after initial recognition. Gains and losses are recognized in profit or loss when the liabilities are derecognized as well as through the EIR method amortization process. Amortized cost is calculated by taking into account any discount or premium on acquisition and fees or transaction costs that are an integral part of the EIR. b. Derecognition of financial liabilities A financial liability is derecognised when the obligation under the liability is discharged, cancelled or expires. 30 When an existing financial liability is replaced by another from the same lender on substantially different terms, or the terms of an existing liability are substantially modified (whether or not attributable to the financial difficulty of the debtor), such an exchange or modification is treated as a derecognition of the original liability and the recognition of a new liability, and the difference in the respective carrying amounts and the consideration paid, including any non-cash assets transferred or liabilities assumed, is recognized in profit or loss. (10) Inventories Inventories are accounted for on a perpetual basis. Raw materials are stated at actual purchase costs, while the work in process and finished goods are stated at standard costs and subsequently adjusted to weighted-average costs at the end of each month. The cost of work in progress and finished goods comprises raw materials, direct labor, other direct costs and related production overheads. Allocation of fixed production overheads to the costs of conversion is based on the normal capacity of the production facilities. Cost associated with underutilization of capacity is expensed as incurred. Inventories are valued at the lower of cost and net realizable value item by item. Net realizable value is the estimated selling price in the ordinary course of business less the estimated costs of completion and the estimated costs necessary to make the sale. (11) Non-current Assets Held for Sale Non-current assets are classified as held for sale if they are available for immediate sale in their present condition subject only to terms that are usual and customary for sales of such assets and that are highly probable to complete the sale within one year from the date of classification. Non-current assets classified as held for sale are measured at the lower of their carrying amounts and fair values less costs to sell. Property, plant and equipment and intangible assets once classified as held for sale are not depreciated or amortized. Impairment losses of non-current assets held for sale are recognized in the income statement in the current period for the excess of the carrying amounts over fair values less costs to sell. Any subsequent increase in fair value less cost to sell an asset up to the cumulative impairment loss previously recognized in accordance with the IAS 36, “Impairment of Assets” (IAS 36) would be recognized as a gain. (12) Investments Accounted for Under the Equity Method-Investments in Associates The Company’s investment in its associates is accounted for using the equity method other than those that meet the criteria to be classified as non-current assets held for sale. An associate is an entity over which the Company has significant influence. Significant influence is the power to participate in the financial and operating policy decisions of an entity, but is not control over those policies. 31 Equity method accounting is effective from the date an investor obtains significant influence over an associate. Any difference between the cost of the investment and the investor’s share of the net fair value of the associate’s identifiable assets and liabilities are accounted for as follows: a. Goodwill relating to an associate is included in the carrying amount of the investment. Amortization of goodwill is not permitted. b. Any excess of the investor’s share of the net fair value of the associate’s identifiable assets and liabilities over the cost of the investment is recognized as income in the determination of the investor’s share of the associate’s profit or loss in the period in which the investment is acquired. Under the equity method, the investment in the associate is carried in the balance sheet at cost plus post acquisition changes in the Company’s share of profit or loss and other comprehensive income of the associate. The Company’s share of profit or loss of the associate is recognized in the Company’s profit or loss. Distributions received from an associate reduce the carrying amount of the investment. The Company’s share of any changes in the associate’s other comprehensive income is recognized directly in other comprehensive income of the Company. After the interest in the associate is reduced to zero, additional losses are provided for and a liability is recognized only to the extent that the Company has incurred legal or constructive obligations to make payments on behalf of the associate. Unrealized gains and losses resulting from transactions between the Company and the associate are eliminated to the extent of the interest in the associate. Financial statements of associates are prepared for the same reporting period as the Company. Where necessary, adjustments are made to bring the accounting policies in line with those of the Company. Upon an associate’s issuance of new shares, if the Company takes up more shares than its original proportionate holding while maintaining its significant influence over that associate, such increase would be accounted for as an acquisition of an additional equity interest in the associate. Upon an associate’s issuance of new shares, if the Company does not take up proportionate shares and reduces its shareholding percentage while maintaining its significant influence over that associate, a proportionate share of the gain or loss previously recognized in other comprehensive income is reclassified to profit and loss. Any remaining differences will be charged to additional paid-in capital. The Company determines at each reporting date whether there is any objective evidence that the investment in the associate is impaired. If this is the case the Company calculates the amount of impairment as the difference between the recoverable amount of the associate and its carrying value, and recognizes such amount in profit or loss in the statement of comprehensive income. 32 The Company ceases to use the equity method u pon loss of significant influence over the associate. If the investment does not result in a subsidiary or joint venture as defined by IAS 31 “Interest In Joint Ventures”, it will be accounted for in accordance with IAS 39. Any difference between the carrying amount of the associate upon loss of significant influence and the fair value of the retained investment and proceeds from disposal is recognized in profit or loss. (13) Interest in Jointly Controlled Entities The Company recognizes its interest in the joint venture which is a jointly controlled entity using the equity method. The financial statements of the jointly controlled entities are prepared for the same reporting period as the Company. Adjustments are made where necessary to bring the accounting policies in line with those of the Company. Adjustments are made in the Company’s consolidated financial statements to eliminate the Company’s share of unrealized gains and losses on transactions between the Company and its jointly controlled entities . When losing joint control without obtaining control or significant influence, the Company ceases to use the equity method, and recognizes its remaining investment at its fair value in accordance with IAS 39. Upon loss of joint control, a ny difference between the carrying amount of the former jointly controlled entities upon loss of joint control and the fair value of the remaining investment and proceeds from disposal is recognized in profit or loss. (14) Property, Plant and Equipment Property, plant and equipment is stated at cost, net of accumulated depreciation and accumulated impairment losses, if any, and any borrowing costs incurred for long-term construction projects are capitalized if the recognition criteria are met. Significant renewals, improvements and major inspections meeting the recognition criteria are treated as capital expenditures, and the carrying amounts of those replaced parts are derecognized. Maintenance and repairs are recognized in profit or loss as incurred. Any gain or loss arising from derecognition of the assets is recognized in other operating income and expenses. Depreciation is calculated on a straight-line basis over the estimated economic lives. A significant part of an item of property, plant and equipment which has a different useful life from the remainder of the item is depreciated separately. The depreciation methods, useful lives and residual values for the assets are reviewed at each fiscal year end, and the differences resulted from the previous estimation are recorded as changes in accounting estimates. 33 Except for land, which is not depreciated, the estimated economic lives of the assets are as follows: Buildings 20~56 years Machinery and equipment 3~11 years Transportation equipment 5~7 years Furniture and fixtures 1~9 years Leasehold improvement The shorter of lease terms or economic useful lives (15) Intangible Assets Intangible assets acquired separately are measured on initial recognition at cost. The cost of intangible assets acquired in a business combination is its fair value as at the date of acquisition. Following initial recognition, intangible assets are carried at cost less any accumulated amortization and accumulated impairment losses, if any. Internally generated intangible assets which fail to meet the recognition criteria are not capitalized and the expenditures are reflected in profit or loss in the period incurred. The useful lives of intangible assets are assessed as either finite or indefinite. Intangible assets with finite lives are amortized over the useful economic life and assessed for impairment whenever there is an indication that the intangible assets may be impaired. The amortization period and the amortization method for an intangible asset with a finite useful life are reviewed at least at the end of each fiscal year. Changes in the expected useful life or the expected pattern of consumption of future economic benefits embodied in the asset is accounted for by changing the amortization period or method, as appropriate, and is treated as changes in accounting estimates. Intangible assets with indefinite useful lives are not amortized, but are tested for impairment annually, either individually or at the cash-generating unit level. The assessment of indefinite life is reviewed annually to determine whether the indefinite life continues to be supportable. If not, the change in useful life from indefinite to finite is made on a prospective basis. Gains or losses arising from derecognition of an intangible asset are recognized in other operating income and expenses. 34 A ccounting policies of the Company’s intangible assets are summarized as follows: a. Goodwill arising from business combination is not amortized, and is tested for impairment annually or more frequently if events or changes in circumstances suggest that the carrying amount may not be recoverable. If an event occurs or circumstances change which indicates that the goodwill is impaired, an impairment loss is recognized. Goodwill impairment losses cannot be reversed once recognized. b. Software is amortized over 1~6 years on a straight-line basis. c. Patent and technology license fee: Upon signing of contract and obtaining the right to intellectual property, any portion attributable to non-cancellable and mutually agreed future fixed license fees for patent and technology is discounted, and recognized as an intangible asset and related liability. The cost of the intangible asset is not revalued once determined on initial recognition, and is depreciated over the economic life (5~10 years) on a straight-line basis. Interest expenses from the related liability are recognized and calculated based on the effective interest rate method. Based on the timing of payments, the liability is classified as current and non-current. d. Others are mainly the intellectual property license fees and amortized over the shorter of the contract term or estimated economic life (3 years) of the related technology on a straight-line basis. (16) Impairment of Non-financial Assets The Company assesses at each reporting date whether there is an indication that an asset in the scope of IAS 36 may be impaired. If any indication exists, the Company completes impairment testing for the cash-generating unit (CGU) to which the individual assets belong. Where the carrying amount of an asset or CGU exceeds its recoverable amount, the asset is considered impaired and is written down to its recoverable amount. The recoverable amount is the higher of an asset’s or CGU’s fair value less costs to sell and its value-in-use and is determined for an individual asset or CGU. If circumstances indicate that previously recognized impairment losses may no longer exist or may have decreased at each reporting date, the Company re-assesses the asset’s or CGU’s recoverable amount. A previously recognized impairment loss is reversed only if there has been an increase in the estimated service potential of an asset which in turn increases the recoverable amount since the last impairment loss was recognized. The reversal is limited so that the carrying amount of the asset does not exceed its recoverable amount, nor exceed the carrying amount that would have been determined, net of depreciation or amortization, had no impairment loss been recognized for the asset in prior years. 35 A CGU, or groups of CGU, to which goodwill has been allocated is tested for impairment annually at the same time every year, irrespective of whether there is any indication of impairment. Where the carrying amount of a CGU (including the carrying amount of goodwill) exceeds its recoverable amount, the CGU is considered impaired. If an impairment loss is to be recognized, it is first allocated to reduce the carrying amount of any goodwill allocated to the cash-generating unit (group of units), then to the other assets of the unit (group of units) pro rata on the basis of the carrying amount of each asset in the unit (group of units). Impairment losses relating to goodwill cannot be reversed in future periods. The recognition or reversal of impairment losses is classified as other operating income and expenses. (17) Bonds Convertible Bonds UMC evaluates the terms of the convertible bonds issued to determine whether it contains both a liability and an equity component. Furthermore, UMC assesses if the economic characteristics and risks of the put and call options embedded in the convertible bonds are closely related to the economic characteristics and risk of the host contract before separating the equity element. For the liability component excluding the derivatives, its fair value is determined based on the rate of effective interest applied at that time by the market to instruments of comparable credit status. The liability component is classified as a financial liability measured at amortized cost using the effective interest method before the instrument is converted or settled. For the embedded derivative that is not closely related to the host contract, it is classified as a liability component and subsequently measured at fair value through profit or loss unless it qualifies as an equity component. The equity component is assigned the residual amount after deducting from the fair value of the instrument as a whole the amount separately determined for the liability component. Its carrying amount is not remeasured in the subsequent accounting periods. If the convertible bond issued does not have an equity component, it is accounted for as a hybrid instrument in accordance with the requirements under IAS 39. If the convertible bondholders exercise their conversion right before maturity, UMC shall adjust the carrying amount of the liability component. The adjusted carrying amount of the liability component at conversion and the carrying amount of equity component are credited to common stock and additional paid-in capital - premiums. No gain or loss is recognized upon bond conversion. 36 In addition, the liability component of convertible bonds is classified as a current liability within 12 months of the date the bondholders may exercise the put right. After the put right expires, the liability component of the convertible bonds should be reclassified as a non-current liability if it meets the definition of a non-current liability in all other respects. Exchangeable Bonds In accordance with IAS 39, if the economic and risk characteristics of the embedded call or put options are not clearly and closely related to the host contract, the derivative financial instruments embedded in exchangeable bonds would be recognized separately as financial assets or liabilities at fair value through profit or loss. The Company also has exchangeable bonds where the bondholders may exchange the bonds into ordinary shares of certain public entities which the Company holds as available-for-sale financial assets. When exchangeable bondholders exercise their right to exchange their bonds for reference shares, the book value of the bonds is offset against the book value of the investments in reference shares and the related stockholders’ equity accounts, with the difference recognized as a gain or loss on disposal of investments. Both the host contract and bifurcated embedded derivative financial instrument in exchangeable bonds are classified as current liabilities if the bondholders have the right to demand settlement by exercising the exchange option of the bonds. (18) Post-Employment Benefits All regular employees are entitled to a defined benefit pension plan that is managed by an independe ntly administered pension fund committee. Fund assets are deposited under the committee’s name with the Bank of Taiwan and hence, not associated with the Company. Therefore, fund assets are not to be included in the Company’s consolidated financial statements. Pension benefits for employees of the overseas branch and subsidiaries are provided in accordance with the local regulations. The Labor Pension Act of the R.O.C. (the Act), which adopts a defined contribution plan, became effective on July 1, 2005. Employees eligible for the Labor Standards Law, a defined benefit plan, were allowe d to elect either the pension calculation under the Act or continue to be subject to the pension calculation under the Labor Standards Law. Those employees that elected to be subject to the Act will have their seniority achieved under the Labor Standards Law retained upon election of the Act, and the Company will make monthly contributions of no less than 6% of these employees’ monthly wages to the employees’ individual pension accounts. Oversea subsidiaries and branches make contribution to the respective benefit plans based on the specific percentage requirement of local regulations. Post-employment benefit plan that is classified as a defined benefit plan is accounted for under the Projected Unit Credit Method to measure its obligations and costs based on actuarial assumptions. The Company recognizes all actuarial gains and losses in the periods which they occur in other comprehensive income, which then is immediately recognized in retained earnings. 37 (19) Treasury Stock Own equity instruments repurchased (treasury shares) are recognized at repurchase cost and deducted from equity. Any difference between the carrying amount and the consideration is recognized in equity. (20) Share-Based Payment The cost of equity-settled transactions between the Company and its employees is measured based on the fair value at the date on which they are granted. The fair value of the equity instruments is determined using an appropriate pricing model. The cost of equity-settled transactions is recognized, together with a corresponding increase in other capital reserves in equity, over the periods in which the performance and/or service conditions are being fulfilled. The cumulative expense recognized for equity-settled transactions at each reporting date reflects the extent to which the vesting period has passed and the Company’s best estimate of the quantity of equity instruments that will ultimately vest. The charge to income statement for a period represents the movement in cumulative expense recognized between the beginning and end of that period. No expense will be recognized for awards that do not ultimately vest, except for equity-settled transactions for which vesting is conditional upon a market or non-vesting condition. These are treated as vested irrespective of whether the market or non-vesting condition is satisfied, provided that all other performance and/or service conditions are satisfied. Where the terms of an equity-settled transaction award are modified, the minimum expense recognized is the expense as if the terms had not been modified, if the original terms of the award are met. An additional expense is recognized for any modification that increases the total fair value of the share-based payment transaction, or is otherwise beneficial to the employee as measured at the date of modification. Where an equity-settled award is cancelled, it is treated as if it fully vests on the date of cancellation, and any expense not yet recognized for the award is recognized immediately. This includes any award where non-vesting conditions within the control of either the entity or the employee are not met. However, if a new award substitutes for the cancelled award and is designated as a replacement award on the date that it is granted, the cancelled and new awards are treated as if they were a modification of the original award. The dilutive effect of outstanding options is reflected as additional share dilution in the computation of diluted earnings per share. 38 (21) Revenue Recognition Revenue is recognized to the extent that it is probable that the economic benefits will flow to the Company and the revenue can be reliably measured. Revenue is measured at the fair value of the consideration received or to be received. The recognition criteria and methods are described below: Sales revenue Revenue from sale of goods is recognized when all the following conditions have been satisfied: a. the significant risks and rewards of ownership of the goods have transferred to the buyer; b. neither continuing managerial involvement nor effective control over the goods sold have been retained; c. the amount of revenue can be measured reliably; d. it is probable that the economic benefits associated with the transaction will flow to the entity; and e. the costs incurred or to be incurred in respect of the transaction can be measured reliably. Sales returns and discounts are estimated based on history of customer complaints, historical experiences and any other known factors that might significantly affect the estimation and recorded in the same period in which sales are made. Interest income For financial assets measured at amortized cost (including held-to-maturity financial assets) and financial assets at fair value through profit or loss, interest income is recorded using the effective interest rate and recognized in profit or loss. Dividends Revenue is recognized when the Company’s right to receive the payment is established. (22) Income Tax Income tax expense (benefit) is the aggregate amount of current income tax and deferred income tax included in the determination of profit or loss for the period. Current income tax Current income tax assets and liabilities for the current period and prior periods are measured using the tax rates and tax laws that have been enacted or substantively enacted by the end of the reporting period. Current income tax relating to items recognized directly in other comprehensive income or equity is recognized in other comprehensive income or equity rather than profit or loss. 39 The additional 10% income tax for undistributed earnings is recognized as income tax expense in the subsequent year when the distribution proposal is approved by stockholders’ meeting. Deferred income tax Deferred income tax is provided using the liability method on temporary differences between the tax bases of assets and liabilities and their carrying amounts in financial statements at the reporting date. Def erred tax liabilities are recognized for all taxable temporary differences, except: a. When the deferred tax liability arises from the initial recognition of goodwill or of an asset or liability in a transaction that is not a business combination and, at the time of the transaction, affects neither the accounting profit nor taxable profit or loss; b. In respect of taxable temporary differences associated with investments in subsidiaries, associates and joint ventures, when the timing of the reversal of the temporary dif ferences can be controlled and it is probable that the temporary differences will not be reversed in the foreseeable future. Deferred tax assets are recognized for all deductible temporary differences, carry forward of unused tax credits and any unused tax losses, to the extent that it is probable that taxable profit will be available against which the deductible temporary differences, and the carry forward of unused tax credits and unused tax losses can be utilized, except: a. Where the deferred tax asset relating to the deductible temporary difference arises from the initial recognition of an asset or liability in a transaction that is not a business combination and, at the time of the transaction, affects neither the accounting profit nor taxable profit or loss; b. In respect of deductible temporary differences associated with investments in subsidiaries, associates and joint ventures, deferred tax assets are recognized only to the extent that it is probable that the temporary differences will reverse in the foreseeable future and taxable profit will be available against which the temporary differences can be utilized. Deferred tax assets and liabilities are measured at the tax rates that are expected to apply in the year when the asset is realized or the liability is settled, based on tax rates and tax laws that have been enacted or substantively enacted at the reporting date. The measurement of deferred tax assets and liabilities reflects the tax consequences that would follow the manner in which the Company expects, at the end of the reporting period, to recover or settle the carrying amount of its assets and liabilities. Deferred tax relating to items not relating to profit or loss is not recognized in profit or loss but rather in other comprehensive income or directly in equity. Deferred tax assets are reassessed and recognized at each reporting date. Unrecognized deferred tax assets are reassessed at each reporting date and are recognized to the extent that it has become probable that future taxable profits will allow the deferred tax asset to be recovered. 40 Deferred tax assets and liabilities offset each other, if a legally enforceable right exists to set off current income tax assets against current income tax liabilities, and the deferred taxes relate to the same taxable entity and the same taxation authority. Tax benefits acquired as part of a business combination, but not satisfying the criteria for separate recognition at that date, would be recognized subsequently if new information about changes in facts and circumstances becomes known. The adjustment would either be treated as a reduction to goodwill (as long as it does not exceed goodwill) if it occurs during the measurement period or recognized in profit or loss. (23) Earnings per Share Earnings per share is computed according to IAS 33, “Earnings Per Share”. Basic earnings per share is computed by dividing net income by the weighted-average number of ordinary shares outstanding during the current reporting period. Diluted earnings per share is computed by taking basic earnings per share into consideration plus additional ordinary shares that would have been outstanding if the dilutive share equivalents had been issued. Net income is also adjusted for interest and other income or expenses derived from any underlying dilutive share equivalents. The weighted-average of outstanding shares is adjusted retroactively for stock dividends and employee stock bonus issues. 5. SIGNIFICANT ACCOUNTING JUDGMENTS, ESTIMATES AND ASSUMPTIONS The preparation of the Company’s consolidated financial statements requires management to make judgments, estimates and assumptions that affect the reported amounts of revenues, expenses, assets, liabilities, the accompanying disclosures and the disclosure of contingent liabilities. However, uncertainty about these assumptions and estimates could result in outcomes that require a material adjustment to the carrying amount of assets or liabilities affected in future periods. The key assumptions concerning the future and other key sources of estimation for uncertainty at the reporting date, that would have a significant risk for a material adjustment to the carrying amounts of assets or liabilities within the next fiscal year are discussed below. The Company bases its assumptions and estimates on information available when the consolidated financial statements were prepared. Existing circumstances and assumptions about future developments, however, may change due to market changes or circumstances arising beyond the control of the Company. Such changes are reflected in the assumptions when they occur. 41 (1) The Fair Value of Financial Instruments Where the fair values of financial assets and financial liabilities recorded in the balance sheet cannot be derived from active markets, they are determined using valuation techniques including income approach (for example, the discounted cash flows model) or the market approach. Changes in assumptions about these factors could affect the reported fair value of the financial instruments. Please refer to Note 12 for more details. (2) Derivative Instruments The embedded derivative features contained in exchangeable bonds are bifurcated and separately accounted for if the economic characteristics and risks of the embedded derivative instruments are not clearly and closely related to those of the host contracts. Those bifurcated embedded derivatives are fair valued at the end of each reporting period by using the option pricing model with the changes in fair value included in earnings. The valuation model uses the market-based observable inputs including share price, volatility, credit spread and swap rates. (3) Inventories Inventories are valued at lower of cost and net realizable value item by item. Net realizable value is the estimated selling price in the ordinary course of business less the estimated costs of completion and the estimated costs necessary to make the sale. Please refer to Note 6(4). Costs of completion include direct labor and overhead, including depreciation and maintenance of production equipment, indirect labor costs, indirect material costs, supplies, utilities and royalties that is expected to be incurred at normal production level. The Company estimates normal production level taking into account loss of capacity resulting from planned maintenance, based on historical experience and current production capacity. (4) Post-Employment Benefits Cost of post-employment benefit pension plan and the present value of the pension obligation are determined using actuarial valuations. An actuarial valuation involves making various assumptions which may differ from actual developments in the future. These include the determination of the discount rate, future salary increases and mortality rates. Due to the complexity of the valuation, the underlying assumptions and its long-term nature, a defined benefit obligation is highly sensitive to changes in these assumptions. All assumptions are reviewed at each reporting date. The assumptions used for measuring pension cost and the present value of the pension obligation are disclosed in Note 6(14). 42 In determining the appropriate discount rate, management considers the interest rates of the government bonds and in determining rate of future salary increase, management takes account of past experiences, comparisons within the industry and the geographical region, inflation and the discount rate. (5) Share-Based Payment Transactions The Company measures the cost of equity-settled transactions with employees based on reference to the fair value of the equity instruments at the date at which they are granted. Estimating fair value for share-based payment transactions requires determination of the most appropriate valuation model, which is dependent on the terms and conditions of the grant. This estimate also requires determination of the most appropriate inputs to the valuation model including the expected life of the share option, volatility and dividend yield and making assumptions about them. The assumptions and models used for estimating fair value for share-based payment transactions are disclosed in Note 6(16). (6) Revenue Recognition-Sales Returns and Discounts The Company estimates sales returns and discounts based on customer complaints, historical experience and other known factors at the time of sale, which reduces the sales revenue. (7) Impairment of Property, Plant and Equipment At each reporting date or whenever events indicate that the asset’s value has declined or significant changes in the market with an adverse effect have taken place, the Company assesses whether there is an indication that an asset in the scope of IAS 36 may be impaired. If any indication exists, the Company completes impairment testing for the CGU to which the individual assets belong. Where the carrying amount of an asset or CGU exceeds its recoverable amount, the asset is considered impaired and is written down to its recoverable amount. An asset’s recoverable amount is the higher of an asset’s or CGU’s fair value less costs to sell and its value in use and is determined for an individual asset. The fair value less costs to sell is based on best information available to reflect the amount that an entity could obtain from the disposal of the asset in an arm’s length transaction between knowledgeable, willing parties, after deducting the costs of disposal. The value-in-use is measured at the net present value of the future cash flows the entity expects to derive from the asset or CGU. Cash flow projection involves subjective judgments and estimates which include the estimated useful lives of property, plant and equipment, capacity that generates future cash flows, capacity of physical output, potential fluctuations of economic cycle in the industry and the Company’s operating situation. 43 (8) Income Tax Uncertainties exist with respect to the interpretation of complex tax regulations, changes in tax laws, and the amount and timing of future taxable income. The Company establishes provisions, based on reasonable estimates, for possible consequences of audits by the tax authorities of the respective countries in which it operates. The amount of such provisions is based on various factors, such as experience of previous tax audits and differing interpretations of tax regulations by the taxable entity and the responsible tax authority. Such differences of interpretation may arise on a wide variety of issues depending on the conditions prevailing in the respective domicile of the Company. Deferred tax assets are recognized for all carryforward of unused tax losses, tax credits and deductible temporary differences to the extent that it is probable that future taxable profit will be available or there are sufficient taxable temporary differences against which the unused tax losses, unused tax credits or deductible temporary differences can be utilized. The amount of deferred tax assets determined to be recognized is based upon the likely timing and the level of future taxable profits and taxable temporary differences. Please refer to Note 6(21) for more details on unrecognized deferred tax assets as of December 31, 2013. 6. CONTENTS OF SIGNIFICANT ACCOUNTS (1) CASH AND CASH EQUIVALENTS As of December 31, December 31, 2012 January 1, 2012 Cash on hand $3,639 $3,971 $4,470 Checking and savings accounts 8,894,827 10,656,261 13,795,814 Time deposits 36,263,171 27,243,501 31,729,840 Repurchase agreements collateralized by government bonds and corporate bonds 5,669,041 4,584,757 3,532,004 Total $50,830,678 $42,488,490 $49,062,128 44 (2) FINANCIAL ASSETS AT FAIR VALUE THROUGH PROFIT OR LOSS As of December 31, December 31, 2012 January 1, 2012 Designated financial assets at fair value through profit or loss Convertible bonds $60,441 $43,680 $184,046 Preferred stocks - 29,026 26,295 Subtotal 60,441 72,706 210,341 Financial assets held for trading Listed stocks 234,583 256,685 202,081 Corporate bonds 398,681 399,309 403,220 Subtotal 633,264 655,994 605,301 Total $693,705 $728,700 $815,642 Current $633,264 $655,994 $695,931 Noncurrent 60,441 72,706 119,711 Total $693,705 $728,700 $815,642 (3) ACCOUNTS RECEIVABLE, NET As of December 31, December 31, 2012 January 1, 2012 Accounts receivable $17,714,962 $17,426,163 $15,235,258 Less: allowance for sales returns and discounts (516,189) (592,043) (165,000) Less: allowance for doubtful accounts (574,421) (613,288) (679,717) Net $16,624,352 $16,220,832 $14,390,541 45 Aging analysis of account receivables: As of December 31, December 31, 2012 January 1, 2012 Neither past due nor impaired $14,204,640 $13,713,487 $12,382,985 Past due but not impaired: ≤ 30 days 2,113,439 2,185,203 1,277,971 31 to 60 days 279,047 129,133 406,722 61 to 90 days 14,204 70,481 129,561 91 to 120 days 13,022 6,274 129,020 > 120 days - 116,254 64,282 Subtotal 2,419,712 2,507,345 2,007,556 Total $16,624,352 $16,220,832 $14,390,541 Movement on allowance for individual evaluation doubtful accounts: For the years ended December 31, 2013 2012 Beginning balance $613,288 $679,717 Net charge for the period (38,867) (66,429) Ending balance $574,421 $613,288 The terms for third party domestic sales were net 30~60 days, while the collection periods for third party overseas sales were month end 30~60 days. The impairment losses assessed individually as of December 31, 2013 and 2012 primarily resulted from the financial difficulties of the counter trading parties and the amounts recognized were the difference between the carrying amount of the accounts receivable and the present value of expected collectable amounts. The Company has no collateral with respect to those accounts receivable. 46 (4) INVENTORIES, NET As of December 31, December 31, 2012 January 1, 2012 Raw materials $2,327,044 $1,847,533 $2,394,427 Supplies and spare parts 2,397,733 2,142,737 2,276,999 Work in process 8,894,291 9,369,975 7,789,462 Finished goods 2,351,067 2,567,077 3,212,117 Total 15,970,135 15,927,322 15,673,005 Less: allowance for inventory valuation losses (1,976,876) (2,903,612) (2,969,299) Net $13,993,259 $13,023,710 $12,703,706 a. For the years ended December 31, 2013 and 2012, the Company recognized NT$97,675 million and NT$93,932 million for costs of inventories in expenses, of which NT$974 million and NT$5 million respectively were related to gains recognized when the circumstances that caused the net realizable value of inventory to be lower than its cost no longer existed. b. Inventories were not pledged. (5) AVAILABLE-FOR-SALE FINANCIAL ASSETS As of December 31 , December 31, 2012 January 1, 2012 Common stocks $21,250,880 $23,682,805 $28,277,121 Preferred stocks 312,600 165,300 181,200 Depositary receipts - 299,908 37,400 Funds 127,040 158,604 73,606 Total $21,690,520 $24,306,617 $28,569,327 Current $2,134,379 $4,330,880 $5,124,780 Noncurrent 19,556,141 19,975,737 23,444,547 Total $21,690,520 $24,306,617 $28,569,327 UMC issued bonds that are exchangeable at any time on or after January 1, 2010 and prior to November 22, 2014, into common stocks originally classified as available-for-sale financial assets, noncurrent. Therefore, UMC classified the exchangeable common stock as current assets. 47 (6) FINANCIAL ASSETS MEASURED AT COST, NON-CURRENT As of December 31, December 31, 2012 January 1, 2012 Common stocks $610,006 $622,729 $774,480 Preferred stocks 3,062,449 2,160,749 1,898,071 Funds 412,837 378,640 381,407 Total $4,085,292 $3,162,118 $3,053,958 Since these financial assets mostly consist of non-publicly traded stocks and private venture funds, for which the fair value cannot be reliably measured due to lack of sufficient financial information available, the Company measures these financial assets at cost. (7) INVESTMENTS ACCOUNTED FOR UNDER THE EQUITY METHOD a. Details of investments accounted for under the equity method are as follows: As of December 31, 2013 December 31, 2012 Investee companies Amount Percentage of Ownership or Voting Rights Amount Percentage of Ownership or Voting Rights Listed companies CRYSTALWISE TECHNOLOGY INC. (CRYSTALWISE) ( Note A) $- - $78,621 4.21 Unlisted companies MOS ART PACK CORP. (MAP) ( Note B) 238,373 72.98 238,373 72.98 UNITED LIGHTING OPTO-ELECTRONIC INC. (UNITED LIGHTING) (Note C) 12,473 55.25 12,493 55.25 SHANDONG HUAHONG ENERGY INVEST CO., INC. (SHANDONG HUAHONG) ( Note D) 714,120 50.00 688,008 50.00 WINAICO SOLAR PROJEKT 1 GMBH ( Note D) 45,947 50.00 45,647 50.00 ACHIEVE MADE INTERNATIONAL LTD. 119,357 49.38 147,207 49.38 LIST EARN ENTERPRISE INC. 9,798 49.00 9,616 49.00 MTIC HOLDINGS PTE. LTD. 152,713 45.44 189,012 45.44 YUNG LI INVESTMENTS, INC. 259,034 45.16 194,173 45.16 MEGA MISSION LIMITED PARTNERSHIP 1,977,433 45.00 1,458,458 45.00 WINAICO IMMOBILIEN GMBH (Note D) 300,692 44.78 - - UNITECH CAPITAL INC. 687,078 42.00 667,781 42.00 LTI REENERGY CO., LTD. (LTI) ( Note D) 5,503 40.00 4,264 40.00 UNITED LED CORPORATION HONG KONG LIMITED 481,227 39.13 403,941 45.00 HSUN CHIEH INVESTMENT CO., LTD. 3,048,053 36.49 2,609,733 36.49 UC FUND II 3,953 35.45 51,561 35.45 EXOJET TECHNOLOGY CORP. 84,213 33.10 94,999 33.10 CTC CAPITAL PARTNERS I, L.P. 195,622 31.40 124,492 31.40 TRANSLINK CAPITAL PARTNERS I, L.P. (Note E) 106,247 10.38 98,641 10.38 UNIMICRON HOLDING LIMITED - - 651,845 21.93 DAIWA QUANTUM CAPITAL PARTNERS I, L.P. (Note E, L) - - 22,583 12.50 NEWENERGY HOLDING LIMITED (NEWENERGY) (Note F) - - 185,143 100.00 ALLIANCE OPTOTEK CORP. (ALLIANCE) (Note G) - - 16,547 47.99 BEST ELITE INTERNATIONAL LIMITED (Note H, I) - - 3,776,610 35.03 ECP VITA LTD. (Note J) - - - 100.00 ASEPOWER I S.R.L (ASEPOWER) (Note D, K) - - - 75.00 Subtotal 8,441,836 11,691,127 Total $8,441,836 $11,769,748 48 As of January 1, 2012 Investee companies Amount Percentage of Ownership or Voting Rights Listed companies CRYSTALWISE ( Note A) $87,483 4.25 Unlisted companies MAP (Note B) 238,373 72.98 WINAICO SOLAR PROJEKT 1 GMBH (Note D) 45,573 50.00 SHANDONG HUAHONG (Note D) 725,381 50.00 LIST EARN ENTERPRISE INC. 9,688 49.00 SHENYANG PIONEER U-LIGHTING OPTO-ELECTRONIC CO., LTD. (SHENYANG U-LIGHTING) (Note D) 4,080 49.00 ALLIANCE (Note G) 77,545 47.99 MTIC HOLDINGS PTE. LTD. 214,918 46.49 YUNG LI INVESTMENTS, INC. 204,595 45.16 UNITED LED CORPORATION HONG KONG LIMITED 593,479 45.00 MEGA MISSION LIMITED PARTNERSHIP 1,298,748 45.00 ACHIEVE MADE INTERNATIONAL LTD. 42,910 44.06 UNITECH CAPITAL INC. 700,433 42.00 LTI (Note D) 2,918 40.00 HSUN CHIEH INVESTMENT CO., LTD. 2,734,699 36.49 UC FUND II 44,992 35.45 BEST ELITE INTERNATIONAL LIMITED (Note H, I) 3,141,108 34.90 EXOJET TECHNOLOGY CORP. 103,277 33.40 SOLAR GATE TECHNOLOGY CO., LTD. 39,418 32.73 CTC CAPITAL PARTNERS I, L.P. 127,784 31.40 UNIMICRON HOLDING LIMITED 626,021 21.93 HIGH POWER LIGHTING CORP. 15,552 20.24 DAIWA QUANTUM CAPITAL PARTNERS I, L.P. (Note E, L) 26,102 12.50 TRANSLINK CAPITAL PARTNERS I, L.P. (Note E) 120,097 10.38 Subtotal 11,137,691 Total $11,225,174 Note A: The Company acquired 2.7 million shares of CRYSTALWISE through private placement in August 2010. The exchange of these securities listed above was restricted by Article 43 paragraph 8 of the Securities and Exchange Law. The above-mentioned restriction of CRYSTALWISE was lifted on September 23, 2013. The Company lost significant influence over CRYSTALWISE in August 2013 and reclassified this investment from investments accounted for under the equity method to available-for-sale financial assets, noncurrent. 49 Note B: On March 10, 2011, MAP filed for liquidation through a decision at its stockholders’ meeting. The liquidation has not been completed as of December 31, 2013. Note C: On September 19, 2012, UNITED LIGHTING filed for liquidation through a decision at its stockholders’ meeting. The liquidation has not been completed as of December 31, 2013. Note D: The Company uses the equity method to account for its investment in ASEPOWER , SHANDONG HUAHONG, WINAICO SOLAR PROJEKT 1 GMBH, WINAICO IMMOBILIEN GMBH, LTI, and SHENYANG U-LIGHTING, which are joint ventures. Note E: The Company follows international accounting practices in equity accounting for limited partnerships because no equivalent type of business exists domestically. Therefore, the Company uses the equity method to account for these investees. Note F: On August 22, 2012, NEWENERGY filed for liquidation through a decision at its stockholders’ meeting. The liquidation has been completed as of June 24, 2013. Note G: The Company acquired additional shares of ALLIANCE on May 2, 2013. The Company previously held 47.99% of ALLIANCE’s equity interest immediately before the business combination. The Company increased its cumulative ownership in Alliance to 74.51% and obtained a controlling interest in Alliance post acquisition. Please refer to Note 6 (23) for further discussion. Note H: During March 2005, the Company received an offer of approximately 106 million ordinary shares from Best Elite International Limited (Best Elite), the holding company of HeJian Technology Corp. (HeJian). The offered shares represented approximately 50% of Best Elite’s outstanding ordinary shares and approximately 15% of the total outstanding shares of Best Elite. The Company filed an inquiry with the Investment Commission of the Ministry of Economic Affairs on March 18, 2005 (Ref. No. 94-Lian-Tung-Tzu-0222), for their executive guidance with respect to the offer. Subsequent to Best Elite Board approval, the offered ordinary shares were placed in a trust while the Company awaited the Investment Commission’s guidance. While in trust, the Company could not receive ownership (nor any potential stock dividend or cash dividend distributed) and was not the beneficiary thereof unless the Company received approval from the Investment Commission. In the event that any stock dividend or cash dividend was distributed, the Company’s potential stake in Best Elite would have accumulated accordingly. 50 No response from the Investment Commission of the Ministry of Economic Affairs was received on the Company’s inquiry for many years. In June 2011, the Company filed an application for the acquisition of the aforementioned donated Best Elite shares as well as for an additional purchase of Series B and B-1 preferred shares (Note I). Thereafter, on November 1, 2011, the Company received the approval letter from the Investment Commission of the Ministry of Economic Affairs (Ref. No. Jing-Shen-Er-Zi-10000274530). With such an approval, the Company was able to formally accept the ordinary shares, which have been held in trust since 2006. Based on the approval letter from the Investment Commission of the Ministry of Economic Affairs, which designated the ordinary shares offered by Best Elite as a donation, the Company recognized the said shares at their fair value of USD 23 million on the day of transfer, December 12, 2011, as a long term investment accounted for under the equity method with a corresponding gain recorded in other income. Note I: On March 16, 2011, in order to achieve its global market objectives, the Company’s Board of Directors approved an offer to the stockholders of Best Elite to purchase up to 30% of the preferred shares of Best Elite. In June 2011, the Company filed an application on the 15.34% donated shares (in trust as described above) as well as 20.41% of the preferred shares of Best Elite based on the said stockholders’ offering. Such purchase of 20.41% of the preferred shares of Best Elite was approved on November 1, 2011 in the same letter from the Investment Commission of the Ministry of Economic Affairs (Ref. No. Jing-Shen-Er-Zi-10000274530) granting approval for the Company’s ownership of Best Elite ordinary shares placed in trust. Pursuant to such approval, the Company acquired by way of purchase at fair value Series B and B-1 preferred shares representing 19.56% of Best Elite’s total outstanding shares on December 12, 2011 and the Company thereby increased its cumulative ownership in Best Elite to 34.90%. The Company accounted for its investment as a long term investment under the equity method in accordance with IAS 28 “Investment in Associates”. The Company acquired an additional 48.07% of Best Elite’s total outstanding shares on February 1, 2013 and obtained control of Best Elite accordingly. Please refer to Note 6 (23) for further discussions on the business combination. Note J: On December 21, 2012, ECP VITA LTD. filed for liquidation through a decision at its stockholders’ meeting. The liquidation was completed on February 18, 2013. 51 Note K: The Company used the equity method to account for its joint venture investment in ASEPOWER through September 10, 2013, the date that ASEPOWER completed its liquidation procedures. Note L: The liquidation of DAIWA QUANTUM CAPITAL PARTNERS I, L.P. was completed on December 27, 2013. The carrying amount of investments accounted for using the equity method for which there are published price quotations amounted to NT$0, NT$79 million and NT$87 million, as of December 31, 2013, December 31, 2012 and January 1, 2012, respectively. The fair value of these investments were NT$0, NT$95 million and NT$78 million, as of December 31, 2013, December 31, 2012 and January 1, 2012, respectively. Certain investments accounted for under the equity method were audited by other independent accountants. Shares of investment income from these associates and joint ventures amounted to NT$180 million and NT$57 million for the years ended December 31, 2013 and 2012, respectively. Share of other comprehensive income (loss) from these associates and joint ventures amounted to NT$254 million and NT$(169) million for the years ended December 31, 2013 and 2012, respectively. The balances of investments accounted for under the equity method were NT$ 3,972 million, NT$4,213 million and NT$4,379 million as of December 31, 2013, December 31, 2012 and January 1, 2012, respectively. No investment accounted for using the equity method was pledged. b. The summarized financial information of the Company’s investments in associates are as follows: As of December 31, December 31, 2012 January 1, 2012 Total assets(100%) $26,465,500 $43,507,823 $42,239,957 Total liabilities(100%) 6,880,254 10,863,545 11,064,503 For the years ended December 31, 2013 2012 Revenue(100%) $5,697,738 $14,140,160 Net income(100%) 1,658,905 2,095,535 52 c. UMC’s associate, HSUN CHIEH INVESTMENT CO., LTD., held 441 million shares of UMC’s stock as of December 31, 2013 and 2012. d. The summarized financial information of the Company’s investments in jointly control entities are as follows: The Company began to use the equity method to account for its investments in SHENYANG U-LIGHTING, SHANDONG HUAHONG, LTI, WINAICO SOLAR PROJEKT 1 GMBH, ASEPOWER, SOCIALNEX ITALIA 1 S.R.L. and WINAICO IMMOBILIEN GMBH, on July 6, 2010, January 7, 2011, September 28, 2011, December 7, 2011, March 31, 2012, March 31, 2012 and March 31, 2013, respectively. The Company ceased to use the equity method to account for its investments in SHENYANG U-LIGHTING , SOCIALNEX ITALIA 1 S.R.L. and ASEPOWER since June 19, 2012, June 30, 2012 and September 10, 2013, respectively. The summarized financial information which the Company recognized is as follows: As of December 31, December 31, 2012 January 1, 2012 Current assets $367,381 $279,550 $324,274 Non-current assets 1,907,537 1,092,577 963,024 Current liabilities 488,486 107,044 131,176 Non-current liabilities 714,260 504,878 362,646 Equity 1,072,172 760,205 793,476 For the years ended December 31, 2013 2012 Revenues $175,286 $150,673 Expenses 201,394 171,182 (8) PROPERTY, PLANT AND EQUIPMENT As of December 31, December 31, 2012 January 1, 2012 Land $1,925,691 $2,640,388 $2,605,228 Buildings 13,679,387 12,597,260 15,379,227 Machinery and equipment 125,170,755 123,571,531 109,318,670 Transportation equipment 15,047 16,684 13,102 Furniture and fixtures 1,148,689 1,339,197 1,174,696 Leasehold improvement 1,044,943 1,278,589 635,815 Construction in progress and equipment awaiting inspection 19,368,388 18,500,156 12,734,824 Net $162,352,900 $159,943,805 $141,861,562 53 Cost: Land Buildings Machinery and equipment Transportation equipment Furniture and fixtures Leasehold improvement Construction in progress and equipment awaiting inspection Total As of January 1, 2013 $3,171,351 $30,451,446 $601,810,744 $67,827 $5,485,951 $1,753,124 $18,500,156 $661,240,599 Additions - 31,485,078 31,485,078 Acquisitions of subsidiaries - 2,298,543 3,965,968 258 25,275 1,193 34,655 6,325,892 Disposals (106,946) (95,304) (3,425,740) (4,089) (181,384) (1,388) (282,265) (4,097,116) Disposals of subsidiaries (1,056,531) (7,180,478) (6,837,604) (480) (195,656) - - (15,270,749) Transfers and reclassifications 10,626 25,455 32,616,495 2,740 170,053 46,711 (30,359,069) 2,513,011 Exchange effect (92,809) 347,247 2,836,866 298 (18,776) 1,281 (10,167) 3,063,940 As of December 31, 2013 $1,925,691 $25,846,909 $630,966,729 $66,554 $5,285,463 $1,800,921 $19,368,388 $685,260,655 Land Buildings Machinery and equipment Transportation equipment Furniture and fixtures Leasehold improvement Construction in progress and equipment awaiting inspection Total As of January 1, 2012 $3,222,065 $31,742,456 $573,348,044 $65,705 $5,037,391 $836,313 $12,734,824 $626,986,798 Additions - 46,601,760 46,601,760 Acquisitions of subsidiaries - - 180,097 - 180,097 Disposals - - (16,264,527) (4,116) (105,718) - - (16,374,361) Disposals of subsidiaries - - (38,962) - (2,733) (811) (358,995) (401,501) Transfers and reclassifications 135,246 90,056 50,862,705 6,953 631,962 919,355 (40,383,072) 12,263,205 Exchange effect (185,960) (1,381,066) (6,276,613) (715) (74,951) (1,733) (94,361) (8,015,399) As of December 31, 2012 $3,171,351 $30,451,446 $601,810,744 $67,827 $5,485,951 $1,753,124 $18,500,156 $661,240,599 54 Accumulated Depreciation and Impairment: Land Buildings Machinery and equipment Transportation equipment Furniture and fixtures Leasehold improvement Construction in progress and equipment awaiting inspection Total As of January 1, 2013 $530,963 $17,854,186 $478,239,213 $51,143 $4,146,754 $474,535 $- $501,296,794 Depreciation - 1,211,097 35,363,090 4,014 382,267 280,885 - 37,241,353 Gain from reversal of impairment loss - - (984) - (984) Disposals (208) (93,202) (3,365,310) (3,341) (179,812) (617) - (3,642,490) Disposals of subsidiaries (487,896) (7,095,675) (6,708,746) (462) (193,201) - - (14,485,980) Transfers and reclassifications - - (572) - 51 - - (521) Exchange effect (42,859) 291,116 2,269,283 153 (19,285) 1,175 - 2,499,583 As of December 31, 2013 $- $12,167,522 $505,795,974 $51,507 $4,136,774 $755,978 $- $522,907,755 Land Buildings Machinery and equipment Transportation equipment Furniture and fixtures Leasehold improvement Construction in progress and equipment awaiting inspection Total As of January 1, 2012 $616,837 $16,363,229 $464,029,374 $52,603 $3,862,695 $200,498 $- $485,125,236 Depreciation - 1,152,612 33,290,972 3,116 392,673 276,028 - 35,115,401 Impairment Loss - 1,555,232 1,676,789 82 29,238 - - 3,261,341 Disposals - - (15,419,328) (4,116) (103,677) - - (15,527,121) Disposals of subsidiaries - - (24,933) - (2,203) (331) - (27,467) Transfers and reclassifications - - (40,372) - 40,372 - - - Exchange effect (85,874) (1,216,887) (5,273,289) (542) (72,344) (1,660) - (6,650,596) As of December 31, 2012 $530,963 $17,854,186 $478,239,213 $51,143 $4,146,754 $474,535 $- $501,296,794 55 As of December 31, 2012, the Company identified indicators of impairment at certain subsidiaries due to its net operating profit being lower than expected. The Company determined that certain property, plant and equipment would not generate the expected future cash flows. The Company determined the recoverable amounts of these assets based on the fair values less costs to sell. The impairment test revealed that the total carrying amount of these assets was greater than their total recoverable amount. After considering the relevant objective evidence, the Company recorded an impairment loss of NT$3,261 million for the year ended December 31, 2012, of which wafer fabrication segment recorded NT$1,987 million and new business segment recorded NT$1,274 million. a. The amounts of total interest expense before capitalization of borrowing costs were NT$803 million and NT$755 million for the years ended December 31, 2013 and 2012, respectively. Details of capitalized borrowing costs are as follows : For the years ended December 31, 2013 2012 Land $- $143 Buildings 43,199 7,516 Machinery and equipment 163,206 288,987 Others 30 13 Total interest capitalized $206,435 $296,659 Interest rates applied 0.19%~2.28% 0.17%~2.29% b. Please refer to Note 8 for property, plant and equipment pledged as collateral. (9) INTANGIBLE ASSETS As of December 31, December 31, 2012 January 1, Goodwill $50,863 $50,863 $50,863 Software 173,252 200,790 150,466 Patents and royalty fees 3,400,769 1,894,111 730,030 Others 1,114,763 652,395 552,422 Net $4,739,647 $2,798,159 $1,483,781 56 Cost : Goodwill Software Patents and royalty fees Others Total As of January 1, 2013 $50,863 $471,987 $2,298,527 $1,433,499 $4,254,876 Additions - 490 1,823,274 1,082,896 2,906,660 Disposals - (138,722) (13,737) (467,914) (620,373) Reclassifications - 74,832 39,951 - 114,783 Acquisitions of subsidiaries - 36,132 9,283 61,700 107,115 Disposals of subsidiaries - (6,888) - - (6,888) Exchange effect - (5,369) (1,631) (93) (7,093) As of December 31 , 2013 $50,863 $432,462 $4,155,667 $2,110,088 $6,749,080 Goodwill Software Patents and royalty fees Others Total As of January 1, 2012 $50,863 $355,029 $964,583 $1,186,389 $2,556,864 Additions - 1,674 1,344,681 486,681 1,833,036 Disposals - (27,022) - (239,473) (266,495) Reclassifications - 163,139 - - 163,139 Disposals of subsidiaries - (3,641) - 106 (3,535) Exchange effect - (17,192) (10,737) (204) (28,133) As of December 31 , 2012 $50,863 $471,987 $2,298,527 $1,433,499 $4,254,876 Accumulated amortization and impairment : Goodwill Software Patents and royalty fees Others Total As of January 1, 2013 $- $271,197 $404,416 $781,104 $1,456,717 Amortization - 139,626 362,727 538,413 1,040,766 Impairment Loss - - 677 57,000 57,677 Disposals - (138,712) (13,749) (467,914) (620,375) Reclassifications - - - 86,818 86,818 Disposals of subsidiaries - (6,888) - - (6,888) Exchange effect - (6,013) 827 (96) (5,282) As of December 31 , 2013 $- $259,210 $754,898 $995,325 $2,009,433 Goodwill Software Patents and royalty fees Others Total As of January 1, 2012 $- $204,563 $234,553 $633,967 $1,073,083 Amortization - 113,448 164,108 385,776 663,332 Impairment loss - 154 10,302 639 11,095 Disposals - (27,038) - (239,473) (266,511) Disposals of subsidiaries - (3,178) - - (3,178) Exchange effect - (16,752) (4,547) 195 (21,104) As of December 31 , 2012 $- $271,197 $404,416 $781,104 $1,456,717 57 The amortization amounts of intangible assets are as follows: For the years ended December 31, 2013 2012 Operating cost $440,342 $241,420 Operating expense $600,424 $421,912 The carrying amounts of significant technology license fees and royalty fees obtained by the Company were NT$3,211 million, NT$1,277 million and NT$0 as of December 31, 2013, December 31, 2012 and January 1, 2012, respectively. The remaining amortization periods were 8~9 years and 9~10 years, respectively. (10) SHORT TERM LOANS As of December 31, December 31, 2012 January 1, 2012 Unsecured bank loans $4,643,573 $5,772,615 $9,411,877 For the years ended December 31, 2013 2012 Interest rates applied 0.57%~4.38% 0.55%~2.98% The Company’s unused short-term lines of credits amounted to NT$18,587 million, NT$18,293 million and NT$19,609 million as of December 31, 2013, December 31, 2012 and January 1, 2012, respectively. 58 (11) FINANCIAL LIABILITIES AT FAIR VALUE THROUGH PROFIT OR LOSS, CURRENT As of December 31, 2013 December 31, 2012 January 1, 2012 Derivatives embedded in exchangeable bonds $1,928 $767,605 $741,531 (12) BONDS PAYABLE As of December 31, December 31, 2012 January 1, 2012 Unsecured convertible bonds payable $10,255,791 $12,278,461 $12,420,903 Unsecured exchangeable bonds payable 3,709,339 4,651,323 6,125,110 Unsecured domestic bonds payable 20,000,000 10,000,000 - Less: Discounts on bonds payable (358,713) (705,431) (1,141,225) Total 33,606,417 26,224,353 17,404,788 Less: Current or exchangeable portion due within one year (13,627,063) (4,292,160) (5,420,384) Net $19,979,354 $21,932,193 $11,984,404 A. On December 2, 2009, UMC issued SGX-ST listed zero coupon exchangeable bonds. The terms and conditions of the bonds are as follows: a. Issue Amount: US$127.2 million b. Period: December 2, 2009 ~ December 2, 2014 (Maturity date) c. Redemption: i. UMC may redeem the bonds, in whole or in part, after 12 months of the issuance and prior to the maturity date, at the principal amount of the bonds with an interest calculated at the rate of -0.5% per annum (the Early Redemption Price) if the closing price of the ordinary shares of Unimicron Technology Corporation (Unimicron) on the TSE, translated into US dollars at the prevailing exchange rate, for a period of 20 consecutive trading days, the last of which occurs not more than 10 days prior to the date upon which notice of such redemption is published, is at least 130% of the exchange price then in effect translated into US dollars at the rate of NTD 32.197USD 1.00. 59 ii. UMC may redeem the bonds, in whole, but not in part, at the Early Redemption Price if at least 90% in principal amount of the bonds has already been exchanged, redeemed or purchased and cancelled. iii. UMC may redeem all, but not part, of the bonds, at the Early Redemption Price at any time, in the event of certain changes in the R.O.C.’s tax rules which would require UMC to gross up for payments of principal, or to gross up for payments of interest or premium. iv. All, or any portion, of the bonds would be redeemable in US dollars at the option of bondholders on December 2, 2011 at 99% of the principal amount. v. Bondholders have the right to require UMC to redeem all or any portion of the bonds at the Early Redemption Price if the ordinary shares of the exchanged securities are officially delisted on the TSE for a period of five consecutive trading days. vi. In the event that a change of control as defined in the indenture of the bonds occurs to UMC or Unimicron, the bondholders shall have the right to require UMC to redeem the bonds, in whole or in part, at the Early Redemption Price. d. Terms of Exchange i. Underlying Securities: Ordinary shares of Unimicron ii. Exchange Period: The bonds are exchangeable at any time on or after January 1, 2010 and prior to November 22, 2014, into Unimicron ordinary shares; provided, however, that if the exercise date falls within 5 business days from the beginning of, and during, any closed period, the right of the exchanging holder of the bonds to vote with respect to the shares it receives will be subject to certain restrictions. iii. Exchange Price and Adjustment: The exchange price was originally NT$51.1875 per share, determined on the basis of a fixed exchange rate of NTD 32.197USD 1.00. The exchange price will be subject to adjustments upon the occurrence of certain events set out in the indenture. The exchange price was NT$43.3650 per share on December 31, 2013. e. Redemption on the Maturity Date: On the maturity date, UMC will redeem the bonds at 97.53% of the principal amount unless, prior to such date: i. UMC shall have redeemed the bonds at the option of UMC, or the bonds shall have been redeemed at option of the bondholder; ii. The bondholders shall have exercised the exchange right before maturity; or iii. The bonds shall have been redeemed or purchased by UMC and cancelled. 60 B. On December 2, 2009, UMC issued SGX-ST listed zero coupon exchangeable bonds. The terms and conditions of the bonds are as follows: a. Issue Amount: US$80 million b. Period: December 2, 2009 ~ December 2, 2014 (Maturity date) c. Redemption: i. UMC may redeem the bonds, in whole or in part, after 12 months of the issuance and prior to the maturity date, at the principal amount of the bonds with an interest calculated at the rate of -0.5% per annum (the Early Redemption Price) if the closing price of the ordinary shares of Novatek Microelectronics Corp., Ltd. (Novatek) on the TSE, translated into US dollars at the prevailing exchange rate, for a period of 20 consecutive trading days, the last of which occurs not more than 10 days prior to the date upon which notice of such redemption is published, is at least 130% of the exchange price then in effect translated into US dollars at the rate of NTD 32.197USD 1.00. ii. UMC may redeem the bonds, in whole, but not in part, at the Early Redemption Price if at least 90% in principal amount of the bonds has already been exchanged, redeemed or purchased and cancelled. iii. UMC may redeem all, but not part, of the bonds, at the Early Redemption Price at any time, in the event of certain changes in the R.O.C.’s tax rules which would require UMC to gross up for payments of principal, or to gross up for payments of interest or premium. iv. All, or any portion, of the bonds would be redeemable in US dollars at the option of bondholders on December 2, 2011 at 99% of the principal amount. v. Bondholders have the right to require UMC to redeem all or any portion of the bonds at the Early Redemption Price if the ordinary shares of the exchanged securities are officially delisted on the TSE for a period of five consecutive trading days. vi. In the event that a change of control as defined in the indenture of the bonds occurs to UMC or Novatek, the bondholders shall have the right to require UMC to redeem the bonds, in whole or in part, at the Early Redemption Price. d. Terms of Exchange i. Underlying Securities: Ordinary shares of Novatek ii. Exchange Period: The bonds are exchangeable at any time on or after January 1, 2010 and prior to November 22, 2014, into Novatek ordinary shares; provided, however, that if the exercise date falls within 5 business days from the beginning of, and during, any closed period, the right of the exchanging holder of the bonds to vote with respect to the shares it receives will be subject to certain restrictions. 61 iii. Exchange Price and Adjustment: The exchange price was originally NT$108.58 per share, determined on the basis of a fixed exchange rate of NTD 32.197USD 1.00. The exchange price will be subject to adjustments upon the occurrence of certain events set out in the indenture. e. Exchange of the Bonds As of December 31, 2013 and 2012, certain bondholders have exercised their rights to exchange their bonds with the total principal amount of US$77 million and US$43 million into Novatek shares. Gains from disposal of investments and gains from exchange of bonds from bondholders exercising exchange rights during the years ended December 31, 2013 and 2012 amounted NT$1,137 million and NT$1,389 million, respectively, and were recognized as other gains and losses. f. Bonds early redemption ： Since over 90% principal amount of the bonds has already been exchanged, UMC redeemed the bonds in whole at the Early Redemption Price on July 22, 2013. The remaining principal amount of the redeemed bonds was US$3 million. UMC recognized a gain of NT$45 million from the redemption and classified the gain as other gains and losses. g. Redemption on the Maturity Date: On the maturity date, UMC will redeem the bonds at 97.53% of the principal amount unless, prior to such date: i. UMC shall have redeemed the bonds at the option of UMC, or the bonds shall have been redeemed at option of the bondholder; ii. The bondholders shall have exercised the exchange right before maturity; or iii. The bonds shall have been redeemed or purchased by UMC and cancelled. C. On May 24, 2011, UMC issued SGX-ST listed currency linked zero coupon convertible bonds. The terms and conditions of the bonds are as follows: a Issue Amount: US$500 million b. Period: May 24, 2011 ~ May 24, 2016 (Maturity date) c. Redemption: i. UMC may redeem the bonds, in whole or in part, after 3 years of the issuance and prior to the maturity date, at the principal amount of the bonds with an interest calculated at the rate of -0.25% per annum (the Early Redemption Amount) if the closing price of UMC’s ADS on the New York Stock Exchange, for a period of 20 out of 30 consecutive ADS trading days, the last of which occurs not more than 5 ADS trading days prior to the date upon which notice of such redemption is published, is at least 130% of the conversion price. The Early Redemption Price will be converted into NTD based on the Fixed Exchange Rate (NTD 28.846USD 1.00), and this fixed NTD amount will be converted using the prevailing rate at the time of redemption for payment in USD. 62 ii. UMC may redeem the bonds, in whole, but not in part, at the Early Redemption Amount if at least 90% in principal amount of the bonds has already been converted, redeemed or repurchased and cancelled. iii. UMC may redeem all, but not part, of the bonds, at the Early Redemption Amount at any time, in the event of certain changes in the R.O.C.’s tax rules which would require UMC to gross up for payments of principal, or to gross up for payments of interest or premium. iv. All or any portion of the bonds will be redeemable at Early Redemption Amount at the option of bondholders on May 24, 2014 at 99.25% of the principal amount. v. Bondholders have the right to require UMC to redeem all of the bonds at the Early Redemption Amount if UMC’s ADS cease to be listed or admitted for trading on the New York Stock Exchange, or UMC’s ordinary shares cease to be listed on the Taiwan Stock Exchange. vi. In the event that a change of control as defined in the indenture of the bonds occurs to UMC, the bondholders shall have the right to require UMC to redeem the bonds, in whole but not in part, at the Early Redemption Amount. d. Terms of Conversion i. Underlying Securities: ADS of UMC ii. Conversion Period: The bonds are convertible at any time on or after July 4, 2011 and prior to May 14, 2016, into UMC’s ADS; provided, however, that if the exercise date falls within 8 business days from the beginning of, and during, any closed period, the right of the converting holder of the bonds to vote with respect to the ADS it receives will be subject to certain restrictions. iii. Conversion Price and adjustment: The conversion price was originally USD 3.77 per ADS, determined on the basis of a Fixed Exchange Rate of NTD 28.846USD 1.00. The conversion price will be subject to adjustments upon the occurrence of certain events set out in the indenture. The conversion price was USD 3.2482 per ADS on December 31, 2013. e. Redemption on the Maturity Date: On the maturity date, UMC will redeem the bonds at 98.76% of the principal amount unless, prior to such date: i. UMC shall have redeemed the bonds at the option of UMC, or the bonds shall have been redeemed at option of the bondholder; ii. The bondholders shall have exercised the conversion right before maturity; or iii. The bonds shall have been redeemed or repurchased by UMC and cancelled. 63 In accordance with IAS 32, the value of the conversion right of the convertible bonds was determined at issuance and recognized in additional paid-in capital – stock options amounting to NT$680 million, after reduction of issuance costs amounting to NT$3 million. The effective interest rate on the liability component of the convertible bonds was determined to be 0.82%. D. I n early June 2012, UMC issued five-year and seven-year domestic unsecured corporate bonds amounting to NT$10,000 million, with a face value of NT$1 million per unit. The five-year domestic unsecured corporate bond was issued in the amount of NT$7,500 million. Interest will be paid annually at a rate of 1.43% and the principal will be repayable in June 2017 upon maturity. The seven-year domestic unsecured corporate bond was issued in the amount of NT$2,500 million. Interest will be paid annually at a rate of 1.63% and the principal will be repayable in June 2019 upon maturity . E. In mid-March 2013, UMC issued five-year and seven-year domestic unsecured corporate bonds amounting to NT$10,000 million, with a face value of NT$1 million per unit. The five-year domestic unsecured corporate bond was issued in the amount of NT$7,500 million. Interest will be paid annually at a rate of 1.35% and the principal will be repayable in March 2018 upon maturity. The seven-year domestic unsecured corporate bond was issued in the amount of NT$2,500 million. Interest will be paid annually at a rate of 1.50% and the principal will be repayable in March 2020 upon maturity. F. Repayments of the above-mentioned bonds in the future years are as follows: Bonds repayable (Year) Amount 2014 $3,709,339 2015 - 2016 10,255,791 2017 7,500,000 2018 and thereafter 12,500,000 Total $33,965,130 64 (13) LONG TERM LOANS a. Details of long-term loans as of December 31, 2013 and December 31, 2012 are as follows : As of Lenders December 31 , 2013 December 31, 2012 Redemption Secured Long-Term Loan from Bank of Taiwan (1) $- $233,333 Repayable quarterly from March 30, 2011 to December 30, 2013 and interest is paid monthly. Secured Long-Term Loan from Bank of Taiwan (2) 988,048 1,347,338 Effective July 13, 2011 to July 13, 2016. Interest-only payment for the first year. Principal is repaid in 16 quarterly payments with interest payments due monthly. Secured Long-Term Loan from First Commercial Bank (1) 310,000 542,500 Effective December 31, 2010 to December 31, 2015. Interest-only payment for the first year. Principal is repaid in 8 semiannual payments with interest payments due monthly. Secured Long-Term Loan from First Commercial Bank (2) 125,000 175,000 Effective June 24, 2011 to June 24, 2016. Interest-only payment for the first year. Principal is repaid in 8 semiannual payments with interest payments due monthly. Secured Long-Term Loan from First Commercial Bank (3) 103,000 200,000 Bullet repayment on May 16, 2014 and interest is paid monthly. Secured Long-Term Loan from First Commercial Bank (4) 400,000 400,000 Bullet repayment on June 27, 2014 and interest is paid monthly. Secured Long-Term Loan from Mega International Commercial Bank (1) 616,470 924,705 Repayable quarterly from June 30, 2011 to June 30, 2016 and interest is paid monthly. Secured Long-Term Loan from Mega International Commercial Bank (2) 109,580 58,853 Effective August 1, 2012 to August 1, 2017. Interest-only payment for the first year. Principal is repaid in 17 quarterly payments with interest payments due monthly. As of Lenders December 31 , 2013 December 31, 2012 Redemption Secured Long-Term Loan from Mega International Commercial Bank (3) $17,000 $- Effective November 21, 2013 to November 21, 2018. Interest-only payment for the first year. Principal is repaid in 17 quarterly payments with interest payments due monthly. Secured Long-Term Loan from Taiwan Cooperative Bank (1) 122,706 149,000 Effective May 25, 2012 to May 25, 2017. Interest-only payment for the first year. Principal is repaid in 17 quarterly payments with interest payments due monthly. Secured Long-Term Loan from Taiwan Cooperative Bank (2) 70,000 - Effective July 10, 2013 to July 10, 2018. Interest-only payment for the first year. Principal is repaid in 17 quarterly payments with interest payments due monthly. Secured Syndicated Loans from Bank of Taiwan and 7 others (1) - 1,385,000 Repayable semiannually from February 10, 2012 to August 10, 2013 and interest is paid monthly. Secured Syndicated Loans from Bank of Taiwan and 7 others (2) 1,385,000 - Repayable semiannually from February 7, 2015 to February 7, 2016 and interest is paid monthly. Secured Syndicated Loans from Taiwan Cooperative Bank and 5 others 450,000 750,000 Repayable semiannually from October 25, 2010 to April 25, 2015 and interest is paid monthly. Unsecured Long-Term Loan from Bank of Taiwan 900,000 400,000 Repayable quarterly from October 31, 2015 to July 31, 2017 and interest is paid monthly. Unsecured Long-Term Loan from Mega International Commercial Bank (1) 2,461,538 3,692,308 Repayable quarterly from December 28, 2012 to December 28, 2015 and interest is paid monthly. Unsecured Long-Term Loan from Mega International Commercial Bank (2) 300,000 - Repayable quarterly from October 4, 2015 to October 4, 2018 and interest is paid monthly. As of Lenders December 31 , 2013 December 31, 2012 Redemption Unsecured Long-Term Loan from First Commercial Bank (1) $- $12,500 Repayable quarterly from May 22, 2011 to February 22, 2013 and interest is paid monthly. Unsecured Long-Term Loan from First Commercial Bank (2) - 50,000 Repayable quarterly from September 30, 2011 to June 30, 2013 and interest is paid monthly. Unsecured Long-Term Loan from E. Sun Bank 500,000 300,000 Repayable quarterly from December 24, 2015 to December 24, 2017 and interest is paid monthly. Unsecured Revolving Loan from China Trust Commercial Bank (Note A) 1,000,000 2,500,000 Settlement due on August 30, 2016 and interest is paid monthly. Unsecured Revolving Loan from Chang Hwa Commercial Bank (Note B) 1,000,000 1,000,000 Settlement due on December 29, 2016 and interest is paid monthly. Unsecured Long-Term Loan from Taiwan Cooperative Bank 500,000 300,000 Repayable quarterly from March 24, 2016 to December 24, 2017 and interest is paid monthly. Unsecured Long- Term Loan from Taishin Bank - 400,000 Bullet Repayment on August 25, 2013 and interest is paid monthly. Subtotal 11,358,342 14,820,537 Less: Administrative expenses from syndicated loans (4,328) (3,071) Less: Current portion (2,918,163) (4,594,846) Total $8,435,851 $10,222,620 For the year ended December 31, 2013 Interest Rates 1.23%~2.51% 65 b. Details of long-term loans as of January 1, 2012 are as follows : As of Lender January 1, 2012 Redemption Secured Long-Term Loan from Bank of Taiwan (1) $466,667 Repayable quarterly from March 30, 2011 to December 30, 2013 and interest is paid monthly. Secured Long-Term Loan from Bank of Taiwan (2) 1,437,160 Effective July 13, 2011 to July 13, 2016. Interest-only payment for the first year. Principal is repaid in 16 quarterly payments with interest payments due monthly. Secured Long-Term Loan from First Commercial Bank (1) 620,000 Effective December 31, 2010 to December 31, 2015. Interest-only payment for the first year. Principal is repaid in 8 semiannual payments with interest payments due monthly. Secured Long-Term Loan from First Commercial Bank (2) 200,000 Effective June 24, 2011 to June 24, 2016. Interest-only payment for the first year. Principal is repaid in 8 semiannual payments with interest payments due monthly. Secured Long-Term Loan from First Commercial Bank (3) 200,000 Bullet repayment on May 16, 2014 and interest is paid monthly. Secured Long-Term Loan from First Commercial Bank (4) 400,000 Bullet repayment on June 27, 2014 and interest is paid monthly. Secured Long-Term Loan from Mega International Commercial Bank 944,000 Repayable quarterly from June 30, 2011 to June 30, 2016 and interest is paid monthly. Secured Syndicated Loans from Bank of Taiwan and 7 others 2,770,000 Repayable semiannually from February 10, 2012 to August 10, 2013 and interest is paid monthly. Secured Syndicated Loans from Taiwan Cooperative Bank and 5 others 1,050,000 Repayable semiannually from October 25, 2010 to April 25, 2015 and interest is paid monthly. Unsecured Long-Term Loan from Mega International Commercial Bank (1) 1,000,000 Repayable quarterly from December 28, 2012 to December 28, 2015 and interest is paid monthly. 66 As of Lender January 1, 2012 Redemption Unsecured Long-Term Loan from First Commercial Bank (1) $62,500 Repayable quarterly from May 22, 2011 to February 22, 2013 and interest is paid monthly. Unsecured Long-Term Loan from First Commercial Bank (2) 150,000 Repayable quarterly from September 30, 2011 to June 30, 2013 and interest is paid monthly. Unsecured Revolving Loan from China Trust Commercial Bank (Note A) 1,500,000 Settlement due on August 30, 2016 and interest is paid monthly. Unsecured Revolving Loan from Chang Hwa Commercial Bank (Note B) 500,000 Settlement due on December 29, 2016 and interest is paid monthly. Unsecured Long- Term Loan from Taishin Bank 400,000 Bullet Repayment on August 25, 2013 and interest is paid monthly. Subtotal 11,700,327 Less: Administrative expenses from syndicated loans (7,678) Less: Current portion (2,581,667) Total $9,110,982 For the year ended December 31, 2012 Interest Rates 1.24%~2.51% Note A: UMC entered into a 5-year loan agreement with China Trust Commercial Bank, effective August 30, 2011. The agreement offered UMC a revolving line of credit of NT$2.5 billion starting from the first use of the loan to the expiry date of the agreement, August 30, 2016. As of December 31, 2013, December 31, 2012 and January 1, 2012, the unused lines of credit were NT$1.5 billion, NT$0 and NT$1 billion, respectively. Note B: UMC entered into a 5-year loan agreement with Chang Hwa Commercial Bank, effective December 29, 2011. The agreement offered UMC a revolving line of credit of NT$3 billion starting from the first use of the loan to the expiry date of the agreement, December 29, 2016. As of December 31, 2013, December 31, 2012 and January 1, 2012, the unused lines of credit were NT$2 billion, NT$2 billion and NT$2.5 billion, respectively. 67 c. The long-term loans of the Company will be repaid in installments with the last payment on November 21, 2018. Repayments in the coming years are as follows: As of Long-Term Loans repayable (Year) December 31, December 31, 2012 January 1, 2012 2012 $- $- $2,581,667 2013 - 4,594,846 3,474,933 2014 2,918,163 2,990,554 1,994,100 2015 3,021,530 2,323,887 1,244,100 2016 4,348,042 4,450,001 2,405,527 2017 961,946 461,249 - 2018 and thereafter 108,661 - - Total $11,358,342 $14,820,537 $11,700,327 d. Please refer to Note 8 for property, plant and equipment pledged as collateral for long- term loans. (14) POST-EMPLOYMENT BENEFITS a. Defined contribution plan The Labor Pension Act of the R.O.C. (the Act) which became effective on July 1, 2005 is a defined contribution plan. Employees can elect to continue to apply the relevant pension rules under the Labor Standards Law of the R.O.C., or to apply the pension rules under the Act and maintain the seniority achieved under the Labor Standards Law. Under the Act, the monthly contributions percentage shall not be less than 6% of these employees’ monthly wages. The Company and its domestic subsidiaries have been making monthly contributions of 6% based on each individual employee’s salary or wage to employees’ pension accounts beginning July 1, 2005. Based on the Act, a total of NT$554 million and NT$522 million were contributed by the Company for the years ended December 31, 2013 and 2012, respectively. Pension benefits for employees of the Singapore branch, and other subsidiaries overseas were provided in accordance with the local regulations, and during the years ended December 31, 2013 and 2012, the Company made total contributions of NT$393 million and NT$193 million, respectively. 68 b. Defined benefit plan The employee pension plan mandated by the Labor Standard Act of the R.O.C. is a defined benefit plan. The pension benefits are disbursed based on the units of service years and the average salary in the last month of the service year. Two units per year are awarded for the first 15 years of services while one unit per year is awarded after the completion of the 15 th year. The total units shall not exceed 45 units. Under the Labor Standards Act, the Company contributes an amount equivalent to 2% of the employees’ total salaries and wages on a monthly basis to the pension fund deposited with the Bank of Taiwan under the name of an administered pension fund committee. The Company recognized pension expenses of NT$124 million and NT$142 million for the years ended December 31, 2013 and 2012, respectively. c. Accumulated amounts of actuarial gain or loss recognized under other comprehensive income: For the years ended December 31, 2013 2012 Beginning balance of accumulated actuarial loss $(525,243) $- Actuarial gain (loss) in current year 456,478 (525,243) Ending balance of accumulated actuarial loss $(68,765) $(525,243) d. Changes in defined benefit obligation during the year: For the years ended December 31, 2013 2012 Defined benefit obligation at beginning of year $(6,685,524) $(6,237,822) Service cost (60,378) (102,691) Interest cost (86,420) (101,908) Actuarial gain (loss) 460,241 (499,996) Benefits paid 828,678 114,777 Loss on curtailment - (4,748) Other 56,169 (159) Exchange effect 84,884 147,023 Defined benefit obligation at end of year $(5,402,350) $(6,685,524) 69 Changes in fair value of plan assets during the year: For the years ended December 31, 2013 2012 Beginning balance of fair value of plan assets $2,249,262 $2,276,883 Expected return on plan assets 22,831 63,094 Contribution by employer 269,289 165,340 Payment of benefit obligation (828,678) (114,777) Actuarial loss (3,763) (25,247) Other (37,589) - Exchange effect (66,787) (116,031) Ending balance of fair value of plan assets $1,604,565 $2,249,262 The actual returns on plan assets of the Company for the years ended December 31, 2013 and 2012 were NT$19 million and NT$38 million. e. Reconciliations of asset (liability) of the defined benefit plan are as follow: As of December 31, December 31, 2012 January 1, 2012 Present value of the defined benefit obligation $(5,402,350) $(6,685,524) $(6,237,822) Fair value of plan assets 1,604,565 2,249,262 2,276,883 Funded status (3,797,785) (4,436,262) (3,960,939) Prior service cost - - (4,813) Accrued pension liabilities recognized on the consolidated balance sheets $(3,797,785) $(4,436,262) $(3,965,752) f. The major categories of plan assets as a percentage of the fair value of the total plan assets are as follows: As of December 31, 2013 UMC and FORTUNE Cash 27% Equity instruments 45% Debt instruments 27% Others 1% 70 As of December 31, 2012 UMC and FORTUNE UMC JAPAN Cash 35% 5% Equity instruments 37% 2% Debt instruments 27% 14% Others 1% 79% As of January 1, 2012 UMC and FORTUNE UMC JAPAN Cash 31% 2% Equity instruments 41% 29% Debt instruments 28% 43% Others - 26% Employee pension fund is deposited under a trust administered by the Bank of Taiwan. The overall expected rate of return on assets is determined based on historical trend and analysts’ expectations on the assets’ returns in the market over the obligation period. Furthermore, the utilization of the fund by the labor pension fund supervisory committee and the fact that the minimum earnings are guaranteed to be no less than the earnings attainable from the amounts accrued from two-year time deposits with the interest rates offered by local banks are also taken into consideration in determining the expected rate of return on assets. g. The historical information of experience adjustments are as follows: For the years ended December 31, 2013 2012 The present value of the defined benefit obligation $(5,402,350) $(6,685,524) Fair value of plan assets 1,604,565 2,249,262 Funded status $(3,797,785) $(4,436,262) Experience adjustments on plan liabilities $(5,436) $(178,866) Experience adjustments on plan assets $3,763 $25,247 The Company expects to contribute NT$92 million to its defined benefit plan during the 12 months beginning from January 1, 2014. 71 The principal underlying actuarial assumptions are as follows : As of December 31, 2013 UMC FORTUNE Discount rate 2.00% 2.00% Rate of salary increase 4.00% 3.00% Expected return on plan assets 2.00% 2.00% As of December 31, 2012 UMC FORTUNE UMC JAPAN Discount rate 1.50% 1.50% 1.50% Rate of salary increase 4.00% 3.00% 2.55% Expected return on plan assets 1.50% 1.50% 4.78% As of January 1, 2012 UMC FORTUNE UMC JAPAN Discount rate 1.75% 2.00% 1.50% Rate of salary increase 4.00% 3.00% 2.55% Expected return on plan assets 1.75% 2.00% 4.78% (15) EQUITY a. Capital Stock: i. UMC had 26,000 million common shares authorized to be issued as of December 31, 2013, December 31, 2012 and January 1, 2012, of which 12,692 million shares, 12,952 million shares and 13,084 million shares were issued as of December 31, 2013, December 31, 2012 and January 1, 2012, respectively, each at a par value of NT$10. ii. UMC had 168 million, 230 million and 230 million ADSs, which were traded on the NYSE as of December 31, 2013, December 31, 2012 and January 1, 2012, respectively. The total number of common shares of UMC represented by all issued ADSs were 842 million shares, 1,148 million shares and 1,148 million shares as of December 31, 2013, December 31, 2012 and January 1, 2012, respectively. One ADS represents five common shares. iii. On April 24, 2013, UMC cancelled 300 million shares of treasury stock, which were repurchased for the purpose of transferring to employees during the periods from February 4 to March 22, 2010. 72 iv. On March 14, 2012, UMC cancelled 158 million shares of treasury stock, which were repurchased for the purpose of transferring to employees during the periods from January 7 to February 16, 2009. v. Among the employee stock options issued by UMC on June 19, 2009, 43 million options have been exercised as of December 31, 2013, of which the issuance of 40 million common shares has been approved by the authority, and the share registry has been updated as of December 31, 2013. The remaining 3 million shares were still pending for authorization as of December 31, 2013, thus, they were classified as Capital collected in advance. vi. Among the employee stock options issued by UMC on June 19, 2009, 26 million option s were exercised during the year ended December 31, 2012. The issuance process was completed through the authority as of December 31, 2012. b. Treasury stock: i. The Company carried out treasury stock programs, and repurchased its shares from the centralized securities exchange market. The purpose for repurchase, and changes in treasury stock during the years ended December 31, 2013 and 2012 are as follows: For the year ended December 31 , 2013 (In thousands of shares) Purpose As of January 1, Increase Decrease As of December 31 , 2013 For transfer to employees 300,000 200,000 300,000 200,000 For the year ended December 31, 2012 (In thousands of shares) Purpose As of January 1, Increase Decrease As of December 31 , 2012 For transfer to employees 457,934 - 157,934 300,000 ii. According to the Securities and Exchange Law of the R.O.C., the total shares of tr easury stock shall not exceed 10% of UMC’s issued stock, and the total purchase amount shall not exceed the sum of the retained earnings, additional paid-in capital-premiums and realized additional paid-in capital. As such, the maximum number of shares of treasury stock that UMC could hold as of December 31 , 2013 and 2012 were 1,269 million and 1,295 million shares, with the maximum payments of NT$76,812 million and NT$70,545 million, respectively. 73 iii. In compliance with Securities and Exchange Law of the R.O.C., treasury stock should not be pledged, nor should it be entitled to voting rights or receiving dividends. Stock held by subsidiaries is treated as treasury stock. These subsidiaries have the same rights as other stockholders except for subscription to new stock issuance and voting rights. iv. As of December 31, 2013, UMC’s subsidiary, FORTUNE VENTURE CAPITAL CO RP., held 16 million shares of UMC’s stock, with a book value of NT$12.35 per share. The closing price on December 31 , 2013 was NT$12.35. As of December 31 , 2012, UMC’s subsidiary, FORTUNE VENTURE CAPITAL CORP., held 16 million shares of UMC’s stock, with a book value of NT$11.70 per share. The closing price on December 31 , 2012 was NT$11.70. As of January 1 , 2012, UMC’s subsidiary, FORTUNE VENTURE CAPITAL CORP., held 16 million shares of UMC’s stock, with a book value of NT$12.70 per share. The closing price on January 1 , 2012 was NT$12.70. UMC’s subsidiary, FORTUNE VENTURE CAPITAL CORP., held shares of UMC’s stock through acquiring shares of UNITED SILICON INC. in 1997, and these shares were converted to UMC’s stock in 2000 as a result of the Company’s 5 in 1 merger. c. Retained earnings and dividend policies: According to UMC’s Articles of Incorporation, current year’s earnings, if any, shall be distributed in the following order: i. Payment of all taxes and dues; ii. Offset prior years’ operation losses; iii. Appropriate 10% of the remaining amount after deducting items (i) and (ii) as a legal reserve; iv. Appropriate or reverse special reserve in accordance with relevant laws or regulations, and v. Appropriate 0.1% of the remaining amount after deducting items (i), (ii), (iii) and (iv) as directors’ remuneration; and vi. After deducting items (i), (ii), (iii) and (iv) above from the current year’s earnings, no less than 5% of the remaining amount together with the prior years’ unappropriated earnings is to be allocated as employee bonus, which will be settled through issuance of new shares of UMC, or cash. Employees of UMC’s subsidiaries, meeting certain requirements determined by the Board of Directors, are also eligible for the employee stock bonus. vii. The distribution of the remaining portion, if any, will be recommended by the Board of Directors and resolved in the stockholders’ meeting. 74 The policy for dividend distribution should reflect factors such as the current and future investment environment, funding requirements, domestic and international competition and capital budgets; as well as the benefit of stockholders, stock dividend equilibrium, and long-term financial planning. The Board of Directors shall make the distribution proposal annually and present it at the stockholders’ meeting. UMC’s Articles of Incorporation further provide that no more than 80% of the dividends to stockholders, if any, may be paid in the form of stock dividends. Accordingly, at least 20% of the dividends must be paid in the form of cash. According to the regulations of Taiwan FSC, UMC is required to appropriate a special reserve in the amount equal to the sum of debit elements under equity, such as unrealized loss on financial instruments and negative cumulative translation adjustment, at every year-end. Such special reserve is prohibited from distribution. However, if any of the debit elements is reversed, the special reserve in the amount equal to the reversal may be released for earnings distribution or offsetting accumulated deficit. The Company estimated the amounts of the employee bonuses and remunerations to director for the years ended December 31, 2013 and 2012. The Board of Directors estimated the amount by taking into consideration UMC’s Articles of Incorporation, government regulations and industry averages. The estimated employee bonus and remunerations to directors are recognized in the profit or loss during the period when earned. If the board subsequently modifies the estimates significantly, UMC will recognize the change as an adjustment in the profit or loss in the same period. The difference between the estimation and the resolution of the stockholders’ meeting will be recognized in profit or loss in the subsequent year. Upon stockholders’ approval, the number of shares distributed as share dividends is calculated based on the total approved bonus amount divided by the closing price one day prior to the approved date with the consideration of the impacts of ex-right/ex-dividend. Information on the above mentioned employees bonuses and remuneration to directors and supervisors can be obtained from the “Market Observation Post System” on the website of the TSE. The appropriation and compensation of 2013 unappropriated retained earnings have not yet been approved by the stockholder’s meeting as of the reporting date. Information on the Board of Directors’ recommendations and stockholders’ approval can be obtained from the “Market Observation Post System” on the website of the TSE. The distributions of cash dividend, employee bonus and directors’ remuneration for 2013 and 2012 were approved through the Board of Directors’ meeting and the stockholders’ meeting held on March 12, 2014 and June 11, 2013, respectively. The details of distribution are as follows: 75 2013 2012 Cash Dividend NT$0.5 per share NT$0.40 per share Employee bonus – Cash (in thousand NT$) 1,162,656 1,040,179 Directors’ remuneration (in thousand NT$) 11,746 6,950 The aforementioned 2012 employees bonuses and remuneration to directors approved during stockho lders’ meeting, were consistent with the resolutions of meeting of Board of Directors held on March 13, 2013. The aforementioned cash dividend for 2012 was adjusted to NT$0.40639654 per share due to the decrease in outstanding common stock as a result of newly issued shares to settle employee stock options exercised and the outstanding shares that the Company bought back from the market. The distribution was approved through the Board of Directors’ meeting held on June 19, 2013. d. Non-controlling interests: For the years ended December 31, 2013 2012 Balance as of January 1 $2,571,139 $4,387,876 Attributable to non-controlling interests: Net loss (525,243) (1,945,526) Other comprehensive income (loss) 11,220 (5,162) Adjustments arising from changes in percentage of ownership in subsidiaries (600,009) 165,774 Increase (Decrease) in non-controlling interests 2,862,881 (31,823) Balance as of December 31 $4,319,988 $2,571,139 (16) EMPLOYEE STOCK OPTIONS On December 22, 2005, October 9, 2007 and May 12, 2009, the Company was authorized by the Securities and Futures Bureau of the Financial Supervisory Commission, Executive Yuan, to issue employee stock options with a total number of 350 million, 500 million and 500 million units, respectively. Each unit entitled an optionee to subscribe to 1 share of the Company’s common stock. Settlement upon the exercise of the options would be made through the issuance of new shares by the Company. The exercise prices of the options were set at the closing prices of the Company’s common stock on the dates of grant. The contractual lives were 6 years and an optionee might exercise the options in accordance with certain schedules as prescribed by the plans after 2 years from the dates of grant. Detailed information relevant to the employee stock options is disclosed as follows: 76 Date of grant Total number of options granted (in thousands) Total number of options outstanding as of December 31,2013 (in thousands) Shares available to option holders as of December 31,2013 (in thousands) (Note) Exercise price (NT$) (Note) January 4, 2006 39,290 - - $23.17 May 22, 2006 42,058 - - $25.19 August 24, 2006 28,140 - - $24.09 December 13, 2007 500,000 - - $18.03 June 19, 2009 300,000 87,768 87,768 $10.40 Total 909,488 87,768 87,768 Note: The employee stock options granted prior to August 7, 2007, the effective date of capital reduction, were adjusted in accordance with the capital reduction rate. Each option unit entitled an optionee to subscribe approximately 0.7 share of the Company’s common stock. The exercise prices of the options were also adjusted according to capital reduction rate. The number of shares that each stock option granted after August 7, 2007 remains to be 1. a. A summary of the Company’s stock option plan and related information for the years ended December 31, 2013 and 2012 is as follows: For the years ended December 31, 2013 2012 Options (in thousands) Shares available to option holders (in thousands) Weighted- average exercise price per share (NTD) Options (in thousands) Shares available to option holders (in thousands) Weighted- average exercise price per share (NTD) Outstanding at beginning of period 465,006 465,006 $15.86 560,526 547,724 $16.09 Exercised (42,540) (42,540) $10.40 (25,588) (25,588) $10.40 Forfeited (12,000) (12,000) $16.73 (38,969) (35,544) $18.23 Expired (322,698) (322,698) $18.03 (30,963) (21,586) $24.37 Outstanding at end of period 87,768 87,768 $10.40 465,006 465,006 $15.86 Exercisable at end of period 82,839 82,839 $10.40 395,142 395,142 $16.71 77 b. The information on the Company’s outstanding stock options as of December 31, 2013 is as follows: Outstanding Stock Options Exercisable Stock Options Authorization Date Range of Exercise Price (NTD) Options (in thousands) Shares available to option holders (in thousands) Weighted- average expected remaining years Weighted- average exercise price per share (NTD) Options (in thousands) Shares available to option holders (in thousands) Weighted- average exercise price per share (NTD) l l $10.40 l 87,768 87,768 1.46 $10.40 82,839 82,839 $10.40 The weighted-average share price at the date of exercise of employee stock options for the years ended December 31, 2013 and 2012 were NT$13.46 and NT$13.44, respectively. c. The options granted between January 1, 2004 and December 31, 2007 have all been vested before the transition date to TIFRS (January 1, 2012), and there has not been any modification to the stock option plans. Effective 2008, the compensation expenses related to the Company’s compensatory employee stock option plan were calculated based on fair value. The compensation expenses for the years ended December 31, 2013 and 2012 were NT$29 million and NT$78 million, respectively. The fair values of the options outstanding as of December 31 , 2013 and 2012 were estimated at the dates of grant using the Black-Scholes options pricing model with the following weighted-average assumptions. The factors for the adoption of IFRS 2 “Share-based Payment” to accoun t for share-based payments were as follows: Items Factors Expected dividend yields 1.98% Volatility factors of the expected market price of the Company’s common stock 40.63% Risk-free interest rate 1.01% Weighted-average expected life 3.16~5.03 years The aforementioned expected volatility reflects that the assumption that the historical volatility over a period similar to the life of the option is indicative of future trends. The expected option life is based on the historical data of periods for previously granted options. The expected dividend yield is based historical dividend yield. The risk-free interest rate is based on average interest rate for Taiwan Government Bond over a period similar to the life of the option. The estimates used to calculate the fair value of employee stock option cannot predict future events that are likely to occur or the final amounts employees will benefit from these options. In addition, future events will not affect the reasonableness of the initial calculation for fair value for the stock options. The compensation expenses for the stock options will be adjusted annually for the changes in expected forfeiture rates, with the effects recognized in the current period. 78 (17) OPERATING COSTS AND EXPENSES The Company’s personnel, depreciation, and amortization expenses are summarized as follows: For the years ended December 31, 2013 2012 Operating costs Operating expenses Total Operating costs Operating expenses Total Personnel expenses Salaries $12,591,125 $4,944,704 $17,535,829 $12,096,177 $4,499,346 $16,595,523 Labor and health insurance 719,009 297,857 1,016,866 781,756 259,429 1,041,185 Pension 799,176 281,573 1,080,749 650,444 206,288 856,732 Other personnel expenses 178,025 74,493 252,518 141,524 53,068 194,592 Depreciation 34,990,350 2,180,969 37,171,319 32,867,330 2,224,916 35,092,246 Amortization 530,897 659,627 1,190,524 276,070 447,700 723,770 (18) NET OTHER OPERATING INCOME AND EXPENSES For the years ended December 31, 2013 2012 Net rental income (loss) from property $(38,665) $95,100 Gain on disposal of property, plant and equipment 40,897 386,561 Impairment reversal (loss) of property, plant and equipment 984 (3,261,341) Impairment loss of intangible assets (57,677) (11,095) Others (70,871) - Total $(125,332) $(2,790,775) (19) NON-OPERATING INCOME AND EXPENSES a. Other income For the years ended December 31, 2013 2012 Interest income Bank deposits $264,320 $181,413 Others 37,406 29,958 Dividend income 789,583 1,032,451 Total $1,091,309 $1,243,822 79 b. Other gains and losses For the years ended December 31, 2013 2012 Gain on valuation of financial assets and liabilities at fair value through profit or loss Designated financial assets and liabilities at fair value through profit or loss $11,446 $37,452 Financial assets and liabilities held for trading - 11,866 Embedded derivative financial liabilities 229,262 - Loss on valuation of financial assets and liabilities at fair value through profit or loss Financial assets and liabilities held for trading (49,022) - Embedded derivative financial liabilities - (667,159) Impairment Loss Available-for-sale financial assets, noncurrent (1,132,353) (501,407) Financial assets measured at cost, noncurrent (143,422) (182,080) Investments accounted for under the equity method - (223,695) Gain on disposal of investments 2,195,070 4,830,419 Other gains and losses 710,881 677,751 Total $1,821,862 $3,983,147 c. Finance costs For the years ended December 31, 2013 2012 Interest expenses Bonds payable $356,586 $194,034 Bank Loans 239,438 263,058 Others 208 915 Financial expenses 82,174 80,262 Total $678,406 $538,269 80 (20) COMPONENTS OF OTHER COMPREHENSIVE INCOME (LOSS) For the year ended December 31, 2013 Arising during the period Reclassification adjustments during the period Other comprehensive income (loss), before tax Income tax effect Other comprehensive income (loss), net of tax Exchange differences on translation of foreign operations $1,416,910 $(1,571,523) $(154,613) $302,063 $147,450 Unrealized gain (loss) on available-for-sale financial assets 223,917 (1,080,243) (856,326) 12,605 (843,721) Share of changes in other comprehensive income (loss) of associates and joint ventures accounted for using equity method 500,060 (18,679) 481,381 (9,828) 471,553 Actuarial gain (loss) on defined benefit plans 456,478 - 456,478 (77,623) 378,855 Total other comprehensive income (loss) $2,597,365 $(2,670,445) $(73,080) $227,217 $154,137 For the year ended December 31, 2012 Arising during the period Reclassification adjustments during the period Other comprehensive income (loss), before tax Income tax effect Other comprehensive income (loss), net of tax Exchange differences on translation of foreign operations $(2,802,004) $- $(2,802,004) $(303,838) $(3,105,842) Unrealized gain (loss) on available-for-sale financial assets 1,563,832 (4,153,340) (2,589,508) (3,132) (2,592,640) Share of changes in other comprehensive income (loss) of associates and joint ventures accounted for using equity method (425,294) (13) (425,307) 13,834 (411,473) Actuarial gain (loss) on defined benefit plans (525,243) - (525,243) 81,736 (443,507) Total other comprehensive loss $(2,188,709) $(4,153,353) $(6,342,062) $(211,400) $(6,553,462) 81 (21) INCOME TAX a. The major components of income tax expense for the years ended December 31, 2013 and 2012, are as follows: i. Income tax recorded in profit or loss For the years ended December 31, 2013 2012 Current income tax expense: Current income tax charge $554,592 $851,782 Adjustments in respect of current income tax of prior periods 55,318 (13,437) Deferred income tax expense (benefit): Deferred income tax expense related to origination and reversal of temporary differences 1,086,871 877,756 Deferred income tax related to recognition and derecognition of tax losses and unused tax credits 1,402,632 1,844,276 Adjustment of prior year’s deferred income tax (201,548) 7,064 Deferred tax expense arising from write-down or reversal of write-down of deferred tax asset (641,031) (1,421,458) Income tax expenses recorded in profit or loss $2,256,834 $2,145,983 ii. Income tax relating to components of other comprehensive income (loss) For the years ended December 31, 2013 2012 Exchange differences on translation of foreign operations $302,063 $(303,838) Unrealized loss (gain) on available-for-sale financial assets 12,605 (3,132) Share of changes in other comprehensive income of associates and joint ventures accounted for using equity method (9,828) 13,834 Actuarial gain (loss) on defined benefit plans (77,623) 81,736 Income tax relating to components of other comprehensive income (loss) $227,217 $(211,400) 82 iii. Deferred income tax charged directly to equity For the years ended December 31, 2013 2012 Temporary difference arising from the initial recognition of the equity component separately from the liability component $16,406 $1,155 Adjustment of net assets of investee accounted for using equity method 773 - Income tax relating to equity $17,179 $1,155 b. A reconciliation between tax expense and the product of accounting profit at UMC’s applicable tax rate is as follows: For the years ended December 31, 2013 2012 Accounting profit before tax from continuing operations $14,361,794 $6,377,584 At UMC’s statutory income tax rate of 17% 2,441,505 1,084,189 Adjustments in respect of current income tax of prior periods 54,403 (13,821) Net change in loss carry-forward and investment tax credit 1,837,319 951,777 Tax effect of deferred tax assets/liabilities (396,514) 545,805 Tax effect of non-deductible (income) expenses: Tax exempt income (97,322) (143,568) Investment gain-domestic (1,747,695) (1,197,656) Dividend income (107,915) (171,479) Other non-deductible expenses 240,408 398,712 Basic tax - 7,985 Effect of different tax rates applicable to UMC and its subsidiaries (52,235) 592,756 Others 84,880 91,283 Total income tax expenses recorded in profit or loss $2,256,834 $2,145,983 83 c. Significant components of deferred income tax assets and liabilities are as follows : As of December 31, 2013 As of December 31, 2012 Amount Tax effect Amount Tax effect Deferred income tax assets Investment tax credit $1,057,519 $1,875,168 Depreciation $2,966,796 449,343 $25,160 8,248 Loss carry-forward 17,013 1,988 22,783 2,889 Pension 3,774,866 641,727 4,218,265 717,105 Allowance for sales returns and discounts 311,006 52,871 543,101 92,327 Allowance for inventory valuation losses 1,402,764 234,236 1,929,123 327,951 Investment loss 1,173,241 199,451 1,793,866 304,957 Others 230,337 55,088 119,591 25,937 Total deferred income tax assets 2,692,223 3,354,582 Deferred income tax liabilities Unrealized exchange gain (1,696,869) (288,468) (1,610,646) (273,810) Depreciation (10,179,003) (1,708,899) (5,783,132) (983,133) Investment gain (328,200) (55,794) (1,667,857) (283,536) Convertible bond option (178,868) (30,407) (390,766) (66,430) Amortizable assets (2,629,442) (394,416) - - Others (258,940) (39,160) (247,652) (35,296) Total deferred income tax liabilities (2,517,144) (1,642,205) Total net deferred income tax assets $175,079 $1,712,377 84 As of January 1, 2012 Amount Tax effect Deferred income tax assets Investment tax credit $2,402,503 Depreciation $44,861 12,103 Loss carry-forward 29,767 5,308 Pension 3,723,028 632,915 Allowance for sales returns and discounts 121,147 20,595 Allowance for inventory valuation losses 1,220,211 207,436 Investment loss 1,924,740 327,206 Others 150,302 41,525 Total deferred income tax assets 3,649,591 Deferred income tax liabilities Unrealized exchange gain (1,529,494) (260,016) Investment gain (176,335) (29,977) Convertible bond option (515,348) (87,609) Others (265,285) (38,175) Total deferred income tax liabilities (415,777) Total net deferred income tax assets $3,233,814 d. Movement of deferred tax For the years ended December 31, 2013 2012 Beginning balance $1,712,377 $3,233,814 Increase from business acquisition (132,264) - Disposal of subsidiaries - (2,095) Amounts recognized in profit or loss during the period (1,646,924) (1,307,638) Amounts recognized in other comprehensive income 227,217 (211,400) Amounts recognized in equity 17,179 1,155 Exchange adjustments (2,506) (1,459) Ending balance $175,079 $1,712,377 e. UMC’s income tax returns for all the fiscal years up to 2010 have been assessed and approved by the R.O.C. Tax Authority. 85 f. UMC was granted several five-year income tax exemption periods with respect to income derived from the expansion of operations. The income tax exemption periods will expire on December 31, 2015. g. The Company generates investment tax credits for the amounts invested in production equipment, research and development, and employee training. The Company’s unused investment tax credits are as follows: As of December 31, 2013 Expiration Year Investment tax credits earned Balance of unused investment tax credits 2014 $2,146,004 $2,140,053 2015 584,388 584,388 2016 5,596 5,596 $2,735,988 $2,730,037 As of December 31, 2012 Expiration Year Investment tax credits earned Balance of unused investment tax credits 2013 $1,890,302 $1,889,355 2014 2,146,028 2,146,028 2015 304,011 304,011 $4,340,341 $4,339,394 As of January 1, 2012 Expiration Year Investment tax credits earned Balance of unused investment tax credits 2012 $1,974,696 $1,974,696 2013 1,915,663 1,915,614 2014 2,144,587 2,144,587 2015 263,971 263,971 $6,298,917 $6,298,868 86 h. The unutilized accumulated losses for the Company were as follows: As of December 31, 2013 Expiration Year Accumulated loss Unutilized accumulated loss 2014 $68 $68 2015 149,827 149,827 2016 60,750 60,750 2017 79,201 79,201 2018 232,219 232,219 2019 657,265 657,265 2020 893,746 889,270 2021 9,558,545 9,541,695 2022 4,502,030 4,502,030 2023 5,884,261 5,884,261 2032 7,153 6,391 Unlimited duration 9,650 9,650 $22,034,715 $22,012,627 As of December 31, 2012 Expiration Year Accumulated loss Unutilized accumulated loss 2013 $1,185,211 $1,185,211 2014 178,024 178,024 2015 149,827 149,827 2016 24,588 21,616 2017 1,447,962 1,447,962 2018 2,161,114 2,161,114 2019 1,571,628 1,571,274 2020 2,230,864 2,226,388 2021 10,440,087 10,430,802 2022 4,445,380 4,445,380 2032 13,013 12,064 $23,847,698 $23,829,662 87 As of January 1, 2012 Expiration Year Accumulated loss Unutilized accumulated loss 2012 $4,857,839 $4,857,839 2013 1,376,899 1,376,899 2014 275,708 275,708 2015 1,835,513 1,835,513 2016 2,367,031 2,367,031 2017 1,143,998 1,143,998 2018 1,816,248 1,816,248 2019 699,350 699,350 2020 928,998 928,998 2021 9,600,438 9,600,438 $24,902,022 $24,902,022 i. As of December 31, 2013, December 31, 2012 and January 1, 2012, deferred tax assets that have not been recognized as they may not be used to offset taxable profits amounted to NT$6,000 million, NT$9,382 million and NT$12,626 million, respectively. j. Imputation credit information As of December 31, 2013 December 31, 2012 January 1, 2012 Balances of imputation credit amounts $1,107,537 $706,674 $917,442 The expected creditable ratio for 2013 and the actual creditable ratio for 2012 were 4.07% and 7.21%, respectively. k. UMC’s e arnings generated in the year ended December 31, 1997 and prior years have been fully appropriated. l. As of December 31, 2013, December 31, 2012 and January 1, 2012, the taxable temporary differences of unrecognized deferred tax liabilities associated with investment in subsidiaries, amounted to NT$7,928 million, NT$2,396 million and NT$7,977 million, respectively. 88 (22) EARNINGS PER SHARE a. Earnings per share-basic Basic earnings per share amounts are calculated by dividing the net profit for the year attributable to ordinary equity holders of the parent entity by the weighted average number of ordinary shares outstanding during the year. For the years ended December 31, 2013 2012 Net profit attributable to the parent company $12,630,203 $6,177,127 Weighted-average number of ordinary shares for basic earnings per share (thousand shares) 12,507,512 12,624,817 Earnings per share-basic (NTD) $1.01 $0.49 b. Earnings per share-diluted Diluted earnings per share amounts are calculated by dividing the net profit attributable to ordinary equity holders of the parent (after adjusting for interest on the convertible bonds payable) by the weighted average number of ordinary shares outstanding during the period plus the weighted average number of ordinary shares that would be issued on conversion of all the dilutive potential ordinary shares into ordinary shares. For the years ended December 31, 2013 2012 Net profit attributable to the parent company $12,630,203 $6,177,127 Effect of dilution Unsecured convertible bonds 79,686 81,339 Income attributable to the Company’s stockholders $12,709,889 $6,258,466 Weighted average number of common stocks for basic earnings per share 12,507,512 12,624,817 Effect of dilution Employee bonus 128,787 151,031 Employee stock options 15,949 22,170 Unsecured convertible bonds 659,219 652,022 Weighted average number of common stocks after dilution 13,311,467 13,450,040 Diluted earnings per share (NTD) $0.95 $0.47 As of December 31, 2013 and 2012, there were respectively nil and 332,656 thousand issued and outstanding stock options, which were not included in the computation of diluted earnings per share due to their antidilutive effect. 89 (23) BUSINESS COMBINATIONS Acquisition of Best Elite International Limited (Best Elite) The Company acquired Ordinary shares, Series A-1, Series B and B-1 preferred shares representing 48.07% of Best Elite’s total outstanding shares on February 1, 2013 from stockholders of Best Elite, the holding company of HeJian Technology Corp. (HeJian). The Company previously held 35.03% of Best Elite’s equity interest immediately before the business combination. Therefore, the Company increased its cumulative ownership in Best Elite to 83.10% and obtained a controlling interest in Best Elite after this acquisition. The purpose of the acquisition of Best Elite is to expand overseas market, accelerate the growth of sales and to develop operations in multiple strategic geographic regions through HeJian. The fair values of the identifiable assets and liabilities of Best Elite as of the date of acquisition were: Fair value recognised on acquisition Assets Cash and cash equivalents $7,018,229 Accounts receivable 1,180,790 Inventories 725,688 Property, plant and equipment 6,318,208 Intangible assets 43,858 Deferred tax assets 433,427 Other assets-others 2,853,479 Others 234,050 18,807,729 Liabilities Accounts payable (312,922) Other payables (588,621) Deferred tax liabilities (565,691) Others (48,653) (1,515,887) Total identifiable net assets $17,291,842 Gain on bargain purchase: Consideration Transferred $7,328,163 Add: Value of non-controlling interest 2,823,193 Less: Fair value of identifiable net assets (17,291,842) Bargain purchase gain $(7,140,486) 90 The transaction resulted in a bargain purchase gain, which is mainly attributed to the Company’s unique position to better utilize the assets, such as improving utilization, and the lack of liquidity of Best Elite’s shares. UMC elected to measure the non-controlling interests in Best Elite at the non-controlling interests’ proportionate share of Best Elite’s identifiable net assets. UMC held an equity interest of 35.03% in Best Elite immediately before the business combination. UMC remeasured the fair value of the previously held equity interest and recognized a loss from disposal of investments of NT$987 million. From the date of acquisition, Best Elite has contributed NT$6,636 million of revenue and NT$1,161 million to the profit before tax from continuing operations of the Company. If the combination had taken place at the beginning of the year, revenue from continuing operations would have been NT$124,410 million and the profit before tax from continuing operations for the Company would have been NT$14,273 million. Consideration Transferred: Cash $4,359,660 Value of previously held equity interest before acquisition 2,968,503 Total $7,328,163 Cash flows analysis of acquisition: Cash Consideration $4,359,660 Net cash acquired from the subsidiary (7,018,229) Net cash inflows from acquisition $(2,658,569) Additional purchases of Best Elite’s equity interests UMC purchased additional ordinary shares, Series A-1 and Series B-1 preferred shares representing 3.78% of Best Elite’s total outstanding shares on March 14, 2013, and UMC thereby increased its cumulative ownership in Best Elite to 86.88%. A cash consideration of NT$285 million was paid to the non-controlling interest stockholders. The carrying value of the additional interest acquired was NT$629 million. The difference of NT$344 million between the consideration and the carrying value of the interest acquired was recognized in additional paid-in capital within equity. 91 Obtained controlling interest in ALLIANCE OPTOTEK CORP. (ALLIANCE) The Company decided to increase its investment in ALLIANCE due to the possible future success of LED lighting industry. The Company acquired additional shares of ALLIANCE on May 2, 2013. The Company previously held 47.99% of ALLIANCE’s equity interest immediately before the business combination. The Company increased its cumulative ownership in ALLIANCE to 74.51% and obtained a controlling interest in ALLIANCE after this acquisition. The fair values of identifiable assets and liabilities of ALLIANCE as of the date of acquisition were: Fair value recognized on acquisition Assets Cash and cash equivalents $65,045 Accounts receivable 15,482 Inventories 45,732 Property, plant and equipment 7,683 Intangible assets 63,257 Others 7,006 204,205 Liabilities Short-term loans (25,000) Notes and accounts payable (9,403) Other payables (12,681) Others (1,388) (48,472) Total identifiable net assets $155,733 Gain on bargain purchase: Consideration Transferred $103,002 Add: Value of non-controlling interest 39,688 Less: Fair value of identifiable net assets (155,733) Bargain purchase gain $(13,043) The Company elected to measure the non-controlling interests in ALLIANCE at the non-controlling interests’ proportionate share of ALLIANCE’s identifiable net assets. 92 The Company held an equity interest of 47.99% in ALLIANCE immediately before the business combination. The Company remeasured the fair value of the previously held equity interest and recognized a gain from disposal of investments of NT$19 million. From the date of acquisition, ALLIANCE has contributed NT$65 million of revenue and NT$113 million loss to the profit before tax from continuing operations of the Company. If the combination had taken place at the beginning of the year, revenue from continuing operations would have been NT$123,837 million and the profit before tax from continuing operations for the Company would have been NT$14,354 million. Consideration Transferred: Cash $74,000 Value of previously held equity interest before acquisition 29,002 Total $103,002 Cash flows analysis of acquisition: Cash Consideration $74,000 Net cash acquired from the subsidiary (65,045) Net cash outflows from acquisition $8,955 (24) DECONSOLIDATION OF SUBSIDIARY In November, 2013, the Company lost control over UMC Japan due to the Company sold 100% shares of UMC Japan to MACH SEMICONDUCTOR CO.; accordingly, the Company derecognized the related assets and liabilities of UMC Japan. a. Assets and liabilities of UMC Japan over which the Company lost control: As of November 30, 2013 Assets Cash and cash equivalents $141,501 Accounts receivable 603 Property, plant and equipment 758,993 Others 26,677 927,774 Liabilities Accounts payable (75,201) Accrued pension liabilities (18,218) Others (22,522) (115,941) Net assets deconsolidated $811,833 93 b. Consideration received and gain recognized from the transaction: Cash received $48,217 Less: Net assets of the subsidiary deconsolidated (811,833) Amounts transferred from other comprehensive income to profit 1,571,489 Amounts transferred from deferred unrealized gain to profit 30,497 Other amounts transferred to profit 1,484 Gain on disposal of the shares of subsidiary $839,854 c. Analysis of Net cash outflow arising from deconsolidation of the subsidiary Cash received $48,217 Net cash of subsidiary derecognized (141,501) Net cash flow from deconsolidation $(93,284) 7. RELATED PARTY TRANSACTIONS (1) Significant related party transactions a. Operating transactions Operating income For the years ended December 31, 2013 2012 Associates $4,942 $2,325 Joint ventures 51,154 217,971 Other related parties (Note A) 156,004 260,892 Total $212,100 $481,188 Note A: Transactions with other related parties are primarily consisted of transactions with SILICON INTEGRATED SYSTEMS CORP. (SIS). The amounts for the years ended December 31, 2013 and 2012 were NT$156 million and NT$256 million, respectively. 94 Accounts receivable, net As of December 31, December 31, 2012 January 1, 2012 Joint ventures $1,081 $12,067 $125,132 Other related parties (Note B) 1,839 70,070 5,498 Total 2,920 82,137 130,630 Less ： Allowance for sales returns and discounts (66) (396) (77) Net $2,854 $81,741 $130,553 Note B: Balances of other related parties are accounts receivables primarily from SIS. As of December 31, 2013, December 31, 2012 and January 1, 2012, the balances were NT$2 million, NT$70 million and NT$4 million, respectively. The sales price to the above related parties was determined through mutual agreement based on the market rates. The collection periods for domestic sales to related parties were month-end 45~60 days, while the term for overseas sales was net 60 days. b. Significant asset transactions For the year ended December 31, 2013 Item Purchase price Disposal amount Disposal gain Associates purchase available-for-sale financial assets, noncurrent $104,919 $- $- c. Key management personnel compensation For the years ended December 31, 2013 2012 Short-term employee benefits $277,659 $253,432 Post-employment pension 3,629 3,707 Termination benefits - 3,534 Share-based payment transactions 1,935 8,120 Others 932 - Total $284,155 $268,793 95 8. ASSETS PLEDGED AS COLLATERAL As of December 31, 2013 and December 31, 2012 Amount As of December 31, December 31, 2012 Party to which asset(s) was pledged Purpose of pledge Deposits-out (Time deposit) $815,079 $815,040 Customs Customs duty guarantee Deposits-out (Time deposit) 156,658 122,729 Science Park Administration Collateral for land lease Deposits-out (Time deposit) 52,800 52,800 Liquefied Natural Gas Business Division, CPC Corporation, Taiwan Energy resources guarantee Deposits-out (Time deposit) 1,246 1,246 Bureau of Energy, Ministry of Economic Affairs Energy resources guarantee Deposits-out (Time deposit) 1,110 - Hsinchu Kuang-Fu high school Cooperative education Land 600,664 699,627 First Commercial Bank Collateral for long-term loans Buildings 1,630,477 1,814,811 Syndicated Loans from Bank of Taiwan and 7 others and Syndicated Loans from Taiwan Cooperative Bank and 5 others Collateral for long-term loans Machinery and equipment 6,285,141 7,480,728 Syndicated Loans from Bank of Taiwan and 7 others and Syndicated Loans from Taiwan Cooperative Bank and 5 others Collateral for long-term loans Furniture and fixtures 44,373 60,702 Syndicated Loans from Bank of Taiwan and 7 others and Syndicated Loans from Taiwan Cooperative Bank and 5 others Collateral for long-term loans Construction in progress and equipment awaiting inspection 87,981 249,434 Bank of Taiwan, First Commercial Bank and Mega International Commercial Bank Collateral for long-term loans Total $9,675,529 $11,297,117 96 As of January 1, 2012 Amount As of January 1, 2012 Party to which asset(s) was pledged Purpose of pledge Deposits-out (Time deposit) $645,906 Customs Customs duty guarantee Deposits-out (Time deposit) 122,728 Science Park Administration Collateral for land lease Deposits-out (Time deposit) 43,800 Liquefied Natural Gas Business Division, CPC Corporation, Taiwan Energy resources guarantee Deposits-out (Time deposit) 26,624 Securities and Futures Investors Protection Center Negotiation guarantee Deposits-out (Time deposit) 1,246 Bureau of Energy, Ministry of Economic Affairs Energy resources guarantee Land 699,627 First Commercial Bank Collateral for long-term loans Buildings 2,007,176 Syndicated Loans from Bank of Taiwan and 7 others and Syndicated Loans from Taiwan Cooperative Bank and 5 others Collateral for long-term loans Machinery and equipment 9,071,782 Syndicated Loans from Bank of Taiwan and 7 others and Syndicated Loans from Taiwan Cooperative Bank and 5 others Collateral for long-term loans Furniture and fixtures 84,204 Syndicated Loans from Bank of Taiwan and 7 others and Syndicated Loans from Taiwan Cooperative Bank and 5 others Collateral for long-term loans Construction in progress and equipment awaiting inspection 1,721,465 Bank of Taiwan, First Commercial Bank and Mega International Commercial Bank Collateral for long-term loans Total $14,424,558 97 9. SIGNIFICANT CONTINGENCIES AND UNRECOGNIZED CONTRACT COMMITMENTS (1) The Company entered into several patent license agreements and development contracts of intellectual property for a total contract amount of approximately NT$12.7 billion. Royalties and development fees payable in future years are NT$4.6 billion as of December 31, 2013. (2) The Company entered into several construction contracts for the expansion of its factory premises. As of December 31, 2013, these construction contracts amounted to approximately NT$6 billion and the unpaid portion of the contracts, which would be accrued, was approximately NT$2.1 billion. (3) The Company entered into several operating lease contracts for land and offices. These renewable operating leases will expire in various years through 2033. Future minimum lease payments under those leases are as follows: As of Year December 31, December 31, 2012 January 1, 2012 2012 $- $- $392,709 2013 - 465,508 351,778 2014 410,788 409,259 307,260 2015 376,789 377,037 284,195 2016 329,199 348,965 304,152 2017 294,506 308,400 177,418 2018 and thereafter 2,157,375 2,269,247 1,237,940 Total $3,568,657 $4,178,416 $3,055,452 10. SIGNIFICANT DISASTER LOSS None. 11. SIGNIFICANT SUBSEQUENT EVENTS In order to integrate resources and expand operation for improving operating performance and industrial competitiveness, the merger with WIESON TECHNOLOGIES CO., LTD. (WIESON) was resolved by the ALLIANCE OPTOTEK CORP.’s (ALLIANCE) Board of Directors meeting held on January 23, 2014 and WIESON will be the surviving company. The stock exchange ratio is one share of WIESON’s common stock will be given to exchange 3.75 shares of ALLIANCE’s common stock and the provisional merger date is June 3, 2014. The follow up procedures will be determined after this merger is approved by the ALLIANCE’s shareholders’ meeting and the authority in charge. 98 12. OTHERS (1) Categories of financial instruments As of Financial Assets December 31 , December 31, 2012 January 1, 2012 Financial assets at fair value through profit or loss Designated financial assets at fair value through profit or loss $60,441 $72,706 $210,341 Held for trading at fair value 633,264 655,994 605,301 Subtotal 693,705 728,700 815,642 Available-for-sale financial assets 21,690,520 24,306,617 28,569,327 Financial assets measured at cost 4,085,292 3,162,118 3,053,958 Held-to-maturity financial assets - - 13,524 Loans and receivables Cash and cash equivalents (excludes cash on hand) 50,827,039 42,484,519 49,057,658 Receivables 17,547,228 17,096,872 15,249,208 Deposits-out 1,289,975 1,377,327 1,316,904 Other financial assets-current 1,997,209 104,235 8,000 Subtotal 71,661,451 61,062,953 65,631,770 Total $98,130,968 $89,260,388 $98,084,221 As of Financial Liabilities December 31, December 31, 2012 January 1, 2012 Financial liabilities at amortized cost Short-term loans $4,643,573 $5,772,615 $9,411,877 Payables 25,167,912 22,609,985 23,299,236 Capacity deposit (current portion included) 90,863 34,896 3,031 Bonds payable (current portion included) 33,606,417 26,224,353 17,404,788 Long-term loans (current portion included) 11,354,014 14,817,466 11,692,649 Subtotal 74,862,779 69,459,315 61,811,581 Financial liabilities at fair value through profit or loss Embedded derivative financial liabilities in exchangeable bonds 1,928 767,605 741,531 Total $74,864,707 $70,226,920 $62,553,112 99 (2) Financial risk management objectives and policies The Company’s risk management objectives are to manage market risk, credit risk and liquidity risk related to its operating activities. The Company identifies measures and manages the aforementioned risks based on policy and risk preference. The Company has established appropriate policies, procedures and internal controls for financial risk management. Before entering into significant financial activities, due approval process by the Board of Directors and Audit Committee must be carried out based on related protocols and internal control procedures. The Company complies with its financial risk management policies at all times. (3) Market risk Market risk is the risk that the fair value or future cash flows of a financial instrument will fluctuate because of changes in market prices. Market risks comprise of currency risk, interest rate risk, and other price risk (such as equity price risk). Foreign currency risk The Company’s exposure to the risk of changes in foreign exchange rates relates primarily to the Company’s operating activities (when revenue or expense is denominated in a different currency from the Company’s functional currency) and the Company’s net investments in foreign subsidiaries. The Company has foreign currency risk arising from purchases or sales and applies natural hedges. Furthermore, as net investments in foreign subsidiaries are for strategic purposes, they are not hedged by the Company. The foreign currency sensitivity analysis of the possible change in foreign exchange rates on the Company’s profit is performed on significant monetary items denominated in foreign currencies as of the end of the reporting period. When NTD strengthens/ weakens against USD by 10%, the profit for the years ended December 31, 2013 and 2012 increases/decreases by NT$172 million and NT$185 million, respectively. Interest rate risk The Company’s exposure to market risk for changes in interest rates relates primarily to the Company’s bank loans with floating interest rates, therefore the change in market interest rates will create fluctuation in future cash flows. At the reporting date, a change of 10 basis points of interest rate in a reporting period could cause the profit for the years ended December 31, 2013 and 2012 to decrease/increase by NT$16 million and NT$21 million, respectively. Equity price risk The Company’s listed and unlisted equity securities are susceptible to market price risk arising from uncertainties about future performance of equities markets. The Company’s listed equity investments are classified as financial assets at fair value through profit or loss and available-for-sale financial assets, while unlisted equity securities are classified as available-for-sale financial assets which are subsequently measured using a valuation model and financial assets measured at cost. The sensitivity analysis for the equity instruments is based on the change in fair value as of the reporting date. A change of 5% in the price of the aforementioned financial assets at fair value through profit or loss could increase/decrease the Company’s profit for the years ended December 31, 2013 and 2012 by NT$12 million and NT$14 million, respectively. A change of 5% in the price of the aforementioned available-for-sale financial instruments could increase/decrease the Company’s other comprehensive income for the years ended December 31, 2013 and 2012 by NT$1,083 million and NT$1,212 million. (4) Credit risk management The Company only trades with approved and creditworthy third parties. Where the Company trades with third parties which have less favorable financial positions, it will request collateral from them. It is the Company’s policy that all customers who wish to trade on credit terms are subject to credit verification procedures. In addition, note and accounts receivable balances are monitored on an ongoing basis, which consequently minimizes the Company’s exposure to bad debts. The Company mitigate the credit risks from financial institutions by limiting its counter parties to only reputable domestic or international financial institutions with good credit standing and spreading its holdings among various financial institutions. The Company’s exposure to credit risk arising from the default of counter-parties is limited to the carrying amount of these instruments. As of December 31, 2013, December 31, 2012 and January 1, 2012, accounts receivables from the top ten customers represent 49%, 57% and 65% of the total accounts receivables of the Company, respectively. The credit concentration risk of other accounts receivables is insignificant. (5) Liquidity risk The Company’s objectives are to maintain a balance between continuity of funding and flexibility through the use of cash and cash equivalents, bank loans and bonds. The table below summarizes the maturity profile of the Company’s financial liabilities based on the contractual undiscounted payments and contractual maturity: As of December 31, 2013 Less than 1 year 2 to 3 years 4 to 5 years > 5 years Total Short-term loans $4,671,351 $- $- $- $4,671,351 Payables 24,939,687 9,068 5,935 10,349 24,965,039 Capacity deposits 8,967 81,896 - - 90,863 Bonds payable 14,445,976 573,500 15,325,037 5,062,867 35,407,380 Long-term loans 3,068,914 7,601,215 1,101,865 - 11,771,994 Total $47,134,895 $8,265,679 $16,432,837 $5,073,216 $76,906,627 As of December 31, 2012 Less than 1 year 2 to 3 years 4 to 5 years > 5 years Total Short-term loans $5,781,106 $- $- $- $5,781,106 Payables 22,526,118 - - - 22,526,118 Capacity deposits - 34,896 - - 34,896 Bonds payable 4,883,189 296,000 20,013,687 2,558,408 27,751,284 Long-term loans 4,854,732 5,681,088 5,086,582 - 15,622,402 Total $38,045,145 $6,011,984 $25,100,269 $2,558,408 $71,715,806 As of January 1, 2012 Less than 1 year 2 to 3 years 4 to 5 years > 5 years Total Short-term loans $9,425,054 $- $- $- $9,425,054 Payables 23,299,236 - - - 23,299,236 Capacity deposits 3,031 - - - 3,031 Bonds payable 6,125,110 - 12,420,903 - 18,546,013 Long-term loans 2,796,883 5,808,708 3,786,852 - 12,392,443 Total $41,649,314 $5,808,708 $16,207,755 $- $63,665,777 (6) Fair value of financial instruments a. Fair value of financial instruments carried at amortized cost Other than those listed in the table below, the carrying amounts of the Company’s financial assets (including held-to-maturity investments, loans and receivables) and liabilities measured at amortized cost approximate their fair value: As of December 31, 2013 December 31, 2012 Financial Liabilities Book Value Fair Value Book Value Fair Value Bonds payable $33,606,417 $33,414,971 $26,224,353 $25,583,972 Long-term loans 11,354,014 11,354,014 14,817,466 14,817,466 As of January 1, 2012 Financial Liabilities Book Value Fair Value Bonds payable $17,404,788 $15,458,061 Long-term loans 11,692,649 11,692,649 b. The methods and assumptions applied in determining the fair value of financial instruments : The fair value of the financial assets and liabilities represents the amount at which the instrument could be exchanged in a current transaction between willing parties, other than in a forced or liquidation sale. The following methods and assumptions were used to estimate the fair values: i. The book values of short-term financial instruments approximate their fair value due to their short maturities. Short-term financial instruments include cash and cash equivalents, receivables, deposits-out, other financial assets-current, short-term loans, payables and capacity deposits due within one year. ii. Fair values of financial assets at fair value through profit or loss and available-for-sale financial assets are based on the quoted market prices in active market. If there is no active market, the Company estimates the fair value by using the market method valuation techniques based on parameters such as recent fund raising activities, valuation of similar companies, individual company’s development, market conditions and other economic indicators. If there are restrictions on the sale or transfer of an available-for-sale financial asset, which are a characteristic of the asset, the fair value of the asset will be determined based on similar but unrestricted financial assets’ quoted market price with appropriate discounts for the restrictions. iii. The fair value of held-to-maturity financial assets is based on the quoted market price in active markets. If there is no active market, the Company estimates the fair value based on book value. iv. The fair value of bonds is determined by the market price, discounted cash flow analysis, or option pricing model. v. The fair value of long-term loans is determined using discounted cash flow analysis, based on the Company’s current incremental borrowing rates for borrowings with similar types. c. Assets measured at fair value The following table contains fi nancial instruments measured at fair value and the details of the three levels of the fair value hierarchy: Level 1: quoted (unadjusted) prices in active markets for identical assets or liabilities. Level 2: other techniques for which all inputs that have a significant effect on the recorded fair value are observable, either directly or indirectly. Level 3: techniques that use inputs that have a significant effect on the recorded fair value that are not based on observable market data. As of December 31, 2013 Level 1 Level 2 Level 3 Total Financial assets: Financial assets at fair value through profit or loss, current $633,264 $- $- $633,264 Available-for-sale financial assets, current 2,134,379 - - 2,134,379 Financial assets at fair value through profit or loss, noncurrent 60,441 - - 60,441 Available-for-sale financial assets, noncurrent 15,548,402 177,406 3,830,333 19,556,141 Financial liabilities: Financial liabilities at fair value through profit or loss, current - 1,928 - 1,928 As of December 31, 2012 Level 1 Level 2 Level 3 Total Financial assets: Financial assets at fair value through profit or loss, current $655,994 $- $- $655,994 Available-for-sale financial assets, current 4,330,880 - - 4,330,880 Financial assets at fair value through profit or loss, noncurrent 72,706 - - 72,706 Available-for-sale financial assets, noncurrent 17,164,189 91,233 2,720,315 19,975,737 Financial liabilities: Financial liabilities at fair value through profit or loss, current - 767,605 - 767,605 As of January 1, 2012 Level 1 Level 2 Level 3 Total Financial assets: Financial assets at fair value through profit or loss, current $695,931 $- $- $695,931 Available-for-sale financial assets, current 5,124,780 - - 5,124,780 Financial assets at fair value through profit or loss, noncurrent 119,711 - - 119,711 Available-for-sale financial assets, noncurrent 20,662,353 140,121 2,642,073 23,444,547 Financial liabilities: Financial liabilities at fair value through profit or loss, current - 741,531 - 741,531 During the years ended December 31 , 2013 and 2012, there were no significant transfers between Level 1 and Level 2 fair value measurements. Reconciliations for fair value measurement in Level 3 fair value hierarchy were as follow: Available-for-sale financial assets Common stock Funds Preferred stock Total As of January 1, 2013 $2,509,737 $45,278 $165,300 $2,720,315 Recognized in profit (loss) (737,299) (8,004) - (745,303) Recognized in other comprehensive income (loss) 396,061 1,932 147,300 545,293 Acquisition 795,499 - - 795,499 Disposal (32,432) (39,206) - (71,638) Transfer to Level 3 646,167 - - 646,167 Transfer out of Level 3 (60,000) - - (60,000) As of December 31, 2013 $3,517,733 $- $312,600 $3,830,333 Available-for-sale financial assets Common stock Funds Preferred stock Total As of January 1, 2012 $2,417,477 $43,396 $181,200 $2,642,073 Recognized in profit (loss) (233,470) (30,749) - (264,219) Recognized in other comprehensive income (loss) 286,055 32,631 (15,900) 302,786 Acquisition 257,396 - - 257,396 Disposal (276,151) - - (276,151) Transfer to Level 3 62,275 - - 62,275 Exchange effect (3,845) - - (3,845) As of December 31, 2012 $2,509,737 $45,278 $165,300 $2,720,315 (7) Significant assets and liabilities denominated in foreign currencies a. The functional currency of UMC and some of its subsidiaries is New Taiwan Dollar, while other subsidiaries have functional currencies in US Dollar, Japanese Yen or Chinese Renminbi. The exchange rates used to translate assets and liabilities denominated in foreign currencies are disclosed as follows: As of December 31, 2013 December 31, 2012 Foreign Currency (thousand) Exchange Rate NTD (thousand) Foreign Currency (thousand) Exchange Rate NTD (thousand) Financial Assets Monetary items USD $1,668,006 29.79 $49,687,584 $1,494,046 28.97 $43,281,274 JPY 6,532,160 0.2812 1,837,052 11,346,947 0.3343 3,792,840 EUR 19,132 41.01 784,571 8,333 38.09 317,432 SGD 37,260 23.58 878,590 35,696 23.66 844,562 RMB 92,829 4.91 456,035 72,813 4.61 335,485 Non-Monetary items USD 65,170 29.80 1,942,062 47,556 29.05 1,381,468 CHF 1,968 33.57 66,060 2,324 31.73 73,741 Investments accounted for using equity method USD 120,420 29.74 3,580,715 256,113 28.94 7,412,734 SGD 6,654 22.95 152,713 8,089 23.37 189,012 Joint controlled entities EUR 8,581 40.40 346,639 1,192 38.28 45,647 RMB 146,505 4.87 714,120 149,297 4.61 688,008 Financial Liabilities Monetary items USD 649,976 29.90 19,434,286 651,891 29.08 18,957,030 JPY 6,280,286 0.2872 1,803,698 7,328,597 0.3386 2,481,464 EUR 8,082 41.46 335,075 7,158 38.67 276,796 SGD 35,601 23.76 845,888 30,192 23.84 719,785 RMB 17,189 4.96 85,311 33,243 4.62 153,702 As of January 1, 2012 Foreign Currency (thousand) Exchange Rate NTD (thousand) Financial Assets Monetary items USD $1,205,374 30.20 $36,401,034 JPY 17,724,488 0.3887 6,888,793 EUR 11,088 39.07 433,230 SGD 36,370 23.22 844,517 RMB 47,833 4.79 229,150 Non-Monetary items USD 88,644 30.21 2,677,938 CHF 1,764 32.10 56,624 Investments accounted for using equity method USD 226,017 29.80 6,734,280 SGD 9,313 23.08 214,918 Joint controlled entities EUR 1,120 40.69 45,573 RMB 155,324 4.70 729,461 Financial Liabilities Monetary items USD 688,356 30.31 20,863,644 JPY 7,486,308 0.3924 2,937,409 EUR 7,230 39.36 284,563 SGD 25,851 23.40 604,925 RMB 21,647 4.81 104,137 (8) Significant intercompany transactions among consolidated entities for the years ended December 31, 2013 and 2012 are disclosed in Attachment 1. (9) Capital management The primary objective of the Company’s capital management is to ensure that it maintains a strong credit rating and healthy capital ratios to support its business and maximize the stockholders’ value. The objective of Company’s capital management is to ensure the ability to operate continuously to provide returns to stockholders and the interests of other related parties, while maintaining the optimal capital structure to reduce costs of capital. To maintain or adjust the capital structure, the Company may adjust the dividend payment to stockholders, return capital to stockholders, issue new shares or dispose assets to redeem liabilities. Similar to its peers, the Company monitors its capital based on debt to capital ratio. The ratio is calculated as the Company’s net debt divided by its total capital. The net debt is derived by taking the total liabilities on the balance sheet minus cash and cash equivalents. The total capital consists of all parts of equity (equity, additional paid-in capital, retained earnings, other equity and non-controlling interests) plus net debt. The Company has maintained the same capital management strategy as of December 31, 2013 as compared to the year ended December 31, 2012, which is to maintain a reasonable ratio in order to raise capital within reasonable cost. The debt to capital ratios as of December 31, 2013, December 31, 2012 and January 1, 2012, were as follows: As of December 31, 2013 2012 Total liabilities $83,461,653 $78,507,665 Less: Cash and cash equivalents (50,830,678) (42,488,490) Net debt 32,630,975 36,019,175 Total equity 212,441,176 204,531,040 Total capital $245,072,151 $240,550,215 Debt to capital ratios 13.31% 14.97% As of January 1,2012 Total liabilities $68,758,317 Less: Cash and cash equivalents (49,062,128) Net debt 19,696,189 Total equity 212,559,541 Total capital $232,255,730 Debt to capital ratios 8.48% 13. ADDITIONAL DISCLOSURES (1) The following are additional disclosures for the Company and its affiliates as required by the R.O.C. Securities and Futures Bureau: a. Financing provided to others for the year ended December 31, 2013: Please refer to Attachment 2. b. Endorsement/Guarantee provided to others for the year ended December 31, 2013: Please refer to Attachment 3. c. Securities held as of December 31, 2013 (excluding subsidiaries, associates and joint venture): Please refer to Attachment 4. d. Individual securities acquired or disposed of with accumulated amount exceeding the lower of NT$300 million or 20 percent of the capital stock for the year ended December 31, 2013: Please refer to Attachment 5. e. Acquisition of individual real estate with amount exceeding the lower of NT$300 million or 20 percent of the capital stock for the year ended December 31, 2013: Please refer to Attachment 6. f. Disposal of individual real estate with amount exceeding the lower of NT$300 million or 20 percent of the capital stock for the year ended December 31, 2013: Please refer to Attachment 7. g. Related party transactions for purchases and sales amounts exceeding the lower of NT$100 million or 20 percent of the capital stock for the year ended December 31, 2013: Please refer to Attachment 8. h. Receivables from related parties with amounts exceeding the lower of NT$100 million or 20 percent of capital stock as of December 31, 2013: Please refer to Attachment 9. i. Names, locations and related information of investees as of December 31, 2013 (excluding investment in Mainland China): Please refer to Attachment 10. j. Financial instruments and derivative transactions: Please refer to Note 12. (2) Investment in Mainland China a. Investee company name, main businesses and products, total amount of capital, method of investment, accumulated inflow and outflow of investments from Taiwan, net income (loss) of investee company, percentage of ownership, investment income (loss), book value of investments, cumulated inward remittance of earnings and limits on investment in Mainland China: Please refer to Attachment 11. b. Directly or indirectly significant transactions through third regions with the investees in Mainland China, including price, payment terms, unrealized gain or loss, and other events with significant effects on the operating results and financial condition: None. 14. OPERATING SEGMENT INFORMATION (1) The Company determined its operating segments based on business activities with discrete financial information regularly reported through the Company’s internal reporting protocols to the Company’s chief operating decision maker. The Company is organized into business units based on its products and services. As of December 31, 2013, the Company had the following segments: wafer fabrication and new business. There were no material differences between the accounting policies of the operating segments and the accounting policies described in Note4. The primary operating activity of t he wafer fabrication segment is the manufacture of chips to the design specifications of our customers by using our own proprietary processes and techniques. The Company maintains a diversified customer base across industries, including communication, consumer electronics, computer, memory and others, while continuing to focus on manufacturing for high growth, large volume applications, including networking, telecommunications, internet, multimedia, PCs and graphics. New business segment primarily includes researching, developing, manufacturing, and providing solar energy and new generation light-emitting diode (LED), each of which discrete financial information was not regularly reported to the Company’s chief operating decision maker separately. Reportable segment information for the years ended December 31, 2013 and 2012 were as follows: For the year ended December 31, 2013 Wafer fabrication New Business Subtotal Adjustment and elimination Consolidated Net revenue from external customers $116,781,465 $7,030,171 $123,811,636 $- $123,811,636 Net revenue from sales among intersegments 94,116 13,190 107,306 (107,306) - Segment net income (loss), net of tax 12,760,671 (2,582,729) 10,177,942 1,927,018 12,104,960 Capital expenditure 31,970,899 940,453 32,911,352 - 32,911,352 Depreciation 35,008,525 2,233,263 37,241,788 - 37,241,788 Share of profit or loss of associates and joint ventures (1,193,413) 14,996 (1,178,417) 1,927,018 748,601 Income tax expense 2,224,378 32,456 2,256,834 - 2,256,834 Impairment loss 1,047,500 284,968 1,332,468 - 1,332,468 For the year ended December 31, 2012 Wafer fabrication New Business Subtotal Adjustment and elimination Consolidated Net revenue from external customers $108,623,475 $7,051,288 $115,674,763 $- $115,674,763 Net revenue from sales among intersegments 72,502 2,100 74,602 (74,602) - Segment net income (loss), net of tax 6,177,127 (5,582,991) 594,136 3,637,465 4,231,601 Capital expenditure 51,035,489 1,150,421 52,185,910 - 52,185,910 Depreciation 32,933,134 2,185,264 35,118,398 - 35,118,398 Share of profit or loss of associates and joint ventures (2,755,648) (199,676) (2,955,324) 3,670,852 715,528 Income tax expense 2,095,121 50,862 2,145,983 - 2,145,983 Impairment loss 2,657,634 1,521,984 4,179,618 - 4,179,618 As of December 31 , 2013 Wafer fabrication New Business Subtotal Adjustment and elimination (Note) Consolidated Segment assets $283,921,342 $17,775,044 $301,696,386 $(5,793,557) $295,902,829 Segment liabilities $73,459,180 $10,030,536 $83,489,716 $(28,063) $83,461,653 As of December 31, 2012 Wafer fabrication New Business Subtotal Adjustment and elimination (Note) Consolidated Segment assets $267,863,143 $21,030,652 $288,893,795 $(5,855,090) $283,038,705 Segment liabilities $65,903,529 $12,629,902 $78,533,431 $(25,766) $78,507,665 As of January 1, 2012 Wafer fabrication New Business Subtotal Adjustment and elimination (Note) Consolidated Segment assets $261,282,107 $29,638,985 $290,921,092 $(9,603,234) $281,317,858 Segment liabilities $53,110,478 $15,692,674 $68,803,152 $(44,835) $68,758,317 Note: The adjustment primarily consisted of elimination entries for investments accounted for under the equity method. (2) Geographic information a. Revenue from external customers For the years ended December 31, 2013 2012 Taiwan $40,749,257 $42,129,998 Singapore 29,467,778 32,045,103 China (includes Hong Kong) 11,798,261 6,081,805 Japan 4,584,979 2,918,334 USA 15,311,681 15,370,089 Others 21,899,680 17,129,434 Total $123,811,636 $115,674,763 b. Non-current assets As of December 31, December 31, 2012 January 1, Taiwan $137,691,859 $140,128,297 $119,957,637 Singapore 24,241,732 21,989,707 29,992,938 China (includes Hong Kong) 8,813,088 3,449 600,334 Japan 90 908,573 4,128,297 USA 19,591 16,406 20,905 Others 214,337 218,121 9,470 Total $170,980,697 $163,264,553 $154,709,581 (3) Major customers Individual customers accounting for at least 10% of net sales for the years ended December 31, 2013 and 2012 were as follows: For the years ended December 31, 2013 2012 Customer A from wafer fabrication segment $17,122,660 $15,992,963 Customer B from wafer fabrication segment 7,836,021 13,713,938 Total $24,958,681 $29,706,901 15. FIRST TIME ADOPTION OF INTERNATIONAL FINANCIAL REPORTING STANDARDS (1) Basis of preparation of TIFRSs For all periods up to and including the year ended December 31, 2012, the Company prepared its financial statements in accordance with generally accepted accounting principles in R.O.C. (R.O.C. GAAP). The year ended December 31, 2013 is the first reporting period the Company prepared consolidated financial statements in accordance with TIFRSs. Accordingly, the Company prepared financial statements which comply with TIFRSs and the Regulations beginning from January 1, 2013 as described in Note 4. Furthermore the first interim financial statements prepared under TIFRSs also comply with the requirements under TIFRS 1 “ First-time Adoption of International Financial Reporting Standards ” . The Company’s opening balance sheet was prepared as of January 1, 2012, the Company’s date of transition to TIFRSs. (2) Exemptions applied in accordance with TIFRS 1 TIFRS 1 allows first-time adopters certain exemptions from the retrospective application of certain TIFRSs. The Company applied the following exemptions: a. TIFRS 3 “ Business Combinations ” has not been applied to acquisitions of subsidiaries or of interests in associates and joint ventures that occurred before January 1, 2012. By applying this exemption, immediately after the business combination, the carrying amount in accordance with R.O.C. GAAP of assets acquired and liabilities assumed in that business combination, shall be their deemed cost in accordance with TIFRSs at that date. The subsequent measurement of these assets and liabilities will be in accordance with TIFRSs. Under TIFRS 1, the carrying amount of goodwill in the opening TIFRSs balance sheet shall be its carrying amount in accordance with R.O.C. GAAP at December 31, 2011, after testing for impairment and any reclassification to intangible assets that are required to be recognized. The Company performed goodwill impairment testing as at the date of transition to TIFRSs and no impairment loss was recognized as at that date. b. The Company recognized all cumulative actuarial gains and losses on pensions as at the date of transition to TIFRSs directly in retained earnings. (3) Impacts of transitioning to TIFRSs The following tables contain reconciliation of consolidated balance sheets as of January 1, 2012 (the date of transition to TIFRSs) and December 31, 2012 and statements of comprehensive income for the year ended December 31, 2012: a. Reconciliation of the consolidated balance sheet items as of January 1, 2012 R.O.C. GAAP Impact of transitioning to TIFRSs TIFRSs Items Amounts Remeasurements Presentation Amounts Items Note Current assets Current assets Cash and cash equivalents $49,070,128 $- $(8,000) $49,062,128 Cash and cash equivalents Financial assets at fair value through profit or loss, current 695,931 - - 695,931 Financial assets at fair value through profit or loss, current Available-for-sale financial assets, current 5,124,780 - - 5,124,780 Available-for-sale financial assets, current Held-to-maturity financial assets, current 13,524 - - 13,524 Held-to-maturity financial assets, current Notes receivable 74,572 - - 74,572 Notes receivable Accounts receivable, net 14,390,541 - - 14,390,541 Accounts receivable, net Accounts receivable- related parties, net 130,553 - - 130,553 Accounts receivable- related parties, net Other receivables 724,563 - (71,021) 653,542 Other receivables - - - 84,566 84,566 Current tax assets Inventories, net 12,709,276 (5,570) - 12,703,706 Inventories, net ii Prepaid expenses 804,789 - (13,546) 791,243 Prepayments Non-current assets held for sale 583 - - 583 Non-current assets held for sale Deferred income tax assets, current 297,943 - (297,943) - - vi Restricted assets 20,331 - 8,000 28,331 Other current assets Total current assets 84,057,514 (5,570) (297,944) 83,754,000 Total current assets Funds and investments Non-current assets Financial assets at fair value through profit or loss, noncurrent 119,711 - - 119,711 Financial assets at fair value through profit or loss, noncurrent Available-for-sale financial assets, noncurrent 18,835,224 4,609,323 - 23,444,547 Available-for-sale financial assets, noncurrent i Financial assets measured at cost, noncurrent 8,298,967 (5,245,009) - 3,053,958 Financial assets measured at cost, noncurrent i Long-term investments accounted for under the equity method 11,275,894 (50,720) - 11,225,174 Investments accounted for under the equity method i,vii Prepayment for long-term investments 44,392 - - 44,392 Prepayment for investments Total funds and investments 38,574,188 (686,406) - 37,887,782 - Property, plant and equipment, net 149,324,300 1,784,051 (9,246,789) 141,861,562 Property, plant and equipment ii,iii Total intangible assets 350,860 - 1,132,921 1,483,781 Intangible assets iv Other assets - Deferred charges 1,513,157 - (1,513,157) - - ii,iv Deferred income tax assets, noncurrent 2,993,953 (20,708) 676,346 3,649,591 Deferred tax assets vi - - - 10,319,826 10,319,826 Prepayment for equipments iii - - - 1,316,904 1,316,904 Deposits-out Other assets-others 3,017,774 36,343 (2,009,705) 1,044,412 Other assets-others ii,iii,iv Total other assets 7,524,884 15,635 8,790,214 16,330,733 - Total assets $279,831,746 $1,107,710 $378,402 $281,317,858 Total assets R.O.C. GAAP Impact of transitioning to TIFRSs TIFRSs Items Amounts Remeasurements Presentation Amounts Items Note Current liabilities Current liabilities Short-term loans $9,411,877 $- $- $9,411,877 Short-term loans Financial liabilities at fair value through profit or loss, current 741,531 - - 741,531 Financial liabilities at fair value through profit or loss, current Notes and accounts payable 5,010,222 - - 5,010,222 Notes and accounts payable Accrued expenses 9,756,579 - 14,741 9,771,320 Other payables vii Payable on equipment 8,517,694 - - 8,517,694 Payables on equipment Income tax payable 514,977 - - 514,977 Current tax liabilities Current portion of long-term liabilities 8,002,051 - - 8,002,051 Current portion of long-term liabilities Deferred income tax liabilities, current 32,985 (31,519) (1,466) - - vi Other current liabilities 918,038 - (47,934) 870,104 Other current liabilities vii Total current liabilities 42,905,954 (31,519) (34,659) 42,839,776 Total current liabilities Long-term liabilities Non-current liabilities Bonds payable 11,984,404 - - 11,984,404 Bonds payable Long-term loans 9,110,982 - - 9,110,982 Long-term loans Total long-term liabilities 21,095,386 - - 21,095,386 - Other liabilities - Deferred income tax liabilities, noncurrent 35,908 - 379,869 415,777 Deferred tax liabilities vi Accrued pension liabilities 3,261,101 704,651 - 3,965,752 Accrued pension liabilities v Deposits-in 105,617 - - 105,617 Deposits-in Other liabilities-others 302,817 - 33,192 336,009 Other liabilities-others vii Total other liabilities 3,705,443 704,651 413,061 4,823,155 - Total liabilities 67,706,783 673,132 378,402 68,758,317 Total liabilities Stockholders' equity of parent company Equity attributable to the parent company Capital Capital Common stock 130,843,416 - - 130,843,416 Common stock Capital collected in advance 1,140 - - 1,140 Capital collected in advance Additional paid-in capital 46,460,665 (100,746) - 46,359,919 Additional paid-in capital i,vi,vii Retained earnings Retained earnings Legal reserve 3,442,856 - - 3,442,856 Legal reserve Unappropriated earnings 21,056,268 575,195 - 21,631,463 Unappropriated earnings i,ii,iii v,vi,vii Adjusting items in stockholders' equity Other components of equity Cumulative translation adjustment (2,268,792) 53,833 - (2,214,959) Exchange differences on translation of foreign operations i,ii,iii v,vi,vii Unrealized gain or loss on financial instruments 14,424,891 (93,704) - 14,331,187 Unrealized gain or loss on available-for-sale financial assets i,vi,vii Treasury stock (6,223,357) - - (6,223,357) Treasury stock Total stockholders' equity of parent company 207,737,087 434,578 - 208,171,665 Total equity attributable to the parent company Minority interests 4,387,876 - - 4,387,876 Non-controlling interests Total stockholders' equity 212,124,963 434,578 - 212,559,541 Total equity Total liabilities and stockholders' equity $279,831,746 $1,107,710 $378,402 $281,317,858 Total liabilities and equity b. Reconciliation of the consolidated balance sheet as of December 31, 2012 R.O.C. GAAP Impact of transitioning to TIFRSs TIFRSs Items Amounts Remeasurements Presentation Amounts Items Note Current assets Current assets Cash and cash equivalents $42,592,725 $- $(104,235) $42,488,490 Cash and cash equivalents Financial assets at fair value through profit or loss, current 655,994 - - 655,994 Financial assets at fair value through profit or loss, current Available-for-sale financial assets, current 4,330,880 - - 4,330,880 Available-for-sale financial assets, current Notes receivable 25,308 - - 25,308 Notes receivable Accounts receivable, net 16,220,832 - - 16,220,832 Accounts receivable, net Accounts receivable- related parties, net 81,741 - - 81,741 Accounts receivable- related parties, net Other receivables 836,234 - (67,243) 768,991 Other receivables - - - 77,861 77,861 Current tax assets Inventories, net 13,023,710 - - 13,023,710 Inventories, net Prepaid expenses 1,929,401 - (10,618) 1,918,783 Prepayments Non-current assets held for sale 313,171 - - 313,171 Non-current assets held for sale Deferred income tax assets, current 890,391 - (890,391) - - vi Restricted assets 17,135 - 104,235 121,370 Other current assets Total current assets 80,917,522 - (890,391) 80,027,131 Total current assets Funds and investments Non-current assets Financial assets at fair value through profit or loss, noncurrent 72,706 - - 72,706 Financial assets at fair value through profit or loss, noncurrent Available-for-sale financial assets, noncurrent 15,116,740 4,858,997 - 19,975,737 Available-for-sale financial assets, noncurrent i,viii Financial assets measured at cost, noncurrent 7,963,242 (4,801,124) - 3,162,118 Financial assets measured at cost, noncurrent i,viii Long-term investments accounted for under the equity method 11,792,007 (22,259) - 11,769,748 Investments accounted for under the equity method viii Prepayment for long-term investments 34,803 - - 34,803 Prepayment for investments Total funds and investments 34,979,498 35,614 - 35,015,112 - Property, plant and equipment, net 158,854,035 382,968 706,802 159,943,805 Property, plant and equipment ii,iii Total intangible assets 1,357,492 - 1,440,667 2,798,159 Intangible assets iv Other assets - Deferred charges 1,523,909 (353) (1,523,556) - - ii,iv Deferred income tax assets, noncurrent 828,256 148,203 2,378,123 3,354,582 Deferred tax assets v,vi - - - 343,869 343,869 Prepayment for equipments iii - - - 1,377,327 1,377,327 Deposits-out Other assets-others 2,498,206 25,622 (2,345,108) 178,720 Other assets-others ii,iii,iv Total other assets 4,850,371 173,472 230,655 5,254,498 - Total assets $280,958,918 $592,054 $1,487,733 $283,038,705 Total assets R.O.C. GAAP Impact of transitioning to TIFRSs TIFRSs Items Amounts Remeasurements Presentation Amounts Items Note Current liabilities Current liabilities Short-term loans $5,772,615 $- $- $5,772,615 Short-term loans Financial liabilities at fair value through profit or loss, current 767,605 - - 767,605 Financial liabilities at fair value through profit or loss, current Notes and accounts payable 6,265,920 - - 6,265,920 Notes and accounts payable Accrued expenses 10,782,582 - 179,088 10,961,670 Other payables v Payable on equipment 5,382,395 - - 5,382,395 Payables on equipment Income tax payable 1,191,790 - - 1,191,790 Current tax liabilities Current portion of long-term liabilities 8,887,006 - - 8,887,006 Current portion of long-term liabilities Deferred income tax liabilities, current 16 - (16) - - vi Other current liabilities 983,892 - (92,381) 891,511 Other current liabilities Total current liabilities 40,033,821 - 86,691 40,120,512 Total current liabilities Long-term liabilities Non-current liabilities Bonds payable 21,932,193 - - 21,932,193 Bonds payable Long-term loans 10,222,620 - - 10,222,620 Long-term loans Total long-term liabilities 32,154,813 - - 32,154,813 - Other liabilities - Deferred income tax liabilities, noncurrent 32,304 122,153 1,487,748 1,642,205 Deferred tax liabilities vi Accrued pension liabilities 3,366,143 959,806 (86,706) 4,239,243 Accrued pension liabilities v Deposits-in 153,745 - - 153,745 Deposits-in Other liabilities-others 197,147 - - 197,147 Other liabilities-others Total other liabilities 3,749,339 1,081,959 1,401,042 6,232,340 - Total liabilities 75,937,973 1,081,959 1,487,733 78,507,665 Total liabilities Stockholders’ equity of parent company Equity attributable to the parent company Capital Capital Common stock 129,518,055 - - 129,518,055 Common stock Capital collected in advance 3,038 - - 3,038 Capital collected in advance Additional paid-in capital 46,994,672 (94,146) - 46,900,526 Additional paid-in capital i,vi, viii Retained earnings Retained earnings Legal reserve 4,476,570 - - 4,476,570 Legal reserve Unappropriated earnings 21,428,655 (1,414,989) - 20,013,666 Unappropriated earnings i,ii,iii,v,vi, vii,viii Adjusting items in stockholders' equity Other components of equity Cumulative translation adjustment (5,725,284) 136,653 - (5,588,631) Exchange differences on translation of foreign operations i,ii,iii,v,vi, vii,viii Unrealized gain or loss on financial instruments 10,717,489 882,577 - 11,600,066 Unrealized gain or loss on available-for-sale financial assets i,vi, viii Treasury stock (4,963,389) - - (4,963,389) Treasury stock Total stockholders' equity of parent company 202,449,806 (489,905) - 201,959,901 Total equity attributable to the parent company Minority interests 2,571,139 - - 2,571,139 Non-controlling interests Total stockholders' equity 205,020,945 (489,905) - 204,531,040 Total equity Total liabilities and stockholders' equity $280,958,918 $592,054 $1,487,733 $283,038,705 Total liabilities and equity c. Reconciliation of the consolidated statement of comprehensive income for the year ended December 31, 2012 R.O.C. GAAP Impact of transitioning to TIFRSs TIFRSs Items Amounts Remeasurements Presentation Amounts Items Note Net operating revenues $115,674,763 $- $- $115,674,763 Net operating revenues Operating costs (96,263,178) (102,313) - (96,365,491) Operating costs i,iii Gross profit 19,411,585 (102,313) - 19,309,272 Gross profit Unrealized intercompany profit (89) - - (89) Unrealized sales profit Realized intercompany profit 365 - - 365 Realized sales profit Gross profit-net 19,411,861 (102,313) - 19,309,548 Gross profit-net Operating expenses Operating expenses Sales and marketing expenses (2,748,753) (54) - (2,748,807) Sales and marketing expenses i,iii General and administrative expenses (3,371,646) 241,205 - (3,130,441) General and administrative expenses i,iii Research and development expenses (9,786,831) 325 - (9,786,506) Research and development expenses iii Subtotal (15,907,230) 241,476 - (15,665,754) Subtotal - - - (2,790,775) (2,790,775) Net other operating income and expenses iii Operating income 3,504,631 139,163 (2,790,775) 853,019 Operating income Non-operating income Non-operating income and expenses Interest revenue 211,371 - (211,371) - - Investment gain accounted for under the equity method, net 718,527 (2,999) - 715,528 Share of profit or loss of associates and joint ventures iii Dividend revenue 1,021,699 10,752 (1,032,451) - - iii Gain on disposal of property, plant and equipment 661,309 - (661,309) - - Gain on disposal of investments 5,345,609 (488,401) (4,857,208) - - iii Exchange gain, net 353,157 (310,703) 77,883 120,337 Exchange gain, net ii Gain on valuation of financial assets 49,319 - (49,319) - - Other income 815,249 - (815,249) - 1,243,822 1,243,822 Other income - - - 3,983,147 3,983,147 Other gains and losses Subtotal 9,176,240 (791,351) (2,322,055) 6,062,834 - R.O.C. GAAP Impact of transitioning to TIFRSs TIFRSs Items Amounts Remeasurements Presentation Amounts Items Note Non-operating expenses - Interest expense $(458,007) $- $458,007 $- - Loss on disposal of property, plant and equipment (30,706) (244,043) 274,749 - - i Financial expenses (80,262) - 80,262 - - Impairment loss (3,369,694) (809,924) 4,179,618 - - i,iii Exchange loss, net - 77,883 (77,883) - - ii Loss on valuation of financial liabilities (667,160) - 667,160 - - Other losses (72,083) 2,897 69,186 - - i,iii - - - (538,269) (538,269) Finance costs Subtotal (4,677,912) (973,187) 5,112,830 (538,269) - - 4,498,328 (1,764,538) 2,790,775 5,524,565 Subtotal Income from continuing operations before income tax 8,002,959 (1,625,375) - 6,377,584 Income from continuing operations before income tax Income tax expense (2,129,038) (16,945) - (2,145,983) Income tax expense iii Net income $5,873,921 $(1,642,320) $- 4,231,601 Net income Other comprehensive income (2,802,004) Exchange differences on translation of foreign operations (2,589,508) Unrealized loss on available-for-sale financial assets (525,243) Actuarial loss on defined benefit plans (425,307) Share of other comprehensive income of associates and joint ventures (211,400) Income tax related to components of other comprehensive income (6,553,462) Total other comprehensive income (loss), net of tax $(2,321,861) Total comprehensive income (loss), net of tax d. Material adjustments to the consolidated statement of cash flows for the year ended December 31, 2012 The transition from R.O.C. GAAP to TIFRSs has not had a material impact on the statement of cash flows. The statement of cash flow prepared under R.O.C. GAAP was reported using the indirect method. Furthermore, cash flows from interest and dividends received and interest paid were classified as cash flows from operating activities and interest and dividends received were not disclosed separately. However, in accordance with the requirements under IAS 7 “Statement of Cash Flows”, the interest received for the year ended December 31, 2012, is disclosed in the statement of cash flows in the amount of NT$215 million. The interest payments for the year ended December 31, 2012, is disclosed in the statement of cash flows in the amount of NT$341 million. The dividends received for the year ended December 31, 2012, is disclosed in the statement of cash flow in the amount of NT$1,089 million. Interest and dividends received and interest paid are classified as cash flows from operating activities. Apart from the aforementioned differences, there were no material differences between the statements of cash flows prepared under R.O.C. GAAP and TIFRSs. (4) Impact of transitioning to TIFRSs a. Material adjustments to consolidated balance sheet as of January 1, 2012 (the date of transition to TIFRSs) i. Under TIFRSs, the Company reclassified financial assets measured at cost, noncurrent to available-for-sale financial assets measured at fair value, noncurrent. In addition, when the Company discontinues the use of the equity method because it ceases to have significant influence over an associate, the Company measures at fair value any investment it retains in the former associate as well as eliminates all additional paid-in capital and equity adjustment items related to the former associate in current profit or loss under TIFRSs, or in retained earnings at the date of transition of TIFRSs. These changes caused available-for-sale financial assets, noncurrent to increase by NT$4,609 million, financial assets measured at cost, noncurrent to decrease by NT$5,245 million, investments accounted for under the equity method to decrease by NT$15 million, additional paid-in capital to decrease by NT$0.3 million, retained earnings to decrease by NT$538 million, unrealized gain or loss on available-for-sale financial assets to decrease by NT$93 million and cumulative translation adjustment to decrease by NT$19 million. ii. Under TIFRSs, the acquisition of a non-controlling interest is not within the scope of business combination, and therefore, it is not in the scope of exemptions for business combination in TIFRS 1 “First-time Adoption of International Financial Reporting Standards”. As a result, a retroactive adjustment is required to adjust the differences for acquisitions of non-controlling interests prior to the transition date. This change in accounting principles would cause current assets to decrease by NT$6 million, property, plant and equipment, net to increase by NT$1,754 million, other non-current assets to increase by NT$36 million, retained earnings to increase by NT$1,694 million and other adjusting items in equity to increase by NT$90 million. iii. Under R.O.C. GAAP, the Company’s property that is leased to another entity was recorded as leased property under other assets. Under TIFRSs, the Company reclassified these assets from other assets to property, plant and equipment as they do not meet the definition of investment property. In addition, prepayment for equipment is reclassified from property, plant and equipment to other non-current assets as they do not meet the definition of property, plant and equipment. These changes in accounting principles would cause property, plant and equipment, net to decrease by NT$9,308 million, other non-current assets to increase by NT$9,308 million while other adjustments would cause property, plant and equipment, net to increase by NT$92 million, other non-current assets to decrease by NT$62 million, retained earnings to increase by NT$29 million and other adjusting items in equity to increase by NT$2 million. iv. Software, patent licenses and intellectual property are reclassified to intangible assets as they meet the definition of intangible assets. This change would cause intangible assets to increase by NT$1,433 million and other non-current assets to decrease by NT$1,433 million. The land use rights of a subsidiary are reclassified to other non-current assets as they meet the definition of operating leases since the ownership does not belong to the subsidiary. This would cause intangible assets to decrease by NT$300 million and other non-current assets to increase by NT$300 million. v. The Company selects the exemption for employee benefits under the TIFRS 1 “First-time Adoption of International Financial Reporting Standards” and recognizes all cumulative actuarial gains and losses in retained earnings. The exemption selection for employee benefits would cause the accrued pension liabilities to increase by NT$705 million, retained earnings to decrease by NT$686 million and other adjusting items in equity to decrease by NT$19 million. vi. Under the requirements of IAS 1 “Presentation of Financial Statements” , deferred tax assets and liabilities are classified as non-current. Therefore, deferred tax assets and liabilities, current, are reclassified as non-current. Under the requirements of IAS 12 “Income Tax”, an entity shall offset deferred tax assets and liabilities if, and only if, the entity has a legally enforceable right to set off current tax assets against current tax liabilities; and if the deferred tax assets and liabilities relate to income taxes levied by the same taxation authority on either the same taxable entity or different taxable entities which intend, in each future period in which significant amounts of deferred tax are expected to be settled or recovered, to settle their current tax assets and liabilities either on a net basis or simultaneously. Further, if the tax base of the liability component of the compound financial instrument on initial recognition is equal to the initial carrying amount of the sum of the liability and equity components, the resulting taxable temporary differences should be recognized as a deferred tax liability. The deferred tax is charged directly to the carrying amount of the equity component and subsequent changes in the deferred tax liability are recognized in profit or loss as deferred tax expense (benefit). Due to differences discussed above, current assets decreased by NT$298 million, other non-current assets increased by NT$656 million, current liabilities decreased by NT$33 million, other non-current liabilities increased by NT$380 million, additional paid-in capital decreased by NT$101 million, retained earnings increased by NT$106 million and other adjusting items in equity increased by NT$6 million. vii. Other adjustments would cause other non-current assets to decrease by NT$36 million, current liabilities to decrease by NT$33 million, other non-current liabilities to increase by NT$33 million, retained earnings to decrease by NT$30 million, additional paid-in capital to increase by NT$0.4 million and other adjusting items in equity to decrease by NT$6 million. b. Material adjustments to consolidated balance sheet as of December 31, 2012 i. Under TIFRSs, the Company reclassified financial assets measured at cost, noncurrent to available-for-sale financial assets measured at fair value, noncurrent. In addition, when the Company discontinues the use of the equity method because it ceases to have significant influence over an associate, the Company measures at fair value any investment it retains in the former associate as well as eliminates all additional paid-in capital and equity adjustment items related to the former associate in current profit or loss under TIFRSs, or in retained earnings at the date of transition of TIFRSs. This change in accounting principles caused non-current available-for-sale financial assets to increase by NT$4,854 million, non-current financial assets measured at cost to decrease by NT$4,804 million, additional paid-in capital to decrease by NT$3 million, retained earnings to decrease by NT$929 million, unrealized gain or loss on available-for-sale financial assets to increase by NT$999 million and cumulative translation adjustment to decrease by NT$17 million. ii. Under TIFRSs, the acquisition of a non-controlling interest is not within the scope of business combination, and therefore, it is not in the scope of exemptions for business combination in IFRS 1 “First-time Adoption of International Financial Reporting Standards”. As a result, a retroactive adjustment is required to adjust the differences for acquisitions of non-controlling interests prior to the transition date. This change in accounting principles would cause property, plant and equipment, net to increase by NT$383 million, other non-current assets to increase by NT$25 million, retained earnings to increase by NT$443 million and other adjustment in equity to decrease by NT$35 million. iii. Under R.O.C. GAAP, the Company’s property that is leased to another entity was recorded as leased property under other non-current assets. Under TIFRSs, the Company reclassified these assets from other non-current assets to property, plant and equipment as they do not meet the definition of investment property. In addition, prepayment for equipment is reclassified from property, plant and equipment to other non-current assets as they do not meet the definition of property, plant and equipment. These changes in accounting principles would cause property, plant and equipment, net to increase by NT$654 million, other non-current assets to decrease by NT$654 million while other adjustments would cause property, plant and equipment, net to increase by NT$53 million, other non-current assets decrease by NT$53 million, retained earnings to decrease by NT$0.1 million and other adjusting items in equity to increase by NT$0.1 million. iv. Software, patent licenses and intellectual property are reclassified to intangible assets as they meet the definition of intangible assets. This change would cause intangible assets to increase by NT$1,469 million and other non-current assets to decrease by NT$1,469 million. The land use rights of a subsidiary are reclassified to other non-current assets as they meet the definition of operating leases since the ownership does not belong to the subsidiary. This would cause intangible assets to decrease by NT$29 million and other non-current assets to increase by NT$29 million. v. The Company selects the exemption for employee benefits under TIFRS 1 “First-time Adoption of International Financial Reporting Standards”, and recognizes all unrecognized actuarial gains and losses in retained earnings. The exemptions election for employee benefits would cause other non-current assets to increase by NT$81 million, current liability to increase by NT$87 million, accrued pension liabilities to increase by NT$873 million, retained earnings to decrease by NT$885 million, and other adjusting items in equity to increase by NT$6 million. vi. Under the requirements of IAS 1 “Presentation of Financial Statements”, deferred tax assets or liabilities are classified as non-current. Therefore, deferred tax assets or liabilities, current, are reclassified as non-current. Under the requirements of IAS 12 “Income Tax”, an entity shall offset deferred tax assets and liabilities if, and only if, the entity has a legally enforceable right to set off current tax assets against current tax liabilities; and if the deferred tax assets and liabilities relate to income taxes levied by the same taxation authority on either the same taxable entity or different taxable entities which intend, in each future period in which significant amounts of deferred tax are expected to be settled or recovered, to settle their current tax assets and liabilities either on a net basis or simultaneously. Further, if the tax base of the liability component of the compound financial instrument on initial recognition is equal to the initial carrying amount of the sum of the liability and equity components, the resulting taxable temporary differences should be recognized as a deferred tax liability. The deferred tax is charged directly to the carrying amount of the equity component and subsequent changes in the deferred tax liability are recognized in profit or loss as deferred tax expense (benefit). Due to differences discussed above, current assets decreased by NT$890 million, other non-current assets increased by NT$2,445 million, current liabilities decreased by NT$0.016 million, other non-current liabilities increased by NT$1,610 million, additional paid-in capital decreased by NT$100 million, retained earnings increased by NT$89 million and other adjusting items in equity decreased by NT$44 million. vii. The Company decreased its equity interests in a foreign operation through capital reduction and return of capital, and the differences of the accumulated currency translation adjustments before and after the capital reduction is recognized in profit or loss under R.O.C. SFAS. Under IAS 21 “The Effects of Changes in Foreign Exchange Rates”, as the entity did not lose control over its foreign operations, the Company was not considered to have a partial disposal of its foreign operations. Accordingly, none of the accumulated currency translation adjustments associated with the foreign operations were reclassified to profit or loss. This difference resulted in the decrease of retained earnings by NT$233 million and an increase in other adjusting items in equity by NT$233 million viii. Other adjustments would cause available-for-sale financial assets, noncurrent to increase by NT$5 million, financial assets measured at cost, noncurrent to increase by NT$3 million, other non-current assets to decrease by NT$22 million, additional paid-in capital to increase by NT$9 million, retained earnings to increase by NT$100 million and other adjusting items in equity to decrease by NT$123 million. c. Material adjustments to the consolidated statement of comprehensive income for the year ended December 31, 2012 i. Under TIFRSs, the acquisition of a non-controlling interest is not within the scope of business combination, and therefore, it is not in the scope of exemptions for business combination in TIFRS 1, “First-time Adoption of International Financial Reporting Standards”. As a result, a retroactive adjustment is required to adjust the differences for acquisitions of non-controlling interests prior to the transition date. This would cause cost of goods sold to increase by NT$75 million, operating expenses to increase by NT$2 million and non-operating income to decrease by NT$1,174 million, primarily due to additional depreciation and impairment loss arising from the transition date adjustments to property, plant and equipment. ii. The Company decreased its equity interests in a foreign operation through capital reduction and return of capital, and the differences of the accumulated currency translation adjustments before and after the capital reduction is recognized in profit or loss under R.O.C. SFAS. Under IAS 21 “The Effects of Changes in Foreign Exchange Rates”, as the entity did not lose control over its foreign operations, the company was not considered to have partially disposed of its foreign operations. Accordingly, none of the accumulated currency transaction adjustments associated with the foreign operations were reclassified to profit or loss. This difference resulted in the decrease in non-operating income by NT$233 million. iii. Other adjustments would cause cost of goods sold to increase by NT$27 million, operating expenses to decrease by NT$243 million, other operating expenses to increase by NT$2,791 million, non-operating income to increase by NT$2,433 million and income tax expense to increase by NT$17 million . ATTACHMENT 1 (Significant intercompany transactions between consolidated entities) (Amount in thousand; Currency denomination in NTD or in foreign currencies) For the year ended December 31, 2013 Transactions No. (Note 1) Related Party Counterparty Relationship with the Company (Note 2) Account Amount Terms (Note 3) Percentage of consolidated operating revenues or consolidated total assets (Note 4) 0 UNITED MICROELECTRONICS CORPORATION UMC GROUP (USA) 1 Sales $52,581,667 Net 60 days 42% 0 UNITED MICROELECTRONICS CORPORATION UMC GROUP (USA) 1 Accounts receivable 5,599,526 - 2% 0 UNITED MICROELECTRONICS CORPORATION UMC JAPAN 1 Sales 403,888 Net 60 days 0% 0 UNITED MICROELECTRONICS CORPORATION UMC GROUP JAPAN 1 Sales 3,885,762 Net 60 days 3% 0 UNITED MICROELECTRONICS CORPORATION UMC GROUP JAPAN 1 Accounts receivable 845,690 - 0% For the year ended December 31, 2012 Transactions No. (Note 1) Related Party Counterparty Relationship with the Company (Note 2) Account Amount Terms (Note 3) Percentage of consolidated operating revenues or consolidated total assets (Note 4) 0 UNITED MICROELECTRONICS CORPORATION UMC GROUP (USA) 1 Sales 49, Net 60 days 43% 0 UNITED MICROELECTRONICS CORPORATION UMC GROUP (USA) 1 Accounts receivable 4,645,653 - 2% 0 UNITED MICROELECTRONICS CORPORATION UMC JAPAN 1 Sales 1,060,035 Net 60 days 1% 0 UNITED MICROELECTRONICS CORPORATION UMC JAPAN 1 Accounts receivable 180,275 - 0% Note 1: UMC and its subsidiaries are coded as follows: 1. UMC is coded "0". 2. The subsidiaries are coded consecutively beginning from "1" in the order presented in the table above. Note 2: Transactions are categorized as follows : 1. The holding company to subsidiary. 2. Subsidiary to holding company. 3. Subsidiary to subsidiary. Note 3: The sales price to the above related parties was determined through mutual agreement based on the market conditions. Note 4: The percentage with respect to the consolidated asset/liability for transactions of balance sheet items are based on each item's balance at period-end. For profit or loss items, cumulative balances are used as basis. ATTACHMENT 2 (Financing provided to others for the year ended December 31, 2013) (Amount in thousand; Currency denomination in NTD or in foreign currencies) TERA ENERGY DEVELOPMENT CO., LTD Collateral No. (Note 1) Lender Counter-party Financial statement account Related Party Maximum balance for the period Ending balance Actual amount provided Interest rate Nature of financing Amount of sales to (purchases from) counter-party Reason for financing Allowance for doubtful accounts Item Value Limit of financing amount for individual counter-party (Note2) Limit of total financing amount (Note2) 1 TERA ENERGY DEVELOPMENT CO., LTD. TIPPING POINT ENERGY COC PPA SPE-1, LLC Other receivables No $2,866 $2,800 $2,800 9.00% Need for operating $2,800 - $2,800 None $- $42,707 $68,332 NEXPOWER TECHNOLOGY CORPORATION Collateral No. (Note 1) Lender Counter-party Financial statement account Related Party Maximum balance for the period Ending balance Actual amount provided Interest rate Nature of financing Amount of sales to (purchases from) counter-party Reason for financing Allowance for doubtful accounts Item Value Limit of financing amount for individual counter-party (Note3) Limit of total financing amount (Note3) 1 NEXPOWER TECHNOLOGY CORPORATION SOCIALNEX ITALIA 1 S.R.L. Other receivables - related parties Yes $16,424 $12,318 $12,318 7.00% Need for operating $93,662 - $- None $- $93,662 $1,612,879 1 NEXPOWER TECHNOLOGY CORPORATION SOCIALNEX ITALIA 1 S.R.L. Other receivables - related parties Yes 2,464 - - 7.00% The need for short-term financing - Business turnover - None - 201,610 1,612,879 1 NEXPOWER TECHNOLOGY CORPORATION SOCIALNEX ITALIA 1 S.R.L. Other receivables - related parties Yes 64,685 - - 6.50% The need for short-term financing - Business turnover - None - 201,610 1,612,879 Note 1: The Company and its subsidiaries are coded as follows: (i) The Company is coded "0". (ii) The subsidiaries are coded consecutively beginning from "1" in the order presented in the table above. Note 2: Limit of financing amount for individual counter-party including guarantee amount shall not exceed 25% of the lender's net assets value as of the period or the needed amount for operation, which is higher. Limit of total financing amount shall not exceed 40% of the lender's net assets of value as of December 31, 2013. Note 3: Limit of financing amount for individual counter-party shall not exceed 5% of the lender's net assets value as of the period or the needed amount for operation, which is lower. Limit of total financing amount shall not exceed 40% of the lender's net assets of value as of December 31, 2013. ATTACHMENT 3 (Endorsement/Guarantee provided to others for the year ended December 31, 2013) (Amount in thousand; Currency denomination in NTD or in foreign currencies) UNITED MICROELECTRONICS CORPORATION Receiving party No. (Note 1) Endorsor/Guarantor Company name Releationship (Note 2) Limit of guarantee/endorsement amount for receiving party (Note 3) Maximum balance for the period (Note 5) Ending balance (Note 5) Actual amount provided (Note 5) Amount of collateral guarantee/endorsement Percentage of accumulated guarantee amount to net assets value from the latest financial statement Limit of total guarantee/endorsement amount (Note 4) 0 UNITED MICROELECTRONICS CORPORATION NEXPOWER TECHNOLOGY CORPORATION 3 $10,406,059 $1,400,000 $1,400,000 $1,385,000 $- 0.67% $41,624,238 Note 1:The Company and its subsidiaries are coded as follows: 1. The Company is coded "0". 2. The subsidiaries are coded consecutively beginning from "1" in the order presented in the table above Note 2: According to the "Guidelines Governing the Preparation of Financial Reports by Securities Issuers" issued by the R.O.C. Securities and Futures Bureau, receiving parties should be disclosed as one of the following: 1. A company that has a business relationship with UMC. 2. A subsidary in which UMC holds directly over 50% of equity interest. 3. An investee in which UMC and its subsidiaries hold over 50% of equity interest. 4. An investee in which UMC holds directly and indirectly over 50% of equity interest. 5. A company that has provided guarantees to UMC, and vice versa, due to contractual requirements. 6. An investee in which UMC conjunctly invests with other shareholders, and for which UMC has provided endorsement/guarantee in proportion to its shareholding percentage. Note 3: The amount of guarantees/endorsements shall not exceed 20% of the net worth of UMC; and the ceilings on the amount of guarantees/endorsements for any single entity are as follows: 1. The amount of guarantees/endorsements for any single entity shall not exceed 5% of net worth of UMC. 2. The amount of guarantees/endorsements for a company which UMC does business with, except the ceiling rules abovementioned shall not exceed the needed amounts arising from business dealings which is the higher amount of total sales or purchase transactions between UMC and the receiving party. The aggregate amount of guarantees/endorsements that the Company as a whole is permitted to make shall not exceed 40% of the Company's net worth, and the aggregate amount of guarantees/endorsements for any single entity shall not exceed 20% of the Company's net worth. Note 4:Limit of total guarantee/endorsement amount shall not exceed 20% of UMC's net assets value as of December 31, 2013. Note 5:On December 19, 2012, the board of directors resolved to provide endorsement to NEXPOWER's syndicated loan from banks including Bank of Taiwan for the amount up to NT$ 1,400 million.
